 

Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 3,
2020, by and among Leap Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

WHEREAS, the Company and each Purchaser is executing and delivering this
Agreement in the same form as each other Purchaser, and in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act;

 

WHEREAS, the Company desires to authorize a new class of mandatorily convertible
preferred stock of the Company in two series, designated as: (i) Series A
Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock (the
“Series A Preferred Stock”), the terms of which are set forth in the Certificate
of Designation of Series A Preferred Stock of the Company in the form attached
hereto as Exhibit A (the “Series A Preferred Stock Certificate of Designation”),
and (ii) Series B Mandatorily Convertible Cumulative Non-Voting Perpetual
Preferred Stock (the “Series B Preferred Stock” and together with the Series A
Preferred Stock, collectively, the “Mandatorily Convertible Preferred Stock”),
the terms of which are set forth in the Certificate of Designation of Series B
Preferred Stock of the Company in the form attached hereto as Exhibit B (the
“Series B Preferred Stock Certificate of Designation”);

 

WHEREAS, the Series A Preferred Stock will be, subject to the approval of the
Company’s stockholders as provided herein, mandatorily convertible into (i)
warrants to purchase an aggregate of 14,218,010 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) at an exercise price of
$0.001 per share in the form attached hereto as Exhibit C (the “Pre-Funded
Warrants”) and (ii) warrants to purchase an aggregate of either (x) 14,218,010
Pre-Funded Warrants or (y) 14,218,010 shares of the Common Stock (or Pre-Funded
Warrants) at an exercise price of $2.11 per share of Common Stock (or Pre-Funded
Warrants), in the form attached hereto as Exhibit D (the “Series A Coverage
Warrants”), in each case subject to and in accordance with the terms and
conditions of the Series A Preferred Stock Certificate of Designation. The
Company will file the Series A Preferred Stock Certificate of Designation with
the Delaware Secretary of State (the “Secretary of State”) prior to and as a
condition to the consummation of the transactions contemplated by this
Agreement;

 

WHEREAS, the Series B Preferred Stock will be, subject to the approval of the
Company’s stockholders as provided herein, mandatorily convertible into (i) an
aggregate of 11,374,420 shares of Common Stock and (ii) warrants to purchase an
aggregate of 11,374,420 shares of the Common Stock at an exercise price of $2.11
per share in the form attached hereto as Exhibit E (the “Series B Coverage
Warrants” and together with the Series A Coverage Warrants, collectively, the
“Coverage Warrants”), in each case subject to and in accordance with the terms
and conditions of the Series B Preferred Stock Certificate of Designation. The
Company will file the Series B Preferred Stock Certificate of Designation with
the Secretary of State prior to and as a condition to the consummation of the
transactions contemplated by this Agreement;

 



 

 

 

WHEREAS, the Company desires to authorize a new series of preferred stock of the
Company designated as Special Voting Stock (the “Special Voting Stock”), the
terms of which are set forth in the Certificate of Designation of Special Voting
Stock of the Company in the form attached hereto as Exhibit F (the “Special
Voting Stock Certificate of Designation”). The Company will file the Special
Voting Stock Certificate of Designation with the Secretary of State prior to and
as a condition to the consummation of the transactions contemplated by this
Agreement;

 

WHEREAS, each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Series A Preferred Stock or Series B
Preferred Stock, as applicable, as set forth below such Purchaser’s name on the
signature page of this Agreement;

 

WHEREAS, Baker Brothers Life Sciences, L.P. (“Life Sciences”) wishes to
purchase, and the Company wishes to sell, upon the terms and conditions stated
in this Agreement, one share of Special Voting Stock (the “Special Voting
Share”);

 

WHEREAS, the shares of Mandatorily Convertible Preferred Stock to be sold
pursuant to the terms of this Agreement are sometimes referred to herein as the
“Purchased Shares.” The shares of Common Stock into which the Purchased Shares
are to be convertible, as well as the shares of Common Stock underlying the
Pre-Funded Warrants and the Coverage Warrants, are referred as the “Underlying
Shares” and the Underlying Shares, the Purchased Shares, the Special Voting
Stock, the Pre-Funded Warrants and the Coverage Warrants are referred to,
collectively, as the “Securities;”

 

WHEREAS, as a condition to the willingness of the Purchasers to enter into this
Agreement, (i) affiliates of Healthcare Ventures (representing over 29.3% of the
issued and outstanding shares of Common Stock) have entered into Voting
Agreements, in the form attached hereto as Exhibit G, dated as of the date
hereof, with the Company (collectively, the “Voting Agreements”); and (ii)
BeiGene Ltd. has entered into a licensing agreement, dated January 3, 2020, with
the Company (the “Licensing Agreement”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Lead Investor and the Company are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit H (the “Lead
Investor Registration Rights Agreement”), pursuant to which, among other things,
the Company will agree to provide certain registration rights with respect to
the Securities under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Purchasers other than the Lead Investor and the Company are executing and
delivering a Registration Rights Agreement, substantially in the form attached
hereto as Exhibit I (the “Purchasers’ Registration Rights Agreement” and,
together with the Lead Investor Registration Rights Agreement, the “Registration
Rights Agreements”), pursuant to which, among other things, the Company will
agree to provide certain registration rights with respect to the Securities
under the Securities Act and the rules and regulations promulgated thereunder
and applicable state securities laws.

 



 

 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

Article I.
DEFINITIONS

 

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Article I:

 

“8-K Filing” has the meaning set forth in Section 4.5.

 

“Action” means any action, suit, inquiry, notice of violation, arbitration,
complaint, proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Company’s Knowledge, threatened in writing
against the Company, any Subsidiary or any of their respective properties or any
officer, director or employee of the Company or any Subsidiary acting in his or
her capacity as an officer, director or employee before or by any federal,
state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York are open for the general transaction of business.

 

“Bylaws” has the meaning set forth in Section 3.1(b).

 

“Certificate of Incorporation” has the meaning set forth in Section 3.1(b).

 

“Closing” means the closing of the purchase and sale of the Purchased Shares
pursuant to this Agreement.

 



 

 

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied
(other than those conditions that by their nature are to be satisfied at Closing
but subject to the fulfillment or waiver of those conditions), or such other
date as the parties may mutually agree.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company” shall have the meaning ascribed to such term in the Preamble.

 

“Company Counsel” means Morgan, Lewis & Bockius LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge, after
reasonable inquiry, of the executive officers of the Company.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Coverage Warrants” has the meaning set forth in the Recitals.

 

“Environmental Laws” has the meaning set forth in Section 3.1(n).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” has the meaning set forth in Section 3.1(g).

 

“Indemnified Person” has the meaning set forth in Section 4.6(b).

 

“Information” has the meaning set forth in Section 4.8.

 

“Lead Investor” means certain investment partnerships advised by Baker Bros.
Advisors, LP.

 

“Lead Investor Board Designation Right” has the meaning set forth in Section
4.9(a).

 

“Lead Investor Board Observer” has the meaning set forth in Section 4.9(b).

 

“Lead Investor Board Representative” has the meaning set forth in Section
4.9(a).

 



 

 

 

“Lead Investor Registration Rights Agreement” has the meaning set forth in the
Recitals.

 

“Licensing Agreement” has the meaning set forth in the Recitals.

 

“Life Sciences” has the meaning set forth in the Recitals.

 

“Liens” has the meaning set forth in Section 3.1(o).

 

“Losses” has the meaning set forth in Section 4.6(a).

 

“Mandatorily Convertible Preferred Stock” has the meaning set forth in the
Recitals.

 

“Material Adverse Effect” means any material adverse effect on (i) the results
of operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted primarily from (A) any change in the United States or foreign economies
or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions, (D) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (E) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, (ii) the enforceability of any
Transaction Document, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination.

 

“New Security” has the meaning set forth in Section 4.13(a).

 

“Nominating Committee” has the meaning set forth in Section 4.9(a).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Pre-Funded Warrants” has the meaning set forth in the Recitals.

 

“Preferred Stock Certificate of Designation” has the meaning set forth in the
Recitals.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

 



 

 

 

“Proceeding” means an action, claim, suit, investigation or legal proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchased Shares” has the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” shall have the meaning ascribed to such term in the
Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.6(a).

 

“Purchaser Related Party” has the meaning set forth in Section 6.19.

 

“Purchasers’ Registration Rights Agreement” has the meaning set forth in the
Recitals.

 

“Registration Rights Agreements” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the applicable Registration Rights Agreement and covering the
resale by Purchasers of the Registrable Securities (as defined in the applicable
Registration Rights Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rules and Regulations” has the meaning set forth in Section 3.2(a).

 

“SEC Documents” has the meaning set forth in Section 3.1(g).

 

“Secretary of State” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Series A Coverage Warrants” has the meaning set forth in the Recitals.

 

“Series A Mandatorily Convertible Preferred Stock” has the meaning set forth in
the Recitals.

 

“Series A Preferred Stock Certificate of Designation” has the meaning set forth
in the Recitals.

 

“Series A Purchase Price” means $10.54 per share for each share of the Series A
Preferred Stock.

 

“Series B Coverage Warrants” has the meaning set forth in the Recitals.

 



 

 

 

“Series B Mandatorily Convertible Preferred Stock” has the meaning set forth in
the Recitals.

 

“Series B Preferred Stock Certificate of Designation” has the meaning set forth
in the Recitals.

 

“Series B Purchase Price” means $10.55 per share for each share of the Series B
Preferred Stock.

 

“Signing Resolutions” has the meaning set forth in Section 3.1(b).

 

“Special Voting Share” has the meaning set forth in the Recitals.

 

“Special Voting Stock” has the meaning set forth in the Recitals.

 

“Special Voting Stock Certificate of Designation” has the meaning set forth in
the Recitals.

 

“Stock Plans” has the meaning set forth in Section 3.1(c).

 

“Stockholder Approval” has the meaning set forth in Section 4.8.

 

“Stockholder Proposals” has the meaning set forth in Section 4.8.

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Purchased Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) or (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

 



 

 

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Company.

 

“Underlying Shares” has the meaning set forth in the Recitals.

 

“Voting Agreements” has the meaning set forth in the Recitals.

 

Article II.
PURCHASE AND SALE

 

2.1           Closing.

 

(a)           Purchase of Securities. Subject to the terms and conditions set
forth in this Agreement, at the Closing, (i) the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, the number of shares of Purchased Shares as indicated on such
Purchaser’s signature page to this Agreement at a per share price equal to the
Series A Purchase Price or Series B Purchase Price, as applicable, and (ii) the
Company shall issue and sell to Life Sciences, and Life Sciences shall purchase
from the Company, the Special Voting Share at a purchase price equal to $1.00.

 

(b)           Closing. The Closing of the purchase and sale of the Purchased
Shares and the Special Voting Share shall take place at the offices of the
Company Counsel on the Closing Date or at such other locations or remotely by
facsimile transmission or other electronic means as the parties may mutually
agree.

 

(c)            Delivery and Payment. At the Closing, the Company shall deliver
to each of the respective Purchasers a certificate or certificates, in such
reasonable denominations as the Purchaser may have designated in writing not
less than three days before the Closing, and registered in the name of the
Purchaser (or its designee or nominee), representing the number of shares of
Purchased Shares subscribed for by such Purchaser. At the Closing, each
Purchaser shall deliver its respective Subscription Amount in immediately
available funds by wire transfer to a bank account designated by the Company. At
the Closing, the Company shall deliver to Life Sciences a certificate,
registered in the name of Life Sciences (or its designee or nominee),
representing the Special Voting Share, and Life Sciences shall deliver to the
Company the purchase price payable for the Special Voting Share in immediately
available funds by wire transfer to a bank account designated by the Company.

 

2.2           Closing Deliveries.

 

(a)           On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

 

(i)                 this Agreement, duly executed by the Company;

 



 

 

 

(ii)                the Registration Rights Agreements, duly executed by the
Company;

 

(iii)               one or more stock certificates (if physical certificates are
required by Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within three
Business Days of the Closing Date) allocated in such amounts as such Purchaser
shall request, evidencing the shares of the Series A Preferred Stock subscribed
for by Purchaser hereunder, registered in the name of Purchaser;

 

(iv)               one or more stock certificates (if physical certificates are
required by Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within three
Business Days of the Closing Date) allocated in such amounts as such Purchaser
shall request, evidencing the shares of the Series B Preferred Stock subscribed
for by Purchaser hereunder, registered in the name of Purchaser;

 

(v)                a stock certificate (if physical certificates are required by
Life Sciences to be held immediately prior to Closing; if not, then facsimile or
“.pdf” copies of such certificates shall suffice for purposes of Closing with
the original stock certificates to be delivered within three Business Days of
the Closing Date) evidencing the Special Voting Share, registered in the name of
Life Sciences;

 

(vi)               a legal opinion of Company Counsel, dated as of the Closing
Date, addressed to the Purchasers, and dated the Closing Date, in form and
substance reasonably satisfactory to the Purchasers;

 

(vii)              a certificate of the Secretary of the Company, dated as of
the Closing Date, in form and substance reasonably satisfactory to the
Purchasers, (a) certifying the resolutions adopted by the Board of Directors of
the Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current versions of the articles
of incorporation, as amended and restated, and by-laws, as amended, of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company;

 

(viii)             the certificate referred to in Section 5.1(h);

 

(ix)               a certificate evidencing the formation and good standing of
the Company in Delaware issued by the Secretary of State, as of a date within
five (5) Business Days of the Closing Date;

 

(x)                 a certificate evidencing the filing of the Series A
Preferred Stock Certificate of Designation with the Secretary of State on a date
that is on or before the Closing Date; and

 



 

 

 

(xi)                a certificate evidencing the filing of the Series B
Preferred Stock Certificate of Designation with the Secretary of State on a date
that is on or before the Closing Date; and

 

(xii)               a certificate evidencing the filing of the Special Voting
Stock Certificate of Designation with the Secretary of State on a date that is
on or before the Closing Date; and

 

(xiii)             Voting Agreements, duly executed by affiliates of each of
Healthcare Ventures, which shall collectively represent at least 29.3% of the
issued and outstanding shares of Common Stock of the Company.

 

(b)          On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)                 this Agreement, duly executed by such Purchaser;

 

(ii)                the applicable Registration Rights Agreement, duly executed
by such Purchaser;

 

(iii)              its Subscription Amount, in U.S. dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto by wire transfer in accordance with the
Company’s written instructions; and

 

(iv)              solely in the case of Life Sciences, the purchase price
payable by Life Sciences for the Special Voting Share, in U.S. dollars and in
immediately available funds by wire transfer in accordance with the Company’s
written instructions.

 

Article III.
REPRESENTATIONS AND WARRANTIES

 

On or prior to the date hereof, the Company delivered to Purchaser and Purchaser
delivered to the Company a letter setting forth items the disclosure of which is
necessary in response to an express disclosure requirement contained in a
provision hereof.

 

3.1              Representations and Warranties of the Company. The Company
hereby represents and warrants as of the date hereof and the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date), to each of the Purchasers that:

 



 

 

 

(a)            Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to have a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Exhibit 21.1 to the Company’s Annual Report
on Form 10-K for the year ended December 31, 2018.

 

(b)           Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each other Transaction Documents, and to
issue the Securities in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Securities pursuant to this Agreement, have been duly authorized by the
Company’s Board of Directors and, other than the Stockholder Approval required
for the issuance of the Underlying Shares and Pre-Funded Warrants, no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) this Agreement has been and each of the other
Transaction Documents shall be on the Closing Date, duly executed and delivered
by the Company and (iv) this Agreement constitutes, and each other Transaction
Document upon its execution on behalf of the Company shall constitute, the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form provided to the Purchasers to authorize
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby. The Signing Resolutions are valid, in full
force and effect and have not been materially modified or supplemented in any
respect. The Company has delivered to the Purchasers a true and correct copy of
minutes of a meeting of the Board of Directors of the Company at which the
Signing Resolutions were duly adopted by the Board of Directors or a unanimous
written consent adopting the Signing Resolutions executed by all of the members
of the Board of Directors of the Company. Except as set forth in this Agreement,
no other approvals or consents of the Company’s Board of Directors, any
authorized committee thereof, and/or stockholders is necessary under applicable
laws and the Company’s certificate of incorporation, as amended and as in effect
on the date hereof (the “Certificate of Incorporation”), and/or the Company’s
Bylaws, as amended and as in effect on the date hereof (the “Bylaws”), to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Securities.

 



 

 

 

(c)            Capitalization. As of the date hereof, the authorized capital
stock of the Company is set forth in the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2019, as filed with the Commission on
November 14, 2019. As of the date hereof, and except as provided in any of the
Transaction Documents, (i) no shares of the Company’s capital stock are subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding
debtsecurities, (iii) except for outstanding securities of the Company under the
equity incentive plans of the Company (the “Stock Plans”), there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreements), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Purchasers true and
correct copies of the Certificate of Incorporation and Bylaws, and summaries of
the material terms of all securities convertible into or exercisable for Common
Stock, if any, (other than outstanding securities of the Company under the Stock
Plans) and copies of any documents containing the material rights of the holders
of such securities in respect thereto that are not disclosed in the SEC
Documents. Schedule 3.1(c) sets forth a capitalization table (the
“Capitalization Table”) showing the breakdown of the shareholdings of the
Company, including all options, warrants, convertible notes and other
convertible or exchangeable instruments that may remain or become outstanding
obligations of the Company at the Closing, including those issuable under any
Company equity compensation program. The Capitalization Table also includes the
exercise price of any of such securities. The Capitalization Table is true,
correct and complete in all respects.

 

(d)           Issuance, Sale and Delivery of the Securities. The Securities
being purchased hereunder have been duly authorized and, when issued, delivered
and paid for in the manner set forth in this Purchase Agreement, and with
respect to the Underlying Shares, upon payment of the exercise price pursuant to
the terms of the Warrants, will be validly issued, fully paid and nonassessable
and free and clear of all liens, encumbrances and rights of refusal of any kind
and the Purchasers shall be entitled to all rights accorded to a holder of
Common Stock. The Underlying Shares have been duly and validly reserved from the
Company’s authorized capital stock. Except for the rights described in this
Purchase Agreement, no stockholder of the Company has any right to require the
Company to register the sale of any capital stock owned by such stockholder
under the Registration Statement. No further approval or authority of the
stockholders or the Board of Directors of the Company will be required for the
issuance and sale of the Securities to be sold by the Company as contemplated
herein.

 

(e)           Preferred Stock Dividends.  The Company will be financially
solvent, such that it will be able to pay the dividends required by Section 3(a)
of both the Series A Preferred Stock Certificate of Designation and Series B
Preferred Stock Certificate of Designation, through the end of 2020.

 



 

 

 

(f)             No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Underlying Shares) will not (i)
result in a violation of the Certificate of Incorporation, any certificate of
designation, preferences and rights of any outstanding series of preferred stock
of the Company or the Bylaws or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Trading
Market applicable to the Company or any of its Subsidiaries) or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations under clause (ii), which could not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences and
rights of any outstanding series of preferred stock of the Company or Bylaws or
their organizational charter or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any term of or is in default under
any material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance
or regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Trading Market, the Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the Closing
Date. Since one year prior to the date hereof, the Company has not received nor
delivered any notices related to non-compliance with the rules of the Principal
Trading Market. The Principal Trading Market has not commenced any delisting
proceedings against the Company.

 



 

 

 

(g)           SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates and to the
Company’s Knowledge, the SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable. None
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. The Company has
received no notices or correspondence from the SEC for the one year preceding
the date hereof. To the Company’s Knowledge, the SEC has not commenced any
enforcement proceedings against the Company or any of its Subsidiaries.

 

(h)           Absence of Certain Changes. Except as disclosed in the SEC
Documents, since December 31, 2018, there has been no material adverse change in
the business, properties, operations, financial condition or results of
operations of the Company or its Subsidiaries. The Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any bankruptcy law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings. The Company is financially
solvent and is generally able to pay its debts as they become due. Except as
disclosed in the SEC Documents, no event, liability, fact, circumstance,
occurrence or development (including, without limitation, any fundamental
transaction, change of control or similar event under any agreement (including,
without limitation, any employment agreement)) has occurred or exists, or is
reasonably expected to occur or exist, with respect to the Company or its
business, properties, operations, assets or financial condition that, but for
the passage of time, would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one Trading Day prior to the date that this
representation is made.

 

(i)            Absence of Change of Control. The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party, and the issuance of the Securities on the Closing Date
do not and will not result in any fundamental transaction, change of control or
similar event, the requirement to make any payment or adjustment or issue any
shares of Common Stock or other securities with respect to any fundamental
transaction, change of control or similar event, or an event that with the
passage of time could result in a fundamental transaction, change of control or
similar event under any agreement (including, without limitation, any employment
agreement), outstanding security (including, without limitation, any option or
warrant to purchase Common Stock), other instrument or under any applicable law
and regulations (including the rules of the Principal Trading Market).

 



 

 

 

(j)             Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Company’s
Knowledge or to the knowledge of any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(k)            Acknowledgment Regarding Purchasers’ Status. The Company
acknowledges and agrees that the Purchasers are acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Purchasers are not acting as financial advisors or fiduciaries of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Purchasers or any of their representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to the Purchasers that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives and advisors.

 

(l)             No Aggregated Offering. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security, under circumstances that would cause
this offering of the Securities to be aggregated with prior offerings by the
Company in a manner that would require stockholder approval pursuant to the
rules of the Principal Trading Market on which any of the securities of the
Company are listed or designated. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Principal Trading
Market.

 

(m)           Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement.

 

To the Company’s Knowledge, neither the Company nor the Subsidiaries have
infringed on any material trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others, and there is no claim, action or proceeding being made or brought
against, or to the Company’s Knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 



 

 

 

(n)           Environmental Laws. To the Company’s Knowledge, the Company and
its Subsidiaries (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(o)            Title. Except as disclosed in the SEC Documents, the Company and
its Subsidiaries have good and marketable title in fee simple to all real
property owned by them and good and marketable title in all personal property
owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
(“Liens”), except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and its Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(p)            Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such Losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(q)            Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 



 

 

 

(r)            Tax Status. The Company and each of its Subsidiaries has made or
filed all U.S. federal, state, local and non-U.S. income and all other material
tax returns, reports and declarations required to have been made or filed by any
jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and for which the Company has set aside on its
books provisions reasonably adequate for the payment thereof as determined in
accordance with GAAP. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction. The Company and each
Subsidiary has not reported any material uncertain tax positions pursuant to
FASB Interpretation 48 (FIN 48), “Accounting for Uncertainty in Income Taxes” on
the Company’s financial statements, and the officers of the Company know of no
basis for any such tax reporting positions. The Company is not a “United States
real property holding corporation” within the meaning of Section 897(c) of the
Code.

 

(s)           Transactions With Affiliates. Except as set forth in the SEC
Documents, to the Company’s Knowledge, none of the officers or directors of the
Company, the Company’s stockholders, the officers or directors of any
stockholder of the Company, or any family member or affiliate of any of the
foregoing, has either directly or indirectly any interest in, or is a party to,
any transaction that would be required to be disclosed as a related party
transaction pursuant to Rule 404 of Regulation S-K promulgated under the
Securities Act.

 

(t)            Application of Takeover Protections. The Company and the Board of
Directors have taken or will take prior to the Closing Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination (as defined in the Delaware General Corporation Law
(“DGCL”)), poison pill (including any distribution under a rights agreement) or
other similar anti-takeover provision under the Certificate of Incorporation or
the laws of the state of its incorporation, including under Section 203 of the
DGCL, which is or could become applicable to the Purchasers as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(u)           Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents or any
other agreements to be entered into by the Company and the Purchasers that, in
each case, will be timely publicly disclosed by the Company, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Purchasers or their agents or counsel with any information that the Company
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the SEC Documents. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole did not, when issued, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Purchasers neither make nor have
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Article 3 hereof.

 



 

 

 

(v)           Foreign Corrupt Practices. Neither the Company, nor to the
Company’s Knowledge, any agent or other Person acting on behalf of the Company,
has (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(w)           CFIUS. The Company has conducted an assessment and determined that
it does not produce, design, test, manufacture, fabricate, or develop “critical
technologies” as defined pursuant to 31 CFR § 801.204 and in turn is not a Pilot
Program U.S. Business within the meaning of 31 C.F.R. § 801.213.

 

(x)            DTC Eligibility. The Company, through the Transfer Agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(y)           Sarbanes-Oxley. The Company is in compliance with all provisions
of the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of
the date hereof.

 

(z)            Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
not have any obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 3.1(z) that may be due in connection with the transactions contemplated
by the Transaction Documents.

 

(aa)         Investment Company. Neither the Company nor any Subsidiary is, and,
following the completion of the offering, will not be, an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

(bb)         Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to the Company’s Knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as disclosed in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Trading Market. Except as disclosed in the SEC Documents, the Company
is in compliance with all such listing and maintenance requirements.

 



 

 

 

(cc)         Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the Company’s Knowledge, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

(dd)         No Market Manipulation. The Company has not, and to its knowledge
no Person acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company in violation of Regulation M promulgated under the
Exchange Act.

 

(ee)          Shell Company Status. The Company is not currently, and has never
been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)           Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Purchased Shares, including
investments in securities issued by the Company and comparable entities, has the
ability to bear the economic risks of an investment in the Purchased Shares;
(ii) the Purchaser is acquiring the number of the Purchased Shares set forth
below such Purchaser’s name on the signature page of this Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Mandatorily Convertible
Preferred Stock or Coverage Warrants or any arrangement or understanding with
any other persons regarding the distribution of such Mandatorily Convertible
Preferred Stock or Coverage Warrants (this representation and warranty not
limiting the Purchaser’s right to sell pursuant to the Resale Registration
Statement or in compliance with the Securities Act and the rules and regulations
promulgated under the Exchange Act and the Securities Act (together, the “Rules
and Regulations”), or, other than with respect to any claims arising out of a
breach of this representation and warranty, each Purchaser’s right to
indemnification under Section 4.6); (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Mandatorily Convertible Preferred Stock or the Coverage Warrants, nor will the
Purchaser engage in any short sale that results in a disposition of any of the
Mandatorily Convertible Preferred Stock or the Coverage Warrants by the
Purchaser, except in compliance with the Securities Act and the Rules and
Regulations and any applicable state securities laws; (iv) the Purchaser has, in
connection with its decision to purchase the number of Mandatorily Convertible
Preferred Stock and Coverage Warrants set forth below such Purchaser’s name on
the signature page of this Agreement, relied solely upon the representations and
warranties of the Company contained herein; and (v) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of them.

 



 

 

 

(b)           Accredited Purchaser. The Purchaser is an “accredited investor” as
defined in Rule 501(a) promulgated under the Securities Act, as presently in
effect.

 

(c)           Reliance on Exemptions. The Purchaser understands that the
Purchased Shares are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of the Securities Act, the Rules
and Regulations and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Purchased Shares.

 

(d)           Investment Decision. The Purchaser understands that nothing in
this Purchase Agreement or any other materials presented to the Purchaser in
connection with the purchase and sale of the Purchased Shares constitutes legal,
tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Purchased Shares.

 

(e)            Risk of Loss. The Purchaser understands that its investment in
the Purchased Shares involves a significant degree of risk, including a risk of
total loss of the Purchaser’s investment, and the Purchaser has full cognizance
of and understands all of the risk factors related to the Purchaser’s purchase
of the Purchased Shares.

 

(f)            Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

 

(g)           Organization; Validity; Enforcement. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Purchase Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Purchase Agreement, (ii) the making and performance of this
Purchase Agreement by the Purchaser and the consummation of the transactions
herein contemplated will not violate any provision of the organizational
documents of the Purchaser or conflict with, result in the breach or violation
of, or constitute, either by itself or upon notice or the passage of time or
both, a default under any material agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which the Purchaser
is a party or, any statute or any authorization, judgment, decree, order, rule
or regulation of any court or any regulatory body, administrative agency or
other governmental agency or body applicable to the Purchaser, (iii) no consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required on the
part of the Purchaser for the execution and delivery of this Purchase Agreement
or the consummation of the transactions contemplated by this Purchase Agreement,
(iv) upon the execution and delivery of this Purchase Agreement, this Purchase
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 4.6 of this Purchase Agreement, may be limited by federal or
state securities laws or the public policy underlying such laws and (v) there is
not in effect any order enjoining or restraining the Purchaser from entering
into or engaging in any of the transactions contemplated by this Purchase
Agreement.

 



 

 

 

(h)            Short Sales. Prior to the date hereof, the Purchaser has not
taken, and prior to the public announcement of the transaction after the Closing
the Purchaser shall not take, any action that has caused or will cause the
Purchaser to have, directly or indirectly, sold or agreed to sell any shares of
Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

Article IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1           Transfer Restrictions.

 

(a)            Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that it will not dispose of the Securities
other than pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document.

 

(b)            Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to any Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 



 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT
(PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES
THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS
MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

(c)            Removal of Legends.

 

(i)            To the extent the resale of any Underlying Shares are registered
under the Securities Act pursuant to an effective Registration Statement naming
the holder thereof as a selling stockholder, the Company agrees to promptly (i)
authorize the removal of the legend set forth in Section 4.1(b) and any other
legend not required by applicable law from such Underlying Shares and (ii) cause
its Transfer Agent to issue such Underlying Shares without such legends to the
holder thereof by electronic delivery at the applicable balance account at the
Depository Trust Company upon surrender of any stock certificates evidencing
such Underlying Shares. Any fees (with respect to the Transfer Agent, counsel or
otherwise) associated with the removal of such legend(s) shall be borne by the
Company. Each Purchaser hereby covenants and agrees that (i) to the extent
resales of the Underlying Shares are made pursuant to such effective
Registration Statement, that such resales will be made only during the time that
such Registration Statement is effective and not withdrawn or suspended and only
as permitted by such Registration Statement, and otherwise in compliance with
the Securities Act (including applicable prospectus delivery obligations), and
(ii) to the extent resales of the Underlying Shares are made pursuant to an
available exemption from the registration requirements of the Securities Act,
such resales will be made only as permitted by such exemption and otherwise in
compliance with the Securities Act.

 

(ii)            The Purchaser may request that the Company remove, and the
Company agrees to authorize the removal of any legend from the Securities (i)
following any sale of the Securities pursuant to Rule 144, or (ii) if such
Securities are eligible for sale under Rule 144 following the expiration of the
applicable holding requirement thereof. Following the time a legend is no longer
required for the Securities under this Section 4.1(c)(ii), the Company will, no
later than three Business Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a legended certificate representing such
securities, deliver or cause to be delivered to such Purchaser a certificate
representing such securities that is free from all restrictive and other
legends.

 



 

 

 

4.2           Furnishing of Information. In order to enable Purchasers to sell
the Securities under Rule 144 of the Securities Act, the Company shall maintain
the registration of the Common Stock under Section 12(b) or 12(g) of the
Exchange Act and at all times it is subject to the requirements of the Exchange
Act it shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed with the
Commission by the Company after the date hereof pursuant to the Exchange Act and
submit electronically any interactive data files specified in Rule 144(c)(1)(ii)
of the Securities Act. If the Company is not required to file reports with the
Commission pursuant to such laws, it will, for so long as the Purchasers hold
the Securities, prepare and furnish to Purchasers and make publicly available
the information described in Rule 144(c)(2), if the provision of such
information will allow resales of the Securities pursuant to Rule 144.

 

4.3            Form D and Blue Sky Laws. The Company agrees to timely file a
Form D with respect to the Purchased Shares as required under Regulation D. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Purchased Shares for sale to Purchasers at the Closing pursuant
to this Agreement under applicable securities or “blue sky” laws of the states
of the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Purchased Shares required under applicable securities or “blue sky” laws of the
states of the United States following the Closing Date.

 

4.4           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to Purchasers.

 

4.5           Securities Laws Disclosure; Publicity. Within the applicable
period of time required by the Exchange Act, the Company shall file a Current
Report on Form 8-K describing the terms and conditions of the transactions
contemplated by this Agreement in the form required by the Exchange Act and
attaching as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreements) (including all attachments, the “8-K Filing”).
The Company shall provide the Purchasers with a reasonable opportunity to review
and provide comments on the draft of such 8-K Filing. The Company shall also
provide the Purchasers with a reasonable opportunity to review and provide
comments on drafts of press releases or any other public statements with respect
to the transactions contemplated hereby, if any. Notwithstanding the foregoing,
and unless otherwise agreed to in writing by the Company and the Purchasers, the
Company shall not publicly disclose the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser, or include the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser in any press release or
filing with the Commission or any regulatory agency or the Principal Trading
Market, without the prior written consent of such Purchaser except, in the case
of any such filing with the Commission or any such regulatory agency, if and to
the extent otherwise required by law, the Rules and Regulations or the rules and
regulations of such regulatory agency.

 



 

 

 

4.6           Indemnification.

 

(a)           Indemnification of Purchasers. In addition to the indemnity
provided to each Purchaser in the applicable Registration Rights Agreement, the
Company will indemnify and hold each Purchaser and its directors, officers,
stockholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, charges, costs and expenses (including, without
limitation, all judgments, amounts paid in settlements, fines, penalties,
interest, court costs and reasonable attorneys’ fees and costs of investigation)
(each a “Loss”) that any Purchaser Party may suffer or incur as a result of,
arising out of, or relating to (i) any inaccuracy or breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents (including any certificates
delivered pursuant thereto) or (ii) any Action instituted against a Purchaser
Party in any capacity, or any of them or their respective affiliates, by any
Person who is not an affiliate of such Purchaser Party (other than the Company
or its controlled affiliates), with respect to any of the transactions
contemplated by this Agreement. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each Loss that is
permissible under applicable law.

 

(b)            Conduct of Third-Party Indemnification Proceedings. Promptly
after receipt by any Purchaser Party (the “Indemnified Person”) of notice of any
demand, claim or circumstances from any third-party which would or might give
rise to a claim or the commencement of any Action in respect of which indemnity
may be sought pursuant to Section 4.6(a), such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Persons, unless such settlement (A) includes an unconditional
release of such Indemnified Person from all liability arising out of such
proceeding, (B) does not require any admission of wrongdoing by such Indemnified
Person, and (C) does not obligate or require an Indemnified Person to take, or
refrain from taking, any action.

 



 

 

 

4.7           Listing of Common Stock. The Company will use its reasonable best
efforts, subject in all events to the Stockholder Approval, to list all of the
Underlying Shares for quotation on the Principal Trading Market and maintain the
listing of the Underlying Shares on the Principal Trading Market.

 

4.8          Stockholders Meeting. The Company shall call a meeting of its
stockholders to be held as promptly as practicable following the date of this
Agreement, but in no event later than ninety (90) days following the Closing
Date, to vote on the following proposals (the “Stockholder Proposals”): (i) to
approve an increase in the number of shares of Common Stock that the Company is
authorized to issue from one hundred ten million (110,000,000) shares to two
hundred fifty million (250,000,000) shares; and (ii) to approve (1) the issuance
of Common Stock and Pre-Funded Warrants, as applicable, upon the conversion of
the Mandatorily Convertible Preferred Stock, (2) the issuance of the Coverage
Warrants upon the conversion of the Mandatorily Convertible Preferred Stock and
(3) the issuance of Common Stock upon the exercise of the Pre-Funded Warrants
and the Coverage Warrants, in each case for purposes of Rule 5635 of the Nasdaq
Stock Market Rules (such approval of the Stockholder Proposals, “Stockholder
Approval”). The Board of Directors of the Company shall recommend to the
Company’s stockholders that such stockholders vote in favor of the Stockholder
Proposal. The Company shall use its reasonable best efforts to obtain such
Stockholder Approval. In connection with such meeting, the Company shall
promptly prepare and file (but in no event more than twenty (20) days after the
Closing Date) with the Commission a preliminary proxy statement, shall use its
reasonable best efforts to respond to any comments of the Commission or its
staff with respect to the preliminary proxy statement and to cause a definitive
proxy statement related to such stockholders’ meeting to be mailed to the
Company’s stockholders, and shall solicit proxies from its shareholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and all management-appointed proxyholders shall vote their
proxies in favor of such proposal. The Company shall provide the Purchaser with
a reasonable opportunity to review and provide comments on the preliminary proxy
statement and the definitive proxy statement. The Company shall notify Purchaser
promptly of the receipt of any comments from the Commission or its staff with
respect to the proxy statement and of any request by the Commission or its staff
for amendments or supplements to such proxy statement or for additional
information (but the Company shall not provide any Purchaser with any material,
non-public information, unless requested by such Purchaser and pursuant to a
written agreement regarding the confidentiality and use of such information). If
at any time prior to such stockholders’ meeting there shall occur any event that
is required to be set forth in an amendment or supplement to the proxy
statement, the Company shall as promptly as practicable prepare and mail to its
stockholders such an amendment or supplement. In the event that Stockholder
Approval is not obtained at such stockholder meeting, the Company shall include
a proposal to approve (and the Board of Directors shall recommend approval of)
such proposal at a meeting of its stockholders to be held no less than once in
each subsequent four-month period beginning on the date of such stockholder
meeting until such approval is obtained.

 

4.9           Governance Matters.

 

(a)            Lead Investor Board Representative. Upon Closing, the Company
shall issue the Special Voting Stock to the Lead Investor, which shall provide
the holder of the Special Voting Stock the right to appoint one (1) member of
the Board of Directors (which position, for the avoidance of doubt, shall
initially be vacant) so long as the Lead Investor holds at least 5% of the then
outstanding shares of Common Stock (the “Lead Investor Board Designation
Right”)).

 



 

 

 

(b)            In addition, during the period commencing on the Closing, at any
time that the Lead Investor has not exercised the Lead Investor Board
Designation Right, for so long as the Lead Investor holds at least 50% of the
Series A Preferred Stock (or, following the conversion of the Series A Preferred
Stock, at least 50% of (x) the Pre-Funded Warrants and/or (y) the Underlying
Shares issuable upon exercise of the Pre-Funded Warrants)) purchased by the Lead
Investor as of the Closing Date, the Lead Investor shall have the right to
designate one (1) individual to be present and participate in a non-voting
capacity at all meetings of the Board of Directors or any committee thereof,
including any telephonic meetings (such individual, the “Lead Investor Board
Observer”). Any materials that are sent by the Company to the members of the
Board of Directors in their capacity as such shall be sent to the Lead Investor
Board Observer simultaneously by means reasonably designed to ensure timely
receipt by the Lead Investor Board Observer, and the Company will give the Lead
Investor Board Observer notice of such meetings, by the same means as such
notices are delivered to the members of the Board of Directors and at the same
time as notice is provided or delivered to the Board of Directors; provided,
that the Lead Investor Board Observer agrees to hold in confidence and trust, to
act in a fiduciary manner with respect to and not to disclose any information
provided to or learned by the Lead Investor Board Observer acting in such
capacity, whether in connection with the Lead Investor Board Observer’s
attendance at meetings of the Board of Directors, in connection with the receipt
of materials delivered to the Board of Directors or otherwise. Notwithstanding
the provisions of this Section 4.9(b), the Company reserves the right to exclude
the Lead Investor Board Observer from any meeting of the Board of Directors, or
a portion thereof, and to redact portions of any materials delivered to the Lead
Investor Board Observer where and to the extent that the Company reasonably
believes that withholding such information or excluding the Lead Investor Board
Observer from attending such meeting of the Board of Directors, or a portion
thereof, is reasonably necessary: (i) to preserve attorney-client, work product
or similar privilege between the Company and its counsel with respect to any
matter; (ii) to comply with the terms and conditions of confidentiality
agreements between the Company and any third parties; or (iii) because the Board
of Directors has determined in good faith that there exists, with respect to the
subject of such deliberation or such information, an actual or potential
conflict of interest between the Lead Investor and the Company. The Lead
Investor Board Observer shall use the same degree of care to protect the
Company’s confidential and proprietary information as the Lead Investor uses to
protect its confidential and proprietary information of like nature, but in no
circumstances with less than reasonable care.

 

4.10          No Rights Agreement. The Company shall not enter into any poison
pill agreement, stockholders’ rights plan or similar agreement that shall limit
the rights of a Purchaser to acquire Common Stock unless such poison pill
agreement, stockholders’ rights plan or similar agreement grants an exemption or
waiver to the Purchaser immediately effective upon execution of such plan or
agreement that would allow the Purchaser to acquire such Common Stock.

 

4.11          Certain Transactions. Prior to the Closing, the Company will not
merge or consolidate into, or sell, transfer or lease all or substantially all
of its property or assets to, any other party.

 



 

 

 

 

4.12           Ordinary Course of Business. Prior to the earlier of the Closing
Date and the termination of this Agreement pursuant to Section 6.16, the Company
shall, and shall cause each Subsidiary to, use reasonable best efforts to carry
on its business in the ordinary course of business and to maintain and preserve
its and such Subsidiary’s business (including its organization, assets,
properties, goodwill and insurance coverage) and preserve business relationships
with customers, strategic partners, suppliers, distributors and others having
business dealings with it. Without limiting the generality of the foregoing, to
the extent reasonably practicable, the Company shall consult with Purchasers
prior to taking any material actions outside of the ordinary course of business
at any time prior to the earlier of the Closing Date and termination of this
Agreement pursuant to Section 6.16.

 

4.13           Pre-Emptive Rights.

 

    (a)               Sale of New Securities. If, at any time following the
Closing, the Company or any of its Subsidiaries makes any public or nonpublic
offering or sale of any Common Stock, other capital stock of the Company or
other type of equity interest, warrants, options or other securities of the
Company, including any securities that are convertible into or exchangeable into
the foregoing (other than (i) Common Stock issuable to officers, employees,
directors, managers or independent contractors of the Company or any of its
Subsidiaries in connection with warrants, options, notes or other rights to
acquire securities of the Company issued pursuant to a Stock Plan, (ii) Common
Stock, other capital stock of the Company or any other type of equity interest,
warrants, options, convertible securities or other securities offered, sold or
issued by the Company upon conversion, exercise or exchange of any securities of
the Company outstanding immediately prior to the Closing and disclosed on the
Capitalization Table, (iii) Common Stock, other capital stock of the Company or
any other type of equity interest, warrants, options, convertible securities or
other securities offered, sold or issued by the Company to equipment lessors,
pursuant to an equipment leasing transaction, (iv) Common Stock, other capital
stock of the Company or any other type of equity interest, warrants, options,
convertible securities or other securities offered, sold or issued by the
Company as acquisition consideration pursuant to the acquisition of another
corporation, entity or business by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, and (v) Underlying Shares offered sold or issued by the Company upon
conversion, exercise or exchange of any of the Securities) (any such security, a
“New Security”), then the Lead Investor shall have the right (but not the
obligation) to acquire from the Company for the same price and on the same terms
as such New Securities are proposed to be offered to others, up to the amount of
New Securities in the aggregate required to enable it to maintain its
proportionate Common Stock interest in the Company (calculated on a fully
diluted basis, assuming the exercise in full, for cash, of any convertible or
exchangeable securities, including the Securities) immediately prior to any such
issuance of New Securities; provided, however, that notwithstanding anything in
this Section 4.13 to the contrary, if such New Security is Common Stock or
securities that are convertible into or exchangeable into Common Stock, then if
the Lead Investor then holds any Pre-Funded Warrants, such New Securities
purchased by the Lead Investor pursuant to this Section 4.13 shall instead be
issued to the Lead Investor as additional Pre-Funded Warrants. The amount of New
Securities that the Lead Investor shall be entitled to purchase in the aggregate
shall be determined by multiplying (x) the total number or principal amount of
such offered New Securities by (y) a fraction, the numerator of which is the sum
of (i) the number of shares of Common Stock held by the Lead Investor, if any,
and (ii) without duplication, the number of shares of Common Stock represented
by the Securities held by the Lead Investor calculated on a fully diluted basis
as of such date, if any, and the denominator of which is the total number of
Common Stock outstanding (calculated on a fully diluted basis as of such date).

 





 

 

    (b)               Notice. In the event the Company proposes to offer or sell
New Securities (the “Offering”), it shall give the Lead Investor written notice
of its intention, describing the price (or range of prices), anticipated amount
of securities, timing, and all other terms upon which the Company proposes to
offer the same (including, in the case of a registered public offering and to
the extent possible, a copy of the prospectus included in the registration
statement filed with respect to such offering), no later than ten Business Days,
as the case may be, after the initial filing of a registration statement with
the Commission with respect to an underwritten public offering, after the
commencement of marketing with respect to a Rule 144A offering or after the
Company proposes to pursue any other offering. If the information contained in
the notice constitutes material non-public information (as defined under the
applicable securities laws), the Company shall deliver such notice only to the
individuals identified on the Lead Investor’s signature page hereto, and shall
not communicate the information to anyone else acting on behalf of the Lead
Investor without the consent of one of the designated individuals. The Lead
Investor shall have twenty Business Days from the date of receipt of such a
notice to notify the Company in writing that it intends to exercise its rights
provided in this Section 4.13 and as to the amount of New Securities the Lead
Investor desires to purchase, up to the maximum amount calculated pursuant to
Section 4.13(a). Such notice shall constitute a nonbinding indication of
interest of the Lead Investor to purchase the amount of New Securities so
specified at the price and other terms set forth in the Company’s notice to it.
The failure of the Lead Investor to respond within such twenty Business Day
period shall be deemed to be a waiver of the Lead Investor’s rights under this
Section 4.13 only with respect to the Offering described in the applicable
notice (and not, for the avoidance of doubt, with respect to any future
Offerings).

 

    (c)               Purchase Mechanism. If the Lead Investor exercises its
rights provided in this Section 4.13, the closing of the purchase of the New
Securities by the Lead Investor with respect to which such right has been
exercised shall take place within 30 calendar days after the giving of notice of
such exercise, which period of time shall be extended for a maximum of 180 days
in order to comply with applicable laws and regulations (including receipt of
any applicable regulatory or stockholder approvals). Notwithstanding anything to
the contrary herein, the closing of the purchase of the New Securities by the
Lead Investor will occur no earlier than the closing of the Offering triggering
the right being exercised by the Lead Investor. Each of the Company and the Lead
Investor agrees to use its commercially reasonable efforts to secure any
regulatory or stockholder approvals or other consents, and to comply with any
law or regulation necessary in connection with the offer, sale and purchase of,
such New Securities.

 

    (d)               Failure of Purchase. In the event the Lead Investor fails
to exercise its rights provided in this Section 4.13 within said twenty Business
Day period or, if so exercised, the Lead Investor is unable to consummate such
purchase within the time period specified in Section 4.13(c) above because of
its failure to obtain any required regulatory consent or approval, the Company
shall thereafter be entitled (during the period of 60 days following the
conclusion of the applicable period) to sell or enter into an agreement
(pursuant to which the sale of the New Securities covered thereby shall be
consummated, if at all, within 90 days from the date of said agreement) to sell
the New Securities not elected to be purchased pursuant to this Section 4.13 by
the Lead Investor or which the Lead Investor is unable to purchase because of
such failure to obtain any such consent or approval, at a price and upon terms
no more favorable in the aggregate to the purchasers of such securities than
were specified in the Company’s notice to the Lead Investor. Notwithstanding the
foregoing, if such sale is subject to the receipt of any regulatory or
stockholder approval or consent or the expiration of any waiting period, the
time period during which such sale may be consummated shall be extended until
the expiration of five Business Days after all such approvals or consents have
been obtained or waiting periods expired, but in no event shall such time period
exceed 180 days from the date of the applicable agreement with respect to such
sale. In the event the Company has not sold the New Securities or entered into
an agreement to sell the New Securities within said 60-day period (or sold and
issued New Securities in accordance with the foregoing within 90 days from the
date of said agreement (as such period may be extended in the manner described
above for a period not to exceed 180 days from the date of said agreement)), the
Company shall not thereafter offer, issue or sell such New Securities without
again offering such securities to the Lead Investor in the manner provided in
this Section 4.13.

 





 

 

    (e)               Non-Cash Consideration. In the case of the offering of
securities for a consideration in whole or in part other than cash, including
securities acquired in exchange therefor (other than securities by their terms
so exchangeable), the consideration other than cash shall be deemed to be the
fair value thereof as determined by the Board of Directors; provided, however,
that such fair value as determined by the Board of Directors shall not exceed
the aggregate market price of the securities being offered as of the date the
Board of Directors authorizes the offering of such securities.

 

    (f)               Cooperation. The Company and the Lead Investor shall
cooperate in good faith to facilitate the exercise of the Lead Investor’s rights
under this Section 4.13, including to secure any required approvals or consents.

 

    (g)               Waiver. The Lead Investor may waive any or all of its
rights under this Section 4.13 with respect to the purchase or proposed purchase
by the Lead Investor of any New Securities (including, without limitation, the
Lead Investor’s right to receive written notice from the Company of any proposed
Offering at least twenty Business Days prior to the proposed consummation date
of any such proposed Offering and the Lead Investor’s right to have a period of
at least 30 days after the Lead Investor exercises its rights under this Section
4.13 to purchase the New Securities in respect of which the Lead Investor has
exercised such rights) by executing and delivering to the Company a written
instrument, document or agreement waiving such rights.

 

    (h)               Termination of Rights. The Lead Investor’s rights under
this Section 4.13 shall terminate immediately following the Trading Day in which
the Company’s volume weighted average price equals or exceeds $5.275 over the
preceding thirty day period.

 

4.14           Ownership Limitation. Notwithstanding anything to the contrary in
the Transaction Documents, neither the Company nor any Subsidiary thereof shall
take any action (including any redemption, repurchase, or recapitalization of
Common Stock, or securities or rights, options or warrants to purchase Common
Stock, or securities of any type whatsoever that are, or may become, convertible
into or exchangeable into or exercisable for Common Stock), that would cause the
Lead Investor’s ownership of voting securities of the Company (together with the
ownership by the Lead Investor’s Affiliates of voting securities of the Company)
to increase above 4.99%, without the prior written consent of the Lead Investor,
which consent must be provided on 61 days’ notice (up to a maximum of 19.99%).

 





 

 

4.15           Most Favored Nation. During the period from the date hereof
through the Closing, neither the Company nor any of the Subsidiaries shall enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company or any of the Subsidiaries that have the effect
of establishing rights or otherwise benefitting such investor in a manner more
favorable in any respect to such investor than the rights and benefits
established in favor of the Lead Investor by this Agreement, unless, in any such
case, the Lead Investor has been offered such rights and benefits. The Company
represents and warrants to the Lead Investor that as of the date hereof, no
agreements exist with other Purchasers that have the effect of establishing
rights or otherwise benefitting such Purchasers in a manner more favorable in
any respect to such Purchaser than the rights and benefits established in favor
of the Lead Investor by this Agreement.

 

4.16           Reservation of Common Stock. The Company shall reserve and keep
available at all times during which the Pre-Funded Warrants or Coverage Warrants
are exercisable, free of preemptive rights, a sufficient number of shares of
Common Stock for the purpose of enabling the Company to issue the Underlying
Shares pursuant to this Agreement.

 

4.17           Voting Agreements. The Company shall use commercially reasonable
efforts to enter into Voting Agreements with affiliates of Healthcare Ventures,
which shall collectively represent at least 29.3% of the issued and outstanding
shares of Common Stock of the Company. The Company shall enforce the terms of
the Voting Agreements and not amend or waive the terms thereof without the prior
written consent of the Lead Investor.

 

4.18           No Conflicting Agreements . The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Purchasers under
the Transaction Documents.

 

4.19           Satisfaction of Closing Conditions. The Company and the
Purchasers will use their reasonable best efforts to obtain the satisfaction of
the conditions to Closing set forth in Section 5.1 and 5.2 hereof, respectively.

 

4.20           Tax Matters. Notwithstanding anything in this Agreement, the
Company shall use reasonable best efforts (which shall include consultation with
nationally recognized tax counsel or a nationally recognized accounting firm in
the preparation of the Company’s tax returns and information returns and
reports) to:

 

    (a)               not treat the Series A Preferred Stock or Series B
Preferred Stock as “preferred stock” within the meaning of Sections 351(g)(3)(A)
or 356(e) of the Code, unless an alternative treatment is required as a result
of a “final determination” within the meaning of Section 1313(a) of the Code,
and in the event that the Company or the U.S. taxing authorities take a position
contrary to such treatment as not “preferred stock,” or U.S. withholding or
income tax is otherwise deducted or imposed in connection with the foregoing,
the Company shall indemnify the direct or indirect holders of Series A Preferred
Stock and Series B Preferred Stock (or the Pre-Funded Warrants, Series A
Coverage Warrants or Series B Coverage Warrants into which they are converted,
as applicable) who are non-U.S. persons for U.S. federal income tax purposes and
who are not required to treat the relevant income as “effectively connected”
with the conduct of a U.S. trade or business within the meaning of Section
864(c) of the Code, on an after-tax basis, for any U.S. withholding or income
tax actually deducted with respect to or imposed on such holders;

 





 

 

    (b)               timely provide a holder of the Series A Preferred Stock,
or a holder of the Series B Preferred Stock, and their respective tax advisers,
upon request, with (i) any information or tax forms (including, without
limitation, IRS Form 1099 or IRS Form 1042-S) to the extent necessary to enable
any direct or indirect holder of Series A Preferred Stock, or any direct or
indirect holder of Series B Preferred Stock, to prepare and file any tax returns
or calculate or pay any withholding or income tax, if any, and (ii) access to
the Company’s tax advisors in connection with the foregoing, provided, however,
that the Company and its tax advisors will not be responsible for preparing any
such tax return for such holder;

 

    (c)               treat the conversion described in Section 6(a) of the
Series A Preferred Stock Certificate of Designation as a “recapitalization”
pursuant to a “plan of reorganization” within the meaning of Section
368(a)(1)(E) of the Code, and not treat any portion of the Pre-Funded Warrants
or the Series A Coverage Warrants as “other property or money” within the
meaning of Section 356(a) of the Code, unless, in each case, an alternative
treatment is required as a result of a “final determination” within the meaning
of Section 1313(a) of the Code, and in the event that the Company or the U.S.
taxing authorities take a position contrary to such treatment as a
“recapitalization” or as not “other property or money,” or U.S. withholding or
income tax is otherwise deducted or imposed in connection with the foregoing,
the Company shall indemnify the direct or indirect holders of Series A Preferred
Stock (or the Pre-Funded Warrants or the Series A Coverage Warrants into which
they are converted, as applicable) who are non-U.S. persons for U.S. federal
income tax purposes and who are not required to treat the relevant income as
“effectively connected” with the conduct of a U.S. trade or business within the
meaning of Section 864(c) of the Code, on an after-tax basis, for any U.S.
withholding or income tax actually deducted with respect to or imposed on such
holders; and

 

    (d)               treat the conversion described in Section 6(a) of the
Series B Preferred Stock Certificate of Designation as a “recapitalization”
pursuant to a “plan of reorganization” within the meaning of Section
368(a)(1)(E) of the Code, and not treat any portion of the Series B Coverage
Warrants as “other property or money” within the meaning of Section 356(a) of
the Code, unless, in each case, an alternative treatment is required as a result
of a “final determination” within the meaning of Section 1313(a) of the Code,
and in the event that the Company or the U.S. taxing authorities take a position
contrary to such treatment as a “recapitalization” or as not “other property or
money,” or U.S. withholding or income tax is otherwise deducted or imposed in
connection with the foregoing, the Company shall indemnify the direct or
indirect holders of Series B Preferred Stock (or the Series B Coverage Warrants
into which they are converted, as applicable) who are non-U.S. persons for U.S.
federal income tax purposes and who are not required to treat the relevant
income as “effectively connected” with the conduct of a U.S. trade or business
within the meaning of Section 864(c) of the Code, on an after-tax basis, for any
U.S. withholding or income tax actually deducted with respect to or imposed on
such holders.

 





 

 

Article V.
CONDITIONS PRECEDENT TO CLOSING

 

5.1             Conditions Precedent to the Obligations of Purchasers. The
obligation of each Purchaser to acquire the Purchased Shares at the Closing, and
the obligation of Life Sciences to acquire the Special Voting Share at the
Closing, is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

 

    (a)               Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date, as though
made on and as of such date, except for such representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such date; provided, however, any representations or warranties
qualified as to materiality or Material Adverse Effect shall be true and correct
in all respects.

 

    (b)               Performance. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing.

 

    (c)              No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

 

    (d)              Consents. Except for the Stockholder Approval, the Company
shall have obtained in a timely fashion any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the Purchased Shares, all of which shall be and remain so long as
necessary in full force and effect.

 

    (e)               No Suspensions of Trading in Common Stock; Listing. The
Common Stock (i) shall be approved for quotation or listing on the Principal
Trading Market and (ii) shall not have been suspended, as of the Closing Date,
by the Commission or the Principal Trading Market from trading on the Principal
Trading Market.

 

    (f)                Company Deliverables. The Company shall have delivered
the Company Deliverables in accordance with Section 2.2(a).

 

    (g)               Officer’s Certificate. The Company shall have delivered to
each Purchaser a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer or its Chief Financial Officer, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in Sections
5.1(a), 5.1(b), 5.1(c) and 5.1(e), in form and substance reasonably satisfactory
to the Purchasers.

 





 

 

    (h)               Voting Agreements. The Voting Agreements shall be in full
force and effect.

 

    (i)                No Material Adverse Effect. Since the date of this
Agreement, there shall not have occurred a Material Adverse Effect.

 

5.2              Conditions Precedent to the Obligations of the Company. The
Company’s obligation to sell and issue Purchased Shares to a Purchaser at the
Closing, and the Company’s obligation to sell and issue the Special Voting Share
to Life Sciences at the Closing, is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

    (a)               Representations and Warranties. The representations and
warranties made by such Purchaser in Section 3.2 hereof shall be true and
correct in all material respects (without giving effect to any materiality
qualifications therein) as of the date when made, and as of the Closing Date as
though made on and as of such date, except for representations and warranties
that speak as of a specific date.

 

    (b)               Performance. Such Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by such Purchaser at or prior to the Closing Date.

 

    (c)               Purchaser’s Deliverables. Such Purchaser shall have
delivered its applicable Purchaser Deliverables in accordance with Section
2.2(b).

 

Article VI.
MISCELLANEOUS

 

6.1             Fees and Expenses. The Company acknowledges that the Lead
Investor has expended and is expending significant time and money in connection
with this Agreement. In order to induce the Lead Investor to execute this
Agreement and to expend the time and resources necessary to effect its
investment in the Securities, the Company agrees that in the event (i) Closing
is completed under the terms set forth in this Agreement, or (ii) the Closing is
not consummated other than due to a breach by the Lead Investor of the terms of
this Agreement, the Company will reimburse the Lead Investor for the reasonable
documented out-of-pocket expenses of the Lead Investor incurred in connection
with its due diligence and the preparation and negotiation of this Agreement and
the transactions contemplated by this Agreement including, but not limited to,
the fees and expenses of counsel incurred by the Lead Investor and its
affiliates in connection with the transactions contemplated by this Agreement.
Such Lead Investor expense reimbursement will not exceed $250,000 in the
aggregate. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Purchased Shares to the Purchasers, and the Company shall file all necessary tax
returns and other documentation with respect to such fees, taxes and duties.

 





 

 

6.2             Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3             Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section 6.3 prior to
5:00 p.m., New York City time, on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 p.m., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:      Leap Therapeutics, Inc.

47 Thorndike Street, Suite B1-1

Cambridge, MA 02141

Attn: Douglas E. Onsi

Email: Donsi@leaptx.com

Fax: (617) 395-2647

 

With a copy to:           Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110-1726

Attn: Julio E. Vega, Esq.

Email: Julio.vega@morganlewis.com

Fax: 617-341-7701

 

If to a Purchaser:         At the address set forth on the signature page hereto
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4            Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and each of the Purchasers affected
by such amendment or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold the Purchased Shares or Underlying
Shares.

 





 

 

6.5             Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

 

6.6             Successors, Assigns and Guarantors. Except as otherwise provided
in this Agreement, the provisions of this Agreement shall inure to the benefit
of and be binding upon the parties and their successors and permitted assigns.
This Agreement, or any rights or obligations hereunder, may not be assigned by
the Company without the prior written consent of the Purchasers. Except as
otherwise provided herein, any Purchaser may assign its rights hereunder in
whole or in part to any Person to whom such Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the “Purchasers.”

 

6.7             No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.

 

6.8             Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the United States District Court for the Southern District of New York sitting
in the borough of Manhattan, New York. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of the United States District Court for the Southern District of
New York, or that such Proceeding has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 





 

 

6.9            Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Purchased Shares.

 

6.10           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12           Replacement of Securities. If any certificate or instrument
evidencing any Securities are mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.13           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any Loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate. The Company therefore agrees
that the Purchasers shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

 





 

 

6.14           Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15           Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

6.16           Termination.

 

    (a)               This Agreement may be terminated and the sale and purchase
of the Purchased Shares may be abandoned at any time prior to the Closing by
either the Company or the Purchasers as follows:

 

      (i)              upon the mutual written consent of the Company and the
Purchasers;

 

      (ii)             by the Company if any of the conditions set forth in
Section 5.2 shall have become incapable of fulfillment, and shall not have been
waived by the Company;

 





 

 

      (iii)            by a Purchaser (with respect to itself only) if any of
the conditions set forth in Section 5.1 shall have become incapable of
fulfillment, and shall not have been waived by the Purchaser; or

 

      (iv)            by either the Company or any Purchaser (with respect to
itself only) if the Closing has not occurred on or prior to January 31, 2020;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

 

    (b)              The Company shall give prompt notice of any such
termination to each other Purchaser, and, if necessary, work in good faith to
restructure the transaction to allow each Purchaser that does not exercise a
termination right to purchase the full number of securities set forth below such
Purchaser’s name on the signature page of this Agreement while remaining in
compliance with Section 4.14.

 

    (c)               Nothing in this Section 6.16 shall be deemed to release
any party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

    (d)               In the event of any termination of this Agreement as
provided in this Section 6.16, this Agreement (other than Article VI, which
shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect; provided that nothing herein shall relieve any
party from liability for intentional breach of this Agreement. Upon a
termination in accordance with this Section 6.16, no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.

 

6.17           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.18           Adjustments in Stock Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to Closing, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.

 

6.19           No Recourse. Each party hereto covenants, agrees and acknowledges
that no person other than a Purchaser has obligations hereunder and that no
person shall have any remedy, recourse or right of recovery against, or
contribution from, any of Purchaser Related Party, whether through Purchaser or
otherwise, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, by or
through a claim by or on behalf of Purchaser against any Purchaser Related
Party, or otherwise. The term “Purchaser Related Party” means (1) any Affiliate
of Purchaser, (2) any former, current or future general or limited partners,
members, managers, stockholders, holders of any equity, partnership or limited
liability company interest, officers, directors, employees, agents, controlling
persons, investment advisors, or assignees of Purchaser or any of its
Affiliates, or (3) any former, current or future general or limited partners,
members, managers, stockholders, holders of any equity, partnership or limited
liability company interest, officers, directors, employees, agents, controlling
persons, assignees, investment advisors or Affiliates of any of the foregoing.

 

[Remainder of page intentionally blank]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  Leap Therapeutics, Inc.     By: /s/ Christopher Mirabelli, Ph.D.   Name:  
Christopher Mirabelli, Ph.D.   Title: President and Chief Financial Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 





 



 

Signature Page to Securities Purchase Agreement

 

667, L.P.

Name of Purchaser (Person or entity in whose name the shares will be registered)
 
Scott L. Lessing, President   Address for notice: Name and title of authorized
officer (if subscriber is a business entity)
 
By: BAKER BROS. ADVISORS LP, management company and investment advisor to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P. general
partner to 667, L.P., and not as the general partner
 
/s/ Scott L. Lessing   Street Signature   City State Zip           SSN/Tax ID
No.:   Attn:               Phone No.:               Fax No.:              
E-mail address:        Number of Series A Preferred Stock subscribed for:
118,847
 
Total Purchase Price: $1,252,647.38           Delivery Instructions, if
different from above:             c/o       Street:       City/State/Zip:      
Attention:       Telephone No.:  

 



 

 

 

Signature Page to Securities Purchase Agreement

 

BAKER BROTHERS LIFE SCIENCES, L.P.

Name of Purchaser (Person or entity in whose name the shares will be registered)
 
Scott L. Lessing, President   Address for notice: Name and title of authorized
officer (if subscriber is a business entity)
 
By: BAKER BROS. ADVISORS LP,
management company and investment advisor to Baker Brothers Life Sciences, L.P.,
pursuant to authority granted to it by Baker Brothers Life Sciences Capital,
L.P., general partner to Baker Brothers Life Sciences, L.P., and not as the
general partner
 
/s/ Scott L. Lessing   Street Signature   City State Zip           SSN/Tax ID
No.:   Attn:           Phone No.:           Fax No.:           E-mail address:  
    Number of Series A: 1,302,954
 
Total Purchase Price: $13,733,135.16           Delivery Instructions, if
different from above:   c/o       Street:       City/State/Zip:       Attention:
      Telephone No.:  

 



 

 

 

Signature Page to Securities Purchase Agreement

 

BeiGene, Ltd.

Name of Purchaser (Person or entity in whose name the shares will be registered)
 
Scott A. Samuels, Esq.
Senior Vice President, General Counsel   Address for notice: Name and title of
authorized officer (if subscriber is a business entity)
 
/s/ Scott A. Samuels   Street Signature   City State Zip       SSN/Tax ID No.:  
Attn:           Phone No.:           Fax No.:           E-mail address:      
Number of Series B Preferred Stock subscribed for: 473,934
 
Total Purchase Price: $5,000,003.70           Delivery Instructions, if
different from above:         c/o       Street:       City/State/Zip:      
Attention:       Telephone No.:  

 



 

 

 

Signature Page to Securities Purchase Agreement

 

Perceptive Life Sciences Master Fund, Ltd.

Name of Purchaser (Person or entity in whose name the shares will be registered)
 
James H. Mannix
Chief Operating Officer   Address for notice: Name and title of authorized
officer (if subscriber is a business entity)
 
By: Perceptive Advisors, LLC
 
 
 
/s/ James H. Mannix   Street Signature   City State Zip       SSN/Tax ID No.:  
Attn:           Phone No.:           Fax No.:           E-mail address:      
Number of Series B Preferred Stock subscribed for: 663,508
 
Total Purchase Price: $7,000,009.40           Delivery Instructions, if
different from above:         c/o       Street:       City/State/Zip:      
Attention:       Telephone No.:  

 



 

 

 

EXHIBIT INDEX

 

Exhibit A  -  Form of Series A Preferred Stock Certificate of Designation
Exhibit B  -  Form of Series B Preferred Stock Certificate of Designation
Exhibit C  -  Form of Pre-Funded Warrant Exhibit D  -  Form of Series A Coverage
Warrant Exhibit E  -  Form of Series B Coverage Warrant Exhibit F  -  Form of
Special Voting Stock Certificate of Designation Exhibit G  -  Form of Voting
Agreement Exhibit H  -  Form of Lead Investor Registration Rights Agreement
Exhibit I  -  Form of Purchasers’ Registration Rights Agreement

 





 

  

Exhibit A

 

Form of Series A Preferred Stock Certificate of Designation


 

 

 

 

 

CERTIFICATE OF DESIGNATION
OF
SERIES A MANDATORILY CONVERTIBLE CUMULATIVE NON-VOTING
PERPETUAL PREFERRED STOCK
OF
LEAP THERAPEUTICS, INC.       Pursuant to Section 151 of the
General Corporation Law of
the State of Delaware      

 

Leap Therapeutics, Inc. (the “Corporation”), a corporation duly organized and
existing under the General Corporation Law of the State of Delaware, DOES HEREBY
CERTIFY:

 

The board of directors of the Corporation (the “Board of Directors”) or an
applicable committee of the Board of Directors, in accordance with the
Certificate of Incorporation and Bylaws of the Corporation and applicable law,
adopted the following resolution on December 31, 2019 creating a series of
preferred stock, par value $0.001 per share, of the Corporation designated as
“Series A Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred
Stock”.

 

RESOLVED, that pursuant to the provisions of the Certificate of Incorporation
and the Bylaws of the Corporation and applicable law, a series of preferred
stock, par value $0.001 per share, of the Corporation be and hereby is created,
and that the designation and number of shares of such series, and the voting and
other powers, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions thereof, of the shares of
such series, are as follows:

 

Section 1.               Definitions. For the purposes hereof, the following
terms shall have the following meanings:

 

“Board of Directors” means the Board of Directors of the Corporation.

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means this Certificate of Designation of Series A
Preferred Stock of the Corporation, as the same may be amended and/or restated,
modified or supplemented from time to time.

 

 

 

 

 

“Change of Control” means (i) any merger or consolidation of the Corporation
with or into another Person, in which the Corporation is not the surviving
entity and in which the stockholders of the Corporation immediately prior to
such merger or consolidation do not own, directly or indirectly, at least 50% of
the voting power of the surviving entity immediately after such merger or
consolidation, (ii) the Corporation effects any sale to another Person of all or
substantially all of its assets in one transaction or a series of related
transactions, (iii) pursuant to any tender offer or exchange offer (whether by
the Corporation or another Person), holders of capital stock tender shares
representing more than 50% of the voting power of the capital stock of the
Corporation and the Corporation or such other Person, as applicable, accepts
such tender for payment, (iv) the Corporation consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
voting power of the capital stock of the Corporation (except for any such
transaction in which the stockholders of the Corporation immediately prior to
such transaction maintain, in substantially the same proportions, the voting
power of such Person immediately after the transaction) or (v) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 7(a)).

 

“Change of Control Redemption Price” shall have the meaning set forth in Section
8.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended (including any
successor statute).

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and any other class of securities into which such securities may hereafter be
classified or changed into.

 

“Conversion Amount” shall have the meaning set forth in Section 6(a).

 

“Conversion Warrants” means, collectively, the Pre-Funded Warrants and the
Series A Coverage Warrants.

 

“Corporation” means Leap Therapeutics, Inc.

 

“Coverage Warrants” shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

 

“DGCL” shall mean the Delaware General Corporation Law.

 

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

 

“Holder” means any holder of Series A Preferred Stock.

 

“Issuance Date” means January 7, 2020.

 

“Junior Securities” shall have the meaning set forth in Section 5(a).

 

“Liquidation Preference” shall mean $10.54.

 

 

 

 

 

“Mandatory Conversion Date” shall have the meaning set forth in Section 6(a).

 

“Parity Securities” shall have the meaning set forth in Section 5(a).

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Funded Warrants” means the “Pre-Funded Warrants” as defined in the
Securities Purchase Agreement.

 

“Pre-Funded Warrants Conversion Amount” shall have the meaning set forth in
Section 6(a).

 

“Section 5(c) Participating Holders” shall have the meaning set forth in Section
5(c).

 

“Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of January 3, 2020, by and among the Corporation and the
“Purchasers” named therein.

 

“Senior Securities” shall have the meaning set forth in Section 5(a).

 

“Series A Cash Dividend” shall have the meaning set forth in Section 3(a).

 

“Series A Coverage Warrant” means one of the “Series A Coverage Warrants” as
defined in the Securities Purchase Agreement.

 

“Series A Coverage Warrants Conversion Amount” shall have the meaning set forth
in Section 6(a).

 

“Series A Preferred Stock” shall have the meaning set forth in Section 2(a).

 

“Series A Preferred Stock Register” shall have the meaning set forth in Section
2(b).

 

“Series B Certificate of Designation” means the Certificate of Designation of
the Series B Preferred Stock.

 

“Series B Preferred Stock” means the Corporation’s Series B Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock, with a par value of
$0.001 per share.

 

“Stockholder Approval” shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

 

“Transfer Agent” shall have the meaning set forth in Section 6(b)(i).

 

 

 

 

 

Section 2.               Designation; Amount and Par Value; Assignment.

 

(a)              The series of preferred stock designated by this Certificate of
Designation shall be designated as the Corporation's Series A Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated shall be 1,421,801
(which shall not be subject to increase without the written consent of the
Holders of a majority of the issued and outstanding Series A Preferred Stock).
Each share of Series A Preferred Stock shall have a par value of $0.001 per
share. Except as set forth herein with respect to the additional rights to
dividends, rank and liquidation, the Series A Preferred Stock is intended to
provide the same economic rights as the Common Stock. Accordingly, the
Corporation shall not treat the Series A Preferred Stock as “preferred stock”
within the meaning of Sections 351(g)(3)(A) or 356(e) of the Code and the
Treasury Regulations thereunder, unless an alternative treatment is required as
a result of a “final determination” within the meaning of Section 1313(a) of the
Code.

 

(b)              The Corporation shall register shares of the Series A Preferred
Stock in the name of the Holders thereof from time to time upon records to be
maintained by the Corporation for that purpose, or, at the option of the
Corporation, the Corporation's transfer agent (the “Series A Preferred Stock
Register”). The Series A Preferred Stock may be issued in certificated or book
entry form, provided that the Corporation shall issue one or more certificates
representing shares of Series A Preferred Stock, to the extent such issuance is
requested by a given Holder. References herein to certificates representing the
Series A Preferred Stock shall apply only if such shares have been issued in
certificated form. The Corporation may deem and treat the registered Holder of
shares of Series A Preferred Stock as the absolute owner thereof for the purpose
of any conversion thereof and for all other purposes. The Corporation shall
register the transfer of any shares of Series A Preferred Stock in the Series A
Preferred Stock Register, upon surrender of the certificates evidencing such
shares to be transferred, duly endorsed by the Holder thereof, to the
Corporation at its address specified herein. Upon any such registration or
transfer, a new certificate evidencing the shares of Series A Preferred Stock so
transferred shall be issued to the transferee (if requested) and a new
certificate evidencing the remaining portion of the shares not so transferred,
if any, shall be issued to the transferring Holder. The provisions of this
Certificate of Designation are intended to be for the benefit of all Holders
from time to time and shall be enforceable by any such Holder.

 

Section 3.               Dividends.

 

(a)              Unless the Series A Preferred Stock has been converted in
accordance with Section 6, and subject to the preferential rights of holders of
any class or series of Senior Securities, the holders of Series A Preferred
Stock shall be entitled to receive, out of funds legally available for the
payment of dividends, cash dividends at the rate of 8% per annum (which, for the
avoidance of doubt, shall be in addition to the entitlement of the holders of
Series A Preferred stock to any dividends declared on the outstanding shares of
Common Stock on an as-converted basis). Dividends on the Series A Preferred
Stock are cumulative and payable in arrears in accordance with the provisions
set forth below in this Section 3(a). Dividends on any outstanding shares of the
Series A Preferred Stock (each a “Series A Cash Dividend”) shall be payable
quarterly in arrears within forty-five (45) days after the end of each quarter
(each such payment date, a “Dividend Payment Date”); provided, however,
dividends will begin accruing on the Issuance Date and the first Series A Cash
Dividend will be payable within forty-five (45) days after the quarter ending
June 30, 2020 and will be in an amount equal to the total amount of accrued
dividends on any outstanding shares of the Series A Preferred Stock during the
period commencing on the Issuance Date and ending on June 30, 2020. Any dividend
payable on the Series A Preferred Stock for any partial dividend period shall be
prorated and computed on the basis of a 360-day year consisting of twelve 30-day
months. Dividends shall be payable to holders of record as they appear in the
stock records of the Corporation at the close of business on the applicable
record date, which shall be any date designated by the Board of Directors for
the payment of dividends that is not more than 90 nor less than five days prior
to such Dividend Payment Date.



 

 

 

 

(b)              So long as any shares of Series A Preferred Stock remain
outstanding, the vote by written consent of holders of not less than a majority
of the shares of Series A Preferred Stock and Series B Preferred Stock, voting
together as a class, shall be required in order for the Corporation to (i) make
any dividend or distribution to holders of Common Stock (including any
redemptions or repurchases of any Common Stock), including (A) evidences of its
indebtedness, (B) any security (other than a distribution of Common Stock
covered by Section 7(a)), (C) cash or any other property or asset, or (D) rights
or warrants to subscribe for or purchase any security, indebtedness, any other
property or rights; (ii) pursue the approval of any stockholders of the
Corporation in connection with the reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or (iii) authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation.

 

(c)              When dividends are not paid in full upon the Series A Preferred
Stock or any other class or series of Parity Securities, or a sum sufficient for
such payment is not set apart, all dividends declared upon the Series A
Preferred Stock and any shares of Parity Securities shall be declared ratably in
proportion to the respective amounts of dividends accumulated, accrued and
unpaid on the Series A Preferred Stock and accumulated, accrued and unpaid on
such Parity Securities (which shall not include any accumulation in respect of
unpaid dividends for prior dividend periods if such Parity Securities do not
have a cumulative dividend). For the avoidance of doubt, whether or not declared
by the Board, all accrued and unpaid dividends on all shares of Series A
Preferred Stock shall be included in clause (x) of Section 6(a) for the
determination of the Conversion Amount.

 

(d)              The Corporation shall use reasonable best efforts (which shall
include consultation with nationally recognized tax counsel or a nationally
recognized accounting firm in the preparation of the Corporation’s tax returns
and information returns and reports) to timely provide a Holder and its tax
advisers, upon request, with (i) any information or tax forms (including,
without limitation, IRS Form 1099 or IRS Form 1042-S) to the extent necessary to
enable any direct or indirect Holder to prepare and file any tax returns or
calculate or pay any withholding or income tax, if any, and (ii) access to the
Corporation’s tax advisors in connection with the foregoing. Notwithstanding the
foregoing, the Corporation and its tax advisors will not be responsible for
preparing any such tax return for such Holder.

 

Section 4.               Voting Rights. Except as otherwise provided herein or
as otherwise required by the DGCL, the Series A Preferred Stock shall have no
voting rights and shall not be included in determining the number of shares
voting or entitled to vote on any matter. However, as long as any shares of
Series A Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote by written consent of the holders of a majority of the Series A
Preferred Stock and Series B Preferred Stock, voting together as a class, (a)
create any class of Senior Securities or Parity Securities (other than this
Series A Preferred Stock or the Series B Preferred Stock), (b) modify the terms
of this Series A Preferred Stock or the Series B Preferred Stock, (c) liquidate,
dissolve or wind-up the business and affairs of the Corporation in any form of
transaction, or consent to any of the foregoing or (d) take any other action
which, under the laws of Delaware or any other applicable law, requires the
prior approval (by vote or written consent) of this Series A Preferred Stock and
the Series B Preferred Stock, voting together as a separate class. The
Corporation will not amend the Series B Certificate of Designation (or any
subsequent provisions) without making an equivalent amendment to this
Certificate of Designation.

  

 

 

 

Section 5.               Rank; Liquidation.

 

(a)              The Series A Preferred Stock shall rank (i) senior to all of
the Common Stock; (ii) senior to any class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms junior to any
Series A Preferred Stock (“Junior Securities”); (iii) on parity with the Series
B Preferred Stock and any other class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms on parity with
the Series A Preferred Stock (“Parity Securities”); and (iv) junior to any class
or series of capital stock of the Corporation hereafter created specifically
ranking by its terms senior to any Series A Preferred Stock (“Senior
Securities”), in each case, as to distributions of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntarily or
involuntarily.

 

(b)              Subject to the prior and superior rights of the holders of any
Senior Securities of the Corporation, upon liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, each Holder shall be
entitled to receive, prior and in preference to any distributions of any of the
assets or surplus funds of the Corporation to the holders of the Common Stock
and Junior Securities and pari passu with any distribution to the holders of
Parity Securities, an amount per share of Series A Preferred Stock held by such
Holder equal to the Liquidation Preference plus an additional amount equal to
any dividends accrued and unpaid and/or declared but unpaid on such share of
Series A Preferred Stock. If, upon any such liquidation, dissolution or winding
up of the Corporation, the assets of the Corporation shall be insufficient to
pay the holders of shares of the Series A Preferred Stock the amount required
under the preceding sentence, then all remaining assets of the Corporation shall
be distributed ratably to holders of the shares of the Series A Preferred Stock
and holders of shares of Parity Securities in proportion to the respective
amounts which would otherwise be payable in respect of the shares of Series A
Preferred Stock and Parity Securities held by them upon such distribution if all
amounts payable on or with respect to such shares of Series A Preferred Stock
and Parity Securities were paid in full.

 

(c)              Upon a liquidation, dissolution or winding up of the
Corporation, after payment in full of all preferential amounts required to be
paid to the Holders under Section 5(b), all preferential amounts required to be
paid to the holders of all Parity Securities pursuant to the terms thereof and
all amounts that are required to be paid to the holders of all Junior Securities
pursuant to the terms thereof prior and in preference to the distribution of any
amounts to the holders of Common Stock, the Holders shall be entitled to
participate with the holders of Senior Securities then outstanding, the holders
of Parity Securities then outstanding, the holders of Junior Securities then
outstanding and the holders of Common Stock then outstanding (collectively, the
“Section 5(c) Participating Holders”), pro rata as a single class based on the
number of outstanding shares of Common Stock on an as-converted basis (assuming
exercise of the underlying Pre-Funded Warrants and the underlying Coverage
Warrants) held by each of the Section 5(c) Participating Holders as of
immediately prior to the liquidation, dissolution or winding up of the
Corporation, in the distribution of all the remaining assets and funds of the
Corporation available for distribution to its stockholders.

  

 

 

 

Section 6.               Mandatory Conversion Upon Stockholder Approval.

 

(a)              Mandatory Conversion Upon Stockholder Approval. Upon the
Corporation obtaining Stockholder Approval (the time of obtaining such
Stockholder Approval is referred to herein as the “Mandatory Conversion Date”),
then, for each Holder, the outstanding shares of Series A Preferred Stock held
by such Holder shall automatically be converted, free of deduction or
withholding for any taxes, into (i) a Pre-Funded Warrant to purchase a number of
shares of Common Stock equal to (x) the sum of the Liquidation Preference and
all accrued and unpaid dividends on all shares of Series A Preferred Stock held
by such Holder; divided by (y) $1.054 (as such amount may be adjusted from time
to time pursuant to Section 7, the “Pre-Funded Warrants Conversion Amount”) and
(ii) a Series A Coverage Warrant to purchase the same number of shares of Common
Stock as set forth in the preceding clause (i) (the “Series A Coverage Warrants
Conversion Amount” and together with the Pre-Funded Warrants Conversion Amount,
each a “Conversion Amount”). The Corporation will not amend Section 6(a) of the
Series B Certificate of Designation (or any subsequent provisions) without
making an equivalent amendment to this Section 6(a).

 

(b)              Mechanics of Conversion.

 

(i)              Procedural Requirements. All holders of record of shares of
Series A Preferred Stock shall be sent written notice of the Mandatory
Conversion Date. Such notice need not be sent in advance of the occurrence of
the Mandatory Conversion Date. Upon receipt of such notice, each holder of
certificated shares of Series A Preferred Stock shall surrender his, her or its
certificate or certificates for all such shares (or, if such Holder alleges that
such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and, if requested, an agreement reasonably acceptable to the
Corporation to indemnify the Corporation against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
such certificate) to the Corporation at the place designated in such notice. If
so required by the Corporation, certificates surrendered for conversion shall be
endorsed or accompanied by written instrument or instruments of transfer, in
form satisfactory to the Corporation, duly executed by the registered holder or
by his, her or its attorney duly authorized in writing. All rights with respect
to the Series A Preferred Stock converted pursuant to Section 6(a), including
the rights, if any, to receive notices and vote (other than notice of the
Mandatory Conversion Date or as a holder of Common Stock), will terminate at the
Mandatory Conversion Date (notwithstanding the failure of the holder or holders
thereof to surrender the certificates at or prior to such time), and the Holders
will be deemed to have acquired the Conversion Warrants as of the Mandatory
Conversion Date. As soon as practicable after the Mandatory Conversion Date and
the surrender of the certificate or certificates (or lost certificate affidavit
and agreement), if any, for Series A Preferred Stock, the Corporation shall
issue, or cause Continental Stock Transfer and Trust Company (the “Transfer
Agent”) to issue, to each Holder the Conversion Warrants issued to such Holder
on the Mandatory Conversion Date pursuant to this Section 6, and the Corporation
shall register, or cause the Transfer Agent to register, in the name of such
Holder such Conversion Warrants on the warrant ledger with respect to such
Conversion Warrants. The Corporation will also issue and deliver to such Holder
cash as provided in Section 6(b)(iii) in lieu of any fraction of a share of a
Conversion Warrant otherwise issuable upon such conversion.

  

 

 

 

(ii)             [RESERVED.]

 

(iii)            Fractional Shares. Fractional shares, if any, of Conversion
Warrants will not be issued upon conversion but, in lieu thereof, the
Corporation will make a cash payment based on such fraction times the closing
price of the Corporation's Common Stock as reported on the NASDAQ Global Market
or such other stock exchange or quotation system on which the Common Stock is
then listed or quoted, on the trading day immediately preceding the Mandatory
Conversion Date.

 

(iv)           Transfer Taxes. The issuance of Conversion Warrants upon
conversion of the Series A Preferred Stock shall be made without charge to any
Holder for any documentary, stamp or similar taxes that may be payable in
respect of the issue or delivery of such Conversion Warrants, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such Conversion
Warrants upon conversion in a name other than that of the registered Holder(s)
of such shares of Series A Preferred Stock and the Corporation shall not be
required to issue or deliver such Conversion Warrants unless or until the such
registered Holder(s) shall have paid to the Corporation the amount of such tax
or shall have established to the satisfaction of the Corporation that such tax
has been paid.

 

(v)            Tax Treatment. The Corporation shall use reasonable best efforts
(which shall include consultation with nationally recognized tax counsel or a
nationally recognized accounting firm in the preparation of the Corporation’s
tax returns and information returns and reports) to treat the conversion
described in Section 6(a) as a “recapitalization” pursuant to a “plan of
reorganization” within the meaning of Section 368(a)(1)(E) of the Code, and not
treat any portion of the Conversion Warrants as “other property or money” within
the meaning of Section 356(a) of the Code, unless, in each case, an alternative
treatment is required as a result of a “final determination” within the meaning
of Section 1313(a) of the Code. In the event that the Corporation or the U.S.
taxing authorities take a position contrary to such treatment as a
“recapitalization” or as not “other property or money,” or U.S. withholding or
income tax is otherwise deducted or imposed in connection with the foregoing,
the Corporation shall indemnify the direct or indirect Holders of Series A
Preferred Stock (or the Conversion Warrants into which they are converted, as
applicable) who are non-U.S. persons for U.S. federal income tax purposes and
who are not required to treat the relevant income as “effectively connected”
with the conduct of a U.S. trade or business within the meaning of Section
864(c) of the Code, on an after-tax basis, for any U.S. withholding or income
tax actually deducted with respect to or imposed on such Holders.



 

 

 

 

Section 7.               Certain Adjustments.

 

(a)              If the Corporation shall, at any time or from time to time
prior to conversion of shares of Series A Preferred Stock, (i) pay a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock issued and outstanding on the Issuance Date and in accordance with
the terms of such stock on the Issuance Date (or as amended) that is payable in
shares of Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a larger number of shares of Common Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock or (iv)
issue by reclassification of shares of capital stock any additional shares of
Common Stock of the Corporation, then, and in each such case, the Conversion
Amount in effect immediately prior to such event shall be adjusted (and/or any
other appropriate actions shall be taken by the Corporation) so that the holder
of any share of Series A Preferred Stock thereafter converted shall be entitled
to receive the number of shares of Common Stock (assuming exercise of the
underlying Conversion Warrants) or other securities of the Corporation, cash or
other assets, rights or property that such holder would have owned or would have
been entitled to receive upon or by reason of any of the events described above,
had such share of Series A Preferred Stock been converted immediately prior to
the occurrence of such event. Any adjustment made pursuant to clause (i) or (iv)
of this paragraph shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution. Any adjustment pursuant to clause (ii) or (iii) of this paragraph
shall become effective immediately after the effective date of such subdivision
or combination.

 

(b)              Notice to the Holders. Whenever the Conversion Amount is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Amount
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

Section 8.               Redemption. No later than ten days prior to the
consummation of a Change of Control to which the Corporation is a party, the
Corporation shall deliver written notice thereof to the Holders and publicly
disclose such notice setting forth a description of such transaction in
reasonable detail and the anticipated Change of Control Redemption Date. In
connection with any Change of Control (regardless of whether the Corporation is
a party), the Corporation shall be required to redeem, to the fullest extent
permitted by law and out of funds lawfully available therefor, all of such
Holder’s Series A Preferred Stock. Any Series A Preferred Stock subject to
redemption pursuant to this Section 8 shall, to the fullest extent permitted by
law and out of funds lawfully available therefor, be redeemed by the Corporation
in cash, without interest, at a price equal to the economic value of the Common
Stock underlying the Pre-Funded Warrants, and, if in-the-money, the Common Stock
underlying the Series A Coverage Warrants (assuming a “cashless exercise”
thereof) (the “Change of Control Redemption Price”). For the avoidance of doubt,
if the Change of Control Redemption Price is a negative number, the Corporation
shall have no obligation to pay the holder the Change of Control Redemption
Price. The Corporation shall make payment of the Change of Control Redemption
Price (x) immediately prior to the Change of Control if the Corporation is a
party thereto, and (y) substantially concurrently with the Change of Control if
the Corporation is not a party thereto.



 

 

 

 

Section 9.               Miscellaneous.

 

(a)               Notices. Any and all notices or other communications or
deliveries to be provided by the Holders hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service, addressed to the Corporation, at 47 Thorndike Street, Suite
B1-1, Cambridge, MA, facsimile: (617) 395-2647, or such other facsimile number
or address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Corporation hereunder shall
be in writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such holder appearing on the books of the Corporation, or
if no such facsimile number or address appears on the books of the Corporation,
at the principal place of business of such Holder. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 5:30 p.m. (New York City time) on any date, (ii) the date immediately
following the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section between 5:30
p.m. and 11:59 p.m. (New York City time) on any date, (iii) the second Business
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

(b)              Lost or Mutilated Series A Preferred Stock Certificate. If a
Holder's Series A Preferred Stock certificate shall be mutilated, lost, stolen
or destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series A Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership thereof, reasonably
satisfactory to the Corporation and, in each case, customary and reasonable
indemnity, if requested. Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.

 

(c)              Waiver. Any waiver by the Corporation or a Holder of a breach
of any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing. Notwithstanding any provision in this
Certificate of Designation to the contrary, any provision contained herein and
any right of the Holders of Series A Preferred Stock granted hereunder may be
waived as to all shares of Series A Preferred Stock (and the Holders thereof)
upon the written consent of the Holders of not less than a majority of the
shares of Series A Preferred Stock then outstanding.



 

 

 

 

(d)              Severability. If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable law.

 

(e)               Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

(f)                Headings. The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designation and shall not
be deemed to limit or affect any of the provisions hereof.

 

(g)              Status of Converted Series A Preferred Stock. If any shares of
Series A Preferred Stock shall be converted or reacquired by the Corporation,
such shares shall, without need for any action by the Board of Directors or
otherwise, resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series A Preferred Stock.

 

(h)              Series B Preferred Stock. Notwithstanding anything herein to
the contrary, the Series B Preferred Stock shall be considered Parity Securities
hereunder. Further, holders of Series A Preferred Stock and Series B Preferred
Stock shall vote together as a single class on all matters, except to the extent
otherwise required under the DGCL.

 

 

********************

  

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this 7th day of January, 2020.

 

  LEAP THERAPEUTICS, INC.         By:   /s/ Christopher Mirabeilli, Ph.D.    
Name: Christopher Mirabeilli, Ph.D.     Title: President and Chief Executive
Officer

 

[Signature Page to Certificate of Designation]

  



 

  

Exhibit B

 

Form of Series B Preferred Stock Certificate of Designation

 

 

 

 

 

CERTIFICATE OF DESIGNATION
OF
SERIES B MANDATORILY CONVERTIBLE CUMULATIVE NON-VOTING
PERPETUAL PREFERRED STOCK
OF
LEAP THERAPEUTICS, INC.

 

 

 

 

Pursuant to Section 151 of the
General Corporation Law of
the State of Delaware

 

 

 

 

Leap Therapeutics, Inc. (the “Corporation”), a corporation duly organized and
existing under the General Corporation Law of the State of Delaware, DOES HEREBY
CERTIFY:

 

The board of directors of the Corporation (the “Board of Directors”) or an
applicable committee of the Board of Directors, in accordance with the
Certificate of Incorporation and Bylaws of the Corporation and applicable law,
adopted the following resolution on December 31, 2019 creating a series of
preferred stock, par value $0.001 per share, of the Corporation designated as
“Series B Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred
Stock”.

 

RESOLVED, that pursuant to the provisions of the Certificate of Incorporation
and the Bylaws of the Corporation and applicable law, a series of preferred
stock, par value $0.001 per share, of the Corporation be and hereby is created,
and that the designation and number of shares of such series, and the voting and
other powers, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions thereof, of the shares of
such series, are as follows:

 

Section 1.               Definitions. For the purposes hereof, the following
terms shall have the following meanings:

 

“Board of Directors” shall have the meaning set forth in the preamble.

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means this Certificate of Designation of Series B
Preferred Stock of the Corporation, as the same may be amended and/or restated,
modified or supplemented from time to time.

 

 

 

 

 

“Change of Control” means (i) any merger or consolidation of the Corporation
with or into another Person, in which the Corporation is not the surviving
entity and in which the stockholders of the Corporation immediately prior to
such merger or consolidation do not own, directly or indirectly, at least 50% of
the voting power of the surviving entity immediately after such merger or
consolidation, (ii) the Corporation effects any sale to another Person of all or
substantially all of its assets in one transaction or a series of related
transactions, (iii) pursuant to any tender offer or exchange offer (whether by
the Corporation or another Person), holders of capital stock tender shares
representing more than 50% of the voting power of the capital stock of the
Corporation and the Corporation or such other Person, as applicable, accepts
such tender for payment, (iv) the Corporation consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
voting power of the capital stock of the Corporation (except for any such
transaction in which the stockholders of the Corporation immediately prior to
such transaction maintain, in substantially the same proportions, the voting
power of such Person immediately after the transaction) or (v) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 7(a)).

 

“Change of Control Redemption Price” shall have the meaning set forth in Section
8.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended (including any
successor statute).

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and any other class of securities into which such securities may hereafter be
classified or changed into.

 

“Common Stock Conversion Amount” shall have the meaning set forth in Section
6(a).

 

“Conversion Amount” shall have the meaning set forth in Section 6(a).

 

“Conversion Securities” means, collectively, (i) the shares of Common Stock
issuable upon mandatory conversion of the Series B Preferred Stock pursuant to
this Certificate of Designation and (ii) the Series B Coverage Warrants.

 

“Corporation” means Leap Therapeutics, Inc.

 

“Coverage Warrants” shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

 

“DGCL” shall mean the Delaware General Corporation Law.

 

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

 

“Holder” means any holder of Series B Preferred Stock.

 

“Issuance Date” means January 7, 2020.

 

 

 

 

 

“Junior Securities” shall have the meaning set forth in Section 5(a).

 

“Liquidation Preference” shall mean $10.55.

 

“Mandatory Conversion Date” shall have the meaning set forth in Section 6(a).

 

“Parity Securities” shall have the meaning set forth in Section 5(a).

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Funded Warrants” means the “Pre-Funded Warrants” as defined in the
Securities Purchase Agreement.

 

“Section 5(c) Participating Holders” shall have the meaning set forth in Section
5(c).

 

“Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of January 3, 2020, by and among the Corporation and the
“Purchasers” named therein.

 

“Senior Securities” shall have the meaning set forth in Section 5(a).

 

“Series A Certificate of Designation” means the Certificate of Designation of
the Series A Preferred Stock.

 

“Series A Preferred Stock” means the Corporation’s Series A Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock, with a par value of
$0.001 per share.

 

“Series B Cash Dividend” shall have the meaning set forth in Section 3(a).

 

“Series B Coverage Warrant” means one of the “Series B Coverage Warrants” as
defined in the Securities Purchase Agreement.

 

“Series B Coverage Warrants Conversion Amount” shall have the meaning set forth
in Section 6(a).

 

“Series B Preferred Stock” shall have the meaning set forth in Section 2(a).

 

“Series B Preferred Stock Register” shall have the meaning set forth in Section
2(b).

 

“Stockholder Approval” shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

 

“Transfer Agent” shall have the meaning set forth in Section 6(b)(i).

 

 

 

 

 

Section 2.               Designation; Amount and Par Value; Assignment.

 

(a)               The series of preferred stock designated by this Certificate
of Designation shall be designated as the Corporation's Series B Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock (the “Series B
Preferred Stock”) and the number of shares so designated shall be 1,137,442
(which shall not be subject to increase without the written consent of the
Holders of a majority of the issued and outstanding Series B Preferred Stock).
Each share of Series B Preferred Stock shall have a par value of $0.001 per
share. Except as set forth herein with respect to the additional rights to
dividends, rank and liquidation, the Series B Preferred Stock is intended to
provide the same economic rights as the Common Stock. Accordingly, the
Corporation shall not treat the Series B Preferred Stock as “preferred stock”
within the meaning of Sections 351(g)(3)(A) or 356(e) of the Code and the
Treasury Regulations thereunder, unless an alternative treatment is required as
a result of a “final determination” within the meaning of Section 1313(a) of the
Code.

 

(b)               The Corporation shall register shares of the Series B
Preferred Stock in the name of the Holders thereof from time to time upon
records to be maintained by the Corporation for that purpose, or, at the option
of the Corporation, the Corporation's transfer agent (the “Series B Preferred
Stock Register”). The Series B Preferred Stock may be issued in certificated or
book entry form, provided that the Corporation shall issue one or more
certificates representing shares of Series B Preferred Stock, to the extent such
issuance is requested by a given Holder. References herein to certificates
representing the Series B Preferred Stock shall apply only if such shares have
been issued in certificated form. The Corporation may deem and treat the
registered Holder of shares of Series B Preferred Stock as the absolute owner
thereof for the purpose of any conversion thereof and for all other purposes.
The Corporation shall register the transfer of any shares of Series B Preferred
Stock in the Series B Preferred Stock Register, upon surrender of the
certificates evidencing such shares to be transferred, duly endorsed by the
Holder thereof, to the Corporation at its address specified herein. Upon any
such registration or transfer, a new certificate evidencing the shares of Series
B Preferred Stock so transferred shall be issued to the transferee (if
requested) and a new certificate evidencing the remaining portion of the shares
not so transferred, if any, shall be issued to the transferring Holder. The
provisions of this Certificate of Designation are intended to be for the benefit
of all Holders from time to time and shall be enforceable by any such Holder.

 

Section 3.               Dividends.

 

(a)               Unless the Series B Preferred Stock has been converted in
accordance with Section 6, and subject to the preferential rights of holders of
any class or series of Senior Securities, the holders of Series B Preferred
Stock shall be entitled to receive, out of funds legally available for the
payment of dividends, cash dividends at the rate of 8% per annum (which, for the
avoidance of doubt, shall be in addition to the entitlement of the holders of
Series B Preferred stock to any dividends declared on the outstanding shares of
Common Stock on an as-converted basis). Dividends on the Series B Preferred
Stock are cumulative and payable in arrears in accordance with the provisions
set forth below in this Section 3(a). Dividends on any outstanding shares of the
Series B Preferred Stock (each a “Series B Cash Dividend”) shall be payable
quarterly in arrears within forty-five (45) days after the end of each quarter
(each such payment date, a “Dividend Payment Date”); provided, however,
dividends will begin accruing on the Issuance Date and the first Series B Cash
Dividend will be payable within forty-five (45) days after the quarter ending
June 30, 2020 and will be in an amount equal to the total amount of accrued
dividends on any outstanding shares of the Series B Preferred Stock during the
period commencing on the Issuance Date and ending on June 30, 2020. Any dividend
payable on the Series B Preferred Stock for any partial dividend period shall be
prorated and computed on the basis of a 360-day year consisting of twelve 30-day
months. Dividends shall be payable to holders of record as they appear in the
stock records of the Corporation at the close of business on the applicable
record date, which shall be any date designated by the Board of Directors for
the payment of dividends that is not more than 90 nor less than five days prior
to such Dividend Payment Date.

 

 

 

 

 

(b)               So long as any shares of Series B Preferred Stock remain
outstanding, the vote by written consent of holders of not less than a majority
of the shares of Series A Preferred Stock and Series B Preferred Stock, voting
together as a class, shall be required in order for the Corporation to (i) make
any dividend or distribution to holders of Common Stock (including any
redemptions or repurchases of any Common Stock), including (A) evidences of its
indebtedness, (B) any security (other than a distribution of Common Stock
covered by Section 7(a)), (C) cash or any other property or asset, or (D) rights
or warrants to subscribe for or purchase any security, indebtedness, any other
property or rights; (ii) pursue the approval of any stockholders of the
Corporation in connection with the reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or (iii) authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation.

 

(c)               When dividends are not paid in full upon the Series B
Preferred Stock or any other class or series of Parity Securities, or a sum
sufficient for such payment is not set apart, all dividends declared upon the
Series B Preferred Stock and any shares of Parity Securities shall be declared
ratably in proportion to the respective amounts of dividends accumulated,
accrued and unpaid on the Series B Preferred Stock and accumulated, accrued and
unpaid on such Parity Securities (which shall not include any accumulation in
respect of unpaid dividends for prior dividend periods if such Parity Securities
do not have a cumulative dividend). For the avoidance of doubt, whether or not
declared by the Board, all accrued and unpaid dividends on all shares of Series
B Preferred Stock shall be included in clause (x) of Section 6(a) for the
determination of the Conversion Amount.

 

(d)               The Corporation shall use reasonable best efforts (which shall
include consultation with nationally recognized tax counsel or a nationally
recognized accounting firm in the preparation of the Corporation’s tax returns
and information returns and reports) to timely provide a Holder and its tax
advisers, upon request, with (i) any information or tax forms (including,
without limitation, IRS Form 1099 or IRS Form 1042-S) to the extent necessary to
enable any direct or indirect Holder to prepare and file any tax returns or
calculate or pay any withholding or income tax, if any, and (ii) access to the
Corporation’s tax advisors in connection with the foregoing. Notwithstanding the
foregoing, the Corporation and its tax advisors will not be responsible for
preparing any such tax return for such Holder.

 

Section 4.               Voting Rights. Except as otherwise provided herein or
as otherwise required by the DGCL, the Series B Preferred Stock shall have no
voting rights and shall not be included in determining the number of shares
voting or entitled to vote on any matter. However, as long as any shares of
Series B Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote by written consent of the holders of a majority of the Series A
Preferred Stock and Series B Preferred Stock, voting together as a class, (a)
create any class of Senior Securities or Parity Securities (other than the
Series A Preferred Stock or this Series B Preferred Stock), (b) modify the terms
of the Series A Preferred Stock or this Series B Preferred Stock, (c) liquidate,
dissolve or wind-up the business and affairs of the Corporation in any form of
transaction, or consent to any of the foregoing or (d) take any other action
which, under the laws of Delaware or any other applicable law, requires the
prior approval (by vote or written consent) of the Series A Preferred Stock and
this Series B Preferred Stock, voting together as a separate class. The
Corporation will not amend the Series A Certificate of Designation (or any
subsequent provisions) without making an equivalent amendment to this
Certificate of Designation.

 

 

 

 

 

Section 5.               Rank; Liquidation.

 

(a)               The Series B Preferred Stock shall rank (i) senior to all of
the Common Stock; (ii) senior to any class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms junior to any
Series B Preferred Stock (“Junior Securities”); (iii) on parity with the Series
A Preferred Stock and any other class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms on parity with
the Series B Preferred Stock (“Parity Securities”); and (iv) junior to any class
or series of capital stock of the Corporation hereafter created specifically
ranking by its terms senior to any Series B Preferred Stock (“Senior
Securities”), in each case, as to distributions of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntarily or
involuntarily.

 

(b)               Subject to the prior and superior rights of the holders of any
Senior Securities of the Corporation, upon liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, each Holder shall be
entitled to receive, prior and in preference to any distributions of any of the
assets or surplus funds of the Corporation to the holders of the Common Stock
and Junior Securities and pari passu with any distribution to the holders of
Parity Securities, an amount per share of Series B Preferred Stock held by such
Holder equal to the Liquidation Preference plus an additional amount equal to
any dividends accrued and unpaid and/or declared but unpaid on such share of
Series B Preferred Stock. If, upon any such liquidation, dissolution or winding
up of the Corporation, the assets of the Corporation shall be insufficient to
pay the holders of shares of the Series B Preferred Stock the amount required
under the preceding sentence, then all remaining assets of the Corporation shall
be distributed ratably to holders of the shares of the Series B Preferred Stock
and holders of shares of Parity Securities in proportion to the respective
amounts which would otherwise be payable in respect of the shares of Series B
Preferred Stock and Parity Securities held by them upon such distribution if all
amounts payable on or with respect to such shares of Series B Preferred Stock
and Parity Securities were paid in full.

 

(c)               Upon a liquidation, dissolution or winding up of the
Corporation, after payment in full of all preferential amounts required to be
paid to the Holders under Section 5(b), all preferential amounts required to be
paid to the holders of all Parity Securities pursuant to the terms thereof and
all amounts that are required to be paid to the holders of all Junior Securities
pursuant to the terms thereof prior and in preference to the distribution of any
amounts to the holders of Common Stock, the Holders shall be entitled to
participate with the holders of Senior Securities then outstanding, the holders
of Parity Securities then outstanding, the holders of Junior Securities then
outstanding and the holders of Common Stock then outstanding (collectively, the
“Section 5(c) Participating Holders”), pro rata as a single class based on the
number of outstanding shares of Common Stock on an as-converted basis (assuming
exercise of the underlying Pre-Funded Warrants and the underlying Coverage
Warrants) held by each of the Section 5(c) Participating Holders as of
immediately prior to the liquidation, dissolution or winding up of the
Corporation, in the distribution of all the remaining assets and funds of the
Corporation available for distribution to its stockholders.

 

 

 

 

 

Section 6.               Mandatory Conversion Upon Stockholder Approval.

 

(a)               Mandatory Conversion Upon Stockholder Approval. Upon the
Corporation obtaining Stockholder Approval (the time of obtaining such
Stockholder Approval is referred to herein as the “Mandatory Conversion Date”),
then, for each Holder, the outstanding shares of Series B Preferred Stock held
by such Holder shall automatically be converted, free of deduction or
withholding for any taxes, into (i) a number of shares of Common Stock equal to
(x) the sum of the Liquidation Preference and all accrued and unpaid dividends
on all shares of Series B Preferred Stock held by such Holder; divided by (y)
$1.055 (as such amount may be adjusted from time to time pursuant to Section 7,
the “Common Stock Conversion Amount”) and (ii) a Series B Coverage Warrant to
purchase the same number of shares of Common Stock as set forth in the preceding
clause (i) (the “Series B Coverage Warrants Conversion Amount” and together with
the Common Stock Conversion Amount, each a “Conversion Amount”). The Corporation
will not amend Section 6(a) of the Series A Certificate of Designation (or any
subsequent provisions) without making an equivalent amendment to this Section
6(a).

 

(b)               Mechanics of Conversion.

 

(i)                 Procedural Requirements. All holders of record of shares of
Series B Preferred Stock shall be sent written notice of the Mandatory
Conversion Date. Such notice need not be sent in advance of the occurrence of
the Mandatory Conversion Date. Upon receipt of such notice, each holder of
certificated shares of Series B Preferred Stock shall surrender his, her or its
certificate or certificates for all such shares (or, if such Holder alleges that
such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and, if requested, an agreement reasonably acceptable to the
Corporation to indemnify the Corporation against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
such certificate) to the Corporation at the place designated in such notice. If
so required by the Corporation, certificates surrendered for conversion shall be
endorsed or accompanied by written instrument or instruments of transfer, in
form satisfactory to the Corporation, duly executed by the registered holder or
by his, her or its attorney duly authorized in writing. All rights with respect
to the Series B Preferred Stock converted pursuant to Section 6(a), including
the rights, if any, to receive notices and vote (other than notice of the
Mandatory Conversion Date or as a holder of Common Stock), will terminate at the
Mandatory Conversion Date (notwithstanding the failure of the holder or holders
thereof to surrender the certificates at or prior to such time), and the Holders
will be deemed to have acquired the Conversion Securities as of the Mandatory
Conversion Date. As soon as practicable after the Mandatory Conversion Date and
the surrender of the certificate or certificates (or lost certificate affidavit
and agreement), if any, for Series B Preferred Stock, the Corporation shall
issue, or cause Continental Stock Transfer and Trust Company (the “Transfer
Agent”) to issue, to each Holder the Conversion Securities issued to such Holder
on the Mandatory Conversion Date pursuant to this Section 6, and the Corporation
shall register, or cause the Transfer Agent to register, in the name of such
Holder such Conversion Securities on the Common Stock or warrant, as the case
may be, ledger with respect to such Conversion Securities. The Corporation will
also issue and deliver to such Holder cash as provided in Section 6(b)(iii) in
lieu of any fraction of a share of a Conversion Security otherwise issuable upon
such conversion.

 

 

 

 

 

(ii)              [RESERVED.]

 

(iii)            Fractional Shares. Fractional shares, if any, of Conversion
Securities will not be issued upon conversion but, in lieu thereof, the
Corporation will make a cash payment based on such fraction times the closing
price of the Corporation's Common Stock as reported on the NASDAQ Global Market
or such other stock exchange or quotation system on which the Common Stock is
then listed or quoted, on the trading day immediately preceding the Mandatory
Conversion Date.

 

(iv)             Transfer Taxes. The issuance of Conversion Securities upon
conversion of the Series B Preferred Stock shall be made without charge to any
Holder for any documentary, stamp or similar taxes that may be payable in
respect of the issue or delivery of such Conversion Securities, provided that
the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
Conversion Securities upon conversion in a name other than that of the
registered Holder(s) of such shares of Series B Preferred Stock and the
Corporation shall not be required to issue or deliver such Conversion Securities
unless or until the such registered Holder(s) shall have paid to the Corporation
the amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid.

 

(v)               Tax Treatment. The Corporation shall use reasonable best
efforts (which shall include consultation with nationally recognized tax counsel
or a nationally recognized accounting firm in the preparation of the
Corporation’s tax returns and information returns and reports) to treat the
conversion described in Section 6(a) as a “recapitalization” pursuant to a “plan
of reorganization” within the meaning of Section 368(a)(1)(E) of the Code, and
not treat any portion of the Conversion Securities as “other property or money”
within the meaning of Section 356(a) of the Code, unless, in each case, an
alternative treatment is required as a result of a “final determination” within
the meaning of Section 1313(a) of the Code. In the event that the Corporation or
the U.S. taxing authorities take a position contrary to such treatment as a
“recapitalization” or as not “other property or money,” or U.S. withholding or
income tax is otherwise deducted or imposed in connection with the foregoing,
the Corporation shall indemnify the direct or indirect Holders of Series B
Preferred Stock (or the Conversion Securities into which they are converted, as
applicable) who are non-U.S. persons for U.S. federal income tax purposes and
who are not required to treat the relevant income as “effectively connected”
with the conduct of a U.S. trade or business within the meaning of Section
864(c) of the Code, on an after-tax basis, for any U.S. withholding or income
tax actually deducted with respect to or imposed on such Holders.

 

 

 

 

 

Section 7.               Certain Adjustments.

 

(a)               If the Corporation shall, at any time or from time to time
prior to conversion of shares of Series B Preferred Stock, (i) pay a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock issued and outstanding on the Issuance Date and in accordance with
the terms of such stock on the Issuance Date (or as amended) that is payable in
shares of Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a larger number of shares of Common Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock or (iv)
issue by reclassification of shares of capital stock any additional shares of
Common Stock of the Corporation, then, and in each such case, the Conversion
Amount in effect immediately prior to such event shall be adjusted (and/or any
other appropriate actions shall be taken by the Corporation) so that the holder
of any share of Series B Preferred Stock thereafter converted shall be entitled
to receive the number of shares of Common Stock (assuming exercise of the
underlying Series B Coverage Warrants) or other securities of the Corporation,
cash or other assets, rights or property that such holder would have owned or
would have been entitled to receive upon or by reason of any of the events
described above, had such share of Series B Preferred Stock been converted
immediately prior to the occurrence of such event. Any adjustment made pursuant
to clause (i) or (iv) of this paragraph shall become effective immediately after
the record date for the determination of stockholders entitled to receive such
dividend or distribution. Any adjustment pursuant to clause (ii) or (iii) of
this paragraph shall become effective immediately after the effective date of
such subdivision or combination.

 

(b)               Notice to the Holders. Whenever the Conversion Amount is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Amount
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

Section 8.               Redemption. No later than ten days prior to the
consummation of a Change of Control to which the Corporation is a party, the
Corporation shall deliver written notice thereof to the Holders and publicly
disclose such notice setting forth a description of such transaction in
reasonable detail and the anticipated Change of Control Redemption Date. In
connection with any Change of Control (regardless of whether the Corporation is
a party), the Corporation shall be required to redeem, to the fullest extent
permitted by law and out of funds lawfully available therefor, all of such
Holder’s Series B Preferred Stock. Any Series B Preferred Stock subject to
redemption pursuant to this Section 8 shall, to the fullest extent permitted by
law and out of funds lawfully available therefor, be redeemed by the Corporation
in cash, without interest, at a price equal to the economic value of the Common
Stock underlying such Series B Preferred Stock and, if in-the-money, the Common
Stock underlying the Series B Coverage Warrants (assuming a “cashless exercise”
thereof) (the “Change of Control Redemption Price”). For the avoidance of doubt,
if the Change of Control Redemption Price is a negative number, the Corporation
shall have no obligation to pay the holder the Change of Control Redemption
Price. The Corporation shall make payment of the Change of Control Redemption
Price (x) immediately prior to the Change of Control if the Corporation is a
party thereto, and (y) substantially concurrently with the Change of Control if
the Corporation is not a party thereto.

 

 

 

 

 

Section 9.               Miscellaneous.

 

(a)               Notices. Any and all notices or other communications or
deliveries to be provided by the Holders hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service, addressed to the Corporation, at 47 Thorndike Street, Suite
B1-1, Cambridge, MA, facsimile: (617) 395-2647, or such other facsimile number
or address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Corporation hereunder shall
be in writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such holder appearing on the books of the Corporation, or
if no such facsimile number or address appears on the books of the Corporation,
at the principal place of business of such Holder. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 5:30 p.m. (New York City time) on any date, (ii) the date immediately
following the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section between 5:30
p.m. and 11:59 p.m. (New York City time) on any date, (iii) the second Business
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

(b)               Lost or Mutilated Series B Preferred Stock Certificate. If a
Holder's Series B Preferred Stock certificate shall be mutilated, lost, stolen
or destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series B Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership thereof, reasonably
satisfactory to the Corporation and, in each case, customary and reasonable
indemnity, if requested. Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.

 

(c)               Waiver. Any waiver by the Corporation or a Holder of a breach
of any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing. Notwithstanding any provision in this
Certificate of Designation to the contrary, any provision contained herein and
any right of the Holders of Series B Preferred Stock granted hereunder may be
waived as to all shares of Series B Preferred Stock (and the Holders thereof)
upon the written consent of the Holders of not less than a majority of the
shares of Series B Preferred Stock then outstanding.

 

(d)               Severability. If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable law.

 

 

 

 

 

(e)               Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

(f)                Headings. The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designation and shall not
be deemed to limit or affect any of the provisions hereof.

 

(g)               Status of Converted Series B Preferred Stock. If any shares of
Series B Preferred Stock shall be converted or reacquired by the Corporation,
such shares shall, without need for any action by the Board of Directors or
otherwise, resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series B Preferred Stock.

 

(h)               Series A Preferred Stock. Notwithstanding anything herein to
the contrary, the Series A Preferred Stock shall be considered Parity Securities
hereunder. Further, holders of Series A Preferred Stock and Series B Preferred
Stock shall vote together as a single class on all matters, except to the extent
otherwise required under the DGCL.

 

********************

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this 7th day of January, 2020.

 

  LEAP THERAPEUTICS, INC.       By: /s/ Christopher Mirabeilli, Ph.D.     Name:
Christopher Mirabeilli, Ph.D.     Title: President and Chief Executive Officer

 

[Signature Page to Certificate of Designation]

 

 



 

 

Exhibit C

 

Form of Pre-Funded Warrant

 

 

 

 

FORM OF PRE-FUNDED WARRANT TO PURCHASE COMMON STOCK

 

 

          Number of Shares: [            ]
(subject to adjustment)

 

Warrant No.      Original Issue Date: [    ], 2020

 

Leap Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [BAKER BROS. ENTITY] or its registered assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company up to a total of [    ] shares of common stock, $0.001 par
value per share (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
per share equal to $0.001 per share (as adjusted from time to time as provided
in Section 9 herein, the “Exercise Price”), upon surrender of this Pre-Funded
Warrant to Purchase Common Stock (the “Warrant” (which, for the avoidance of
doubt, shall include any New Warrant (as defined below))) at any time and from
time to time on or after the date hereof (the “Original Issue Date”), subject to
the following terms and conditions:

 

1. Definitions. For purposes of this Warrant, the following terms shall have the
following meanings:

 

(a) “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Holder, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) means, with respect to a Person, possession, direct or indirect,
of (a) the power to direct or cause direction of the management and policies of
such Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any option, warrant or other
similar arrangement) or other comparable equity interests.

 

(b) “Commission” means the United States Securities and Exchange Commission.

 

(c) “Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Trading Market for such security, as
reported by Bloomberg Financial Markets, or, if such Principal Trading Market
begins to operate on an extended hours basis and does not designate the last
trade price, then the last trade price of such security prior to 4:00 P.M., New
York City time, as reported by Bloomberg Financial Markets, or if the foregoing
do not apply, the last trade price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg Financial Markets (such time, the “Close of Trading”). If the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Sale Price of such security on such date shall
be the fair market value as mutually determined in good faith by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then the Board of Directors of the Company shall
use its good faith judgment to determine the fair market value. The Board of
Directors’ determination shall be binding upon all parties absent demonstrable
error. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

(d) “Principal Trading Market” means the national securities exchange or other
trading market on which the Common Stock is primarily listed on and quoted for
trading, which, as of the Original Issue Date, shall be the Nasdaq Global
Market.

 

(e) “Securities Act” means the Securities Act of 1933, as amended.

 

(f) “Subject Entity” means any Person, Persons or Section 13(d) “group” or any
Affiliate or associate of any such Person, Person or Section 13(d) “group”.

 

(g) “Trading Day” means any weekday on which the Principal Trading Market is
normally open for trading.

  

 

 

 

(h) “Transfer Agent” means Continental Stock Transfer & Trust Company, the
Company’s transfer agent and registrar for the Common Stock, and any successor
appointed in such capacity.

 

2. Warrant Register. The Company shall register ownership of this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
assigned hereunder) from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

3. Registration of Transfers. Subject to compliance with all applicable
securities laws, the Company shall, or will cause its Transfer Agent to,
register the transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, and payment for all applicable
transfer taxes (if any). Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Warrant that the Holder has in respect of this
Warrant. The Company shall, or will cause its Transfer Agent to, prepare, issue
and deliver at the Company’s own expense any New Warrant under this Section 3.
Until due presentment for registration of transfer, the Company may treat the
registered Holder hereof as the owner and holder for all purposes, and the
Company shall not be affected by any notice to the contrary.

 

4. Exercise and Duration of Warrants.

 

(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by this Warrant at any time and from time to time
on or after the Original Issue Date.

 

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice pursuant to Section 10 below), and the date on which the last of such
items is delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares, if any. The aggregate exercise
price of this Warrant, except for the Exercise Price, was pre-funded to the
Company on or before the Original Issue Date, and consequently no additional
consideration (other than the Exercise Price) shall be required by to be paid by
the Holder to effect any exercise of this Warrant. The Holder shall not be
entitled to the return or refund of all, or any portion, of such pre-funded
exercise price under any circumstance or for any reason whatsoever.

 

(c) The Company shall treat the exercise of this Warrant as a “tax nothing” for
U.S. federal, state and/or local tax purposes, as applicable, such that no gain
or loss shall be recognized by the Holder upon exercise, unless an alternative
treatment is required as a result of a “final determination” within the meaning
of Section 1313(a) of the U.S. Internal Revenue Code of 1986, as amended. In the
event that the U.S. taxing authorities take a position contrary to the
foregoing, or otherwise impose U.S. withholding or income tax in connection with
the foregoing, then the Company shall indemnify any direct or indirect Holders
who are non-U.S. persons for U.S. federal income tax purposes, on an after-tax
basis, for any U.S. withholding or income tax actually imposed on such Holders.

 

5. Delivery of Warrant Shares.

 

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three (3) Trading Days after the Exercise Date), upon the request of
the Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with The Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system. The Company agrees that the Transfer Agent
shall be at all times a participant in the Fast Automated Securities Transfer
Program (the “FAST Program”) (or any equivalent or replacement program) so long
as this Warrant remains outstanding and exercisable. The Holder, DTC (or its
nominee) or any natural person or legal entity (each, a “Person”) so designated
by the Holder to receive Warrant Shares, shall be deemed to have become the
holder of record of such Warrant Shares as of the Exercise Date, irrespective of
the date such Warrant Shares are credited to the Holder’s DTC account or the
date of delivery of the certificates evidencing such Warrant Shares, as the case
may be. If the Exercise Price, in the case of a cash exercise hereunder, is
delivered to the Company any time after the first (1st) Trading Day following
the delivery of the Exercise Notice, the Holder shall be deemed for all purposes
to have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised on the date of delivery of the Exercise Price.

  

 

 

 

(b) If by the close of trading on the third (3rd) Trading Day after the Exercise
Date, the Company fails to deliver to the Holder a certificate representing the
required number of Warrant Shares in the manner required pursuant to
Section 5(a) or fails to credit the Holder’s balance account with DTC for such
number of Warrant Shares to which the Holder is entitled, and if after such
third (3rd) Trading Day and prior to the receipt of such Warrant Shares, the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall, within three (3) Trading Days after the Holder’s request and in
the Holder’s sole and absolute discretion, either (1) pay in cash to the Holder
an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any, but less the Exercise Price per Common Stock) for the
shares of Common Stock so purchased in the Buy-In, at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate or (2) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased in the Buy-In less the product of (A) the number of shares of
Common Stock purchased in the Buy-In, times (B) the Closing Sale Price of a
share of Common Stock on the Exercise Date.

 

(c) To the extent permitted by law and subject to Section 5(b), the Company’s
obligations to issue and deliver Warrant Shares in accordance with and subject
to the terms hereof (including the limitations set forth in Section 11 below)
are absolute and unconditional, irrespective of any action or inaction by the
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any Person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Subject to Section 5(b), nothing herein shall limit
the Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

  

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, transfer agent fee or other incidental
tax or expense (excluding any applicable stamp duties) in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.

  

 

 

   

8. Reservation of Warrant Shares. The Company covenants that it will, at all
times while this Warrant is outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
this Warrant as herein provided, the number of Warrant Shares that are initially
issuable and deliverable upon the exercise of this entire Warrant, free from
preemptive rights or any other contingent purchase rights of persons other than
the Holder (taking into account the adjustments and restrictions of Section 9).
The Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable. The Company will take all such action as may be reasonably
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed. The Company further covenants that it will not,
without the prior written consent of the Holder, take any actions to increase
the par value of the Common Stock at any time while this Warrant is outstanding.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock issued and outstanding on the
Original Issue Date and in accordance with the terms of such stock on the
Original Issue Date (or as amended) that is payable in shares of Common Stock,
(ii) subdivides its outstanding shares of Common Stock into a larger number of
shares of Common Stock, (iii) combines its outstanding shares of Common Stock
into a smaller number of shares of Common Stock or (iv) issues by
reclassification of shares of capital stock any additional shares of Common
Stock of the Company, then in each such case the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to clause (i) of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution, provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid on the date fixed therefor, the Exercise Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Exercise Price shall be adjusted pursuant to this paragraph as of the time of
actual payment of such dividends. Any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

 

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, makes any dividend or distribution to holders of Common Stock of
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), or (iii) cash or any other
property or asset (in each case, “Distributed Property”), then, the Company
shall (x) cause the Holder of this Warrant to receive its share of the
Distributed Property in respect of such number of Warrant Shares that such
Holder would be entitled to receive had the Holder exercised this Warrant in
full (and for cash) and been the record holder of such Warrant Shares
immediately prior to the record date in connection with such distribution,
without regard to any limitation on exercise contained herein, and taking into
account any adjustments made pursuant to Section 9(a), and (y) use reasonable
best efforts to timely provide to such Holder and its tax advisers, upon
request, with (1) any information or tax forms (including, without limitation,
IRS Form 1099 or IRS Form 1042-S) to the extent necessary to enable such Holder
to prepare and file any tax returns or calculate or pay any withholding or
income tax, if any, and (2) reasonable access to the Company’s tax advisors in
connection with the foregoing. Notwithstanding the foregoing, the Company and
its tax advisors will not be responsible for preparing any such tax return for
such Holder. In addition to the foregoing, if the Company, at any time while
this Warrant is outstanding, distributes to all holders of Common Stock rights
or warrants to subscribe for or purchase any security, indebtedness or any other
property or assets (an “Offering”), (A) the Holder shall be entitled to
participate in such Offering in respect of such number of Warrant Shares that
such Holder would be entitled to receive had the Holder exercised this Warrant
in full (and for cash) and been the record holder of such Warrant Shares
immediately prior to the record date in connection with such Offering, without
regard to any limitation on exercise contained therein, and taking into account
any adjustments made pursuant to Section 9(a), (B) in connection with such
Offering with respect to Common Stock, the Holder shall receive the right to
exercise this Warrant for additional Pre-Funded Warrants to Purchase Common
Stock, in substantially the form of this Warrant (each an “Additional Pre-Funded
Warrant”), to purchase the applicable number of shares of Common Stock that the
Holder is entitled to pursuant to this Section 9(b) with respect to such
Offering, in lieu of acquiring such applicable number of shares of Common Stock,
and (C) in connection with such Offering with respect to securities that are
convertible or exchangeable into Common Stock, the Holder shall receive the
right to such convertible securities, except that such convertible securities
shall be convertible into the right to Additional Pre-Funded Warrants to
purchase the applicable number of shares of Common Stock that the Holder is
entitled pursuant to this Section 9(b) with respect to such Offering, in lieu of
acquiring such applicable number of convertible securities that are convertible
into Common Stock.

  

 

 

  

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company directly, or indirectly, through subsidiaries, Affiliates or
otherwise, in one or more related transactions, (1) consolidates or merges with
or into (whether or not the Company is the surviving corporation) another
Subject Entity, or (2) sells, assigns, transfers, conveys or otherwise disposes
of all or substantially all of the properties or assets of the Company or any of
its “significant subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to
one or more Subject Entities, or (3) makes, or allows one or more Subject
Entities to make, or allows the Company to be subject to or have its shares of
Common Stock be subject to or party to one or more Subject Entities making, a
purchase, tender or exchange offer that is accepted by the holders of at least
either (x) 50% of the outstanding shares of Common Stock, (y) 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all Subject Entities making or party to, or Affiliated with any Subject
Entities making or party to, such purchase, tender or exchange offer were not
outstanding; or (z) such number of shares of Common Stock such that all Subject
Entities making or party to, or Affiliated with any Subject Entity making or
party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of at least
50% of the outstanding shares of Common Stock, or (4) consummates a stock
purchase or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more Subject Entities whereby all such Subject Entities, individually or in the
aggregate, acquire, either (x) at least 50% of the outstanding shares of Common
Stock, (y) at least 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all the Subject Entities making or party
to, or Affiliated with any Subject Entity making or party to, such stock
purchase or other business combination were not outstanding; or (z) such number
of shares of Common Stock such that the Subject Entities become collectively the
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of at least
50% of the outstanding shares of Common Stock, or (5) reorganizes, recapitalizes
or reclassifies its shares of Common Stock (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above), (ii) the Company directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allows any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding shares of Common Stock,
merger, consolidation, business combination, reorganization, recapitalization,
spin-off, scheme of arrangement, reorganization, recapitalization or
reclassification or otherwise in any manner whatsoever, of either (x) at least
50% of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock, (y) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock not held by all
such Subject Entities as of the date of this Warrant calculated as if any shares
of Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other stockholders of the Company to
surrender their Common Stock without approval of the stockholders of the Company
or (iii) directly or indirectly, including through subsidiaries, Affiliates or
otherwise, in one or more related transactions, there is an issuance by the
Company or the Company enters into any other instrument or transaction
structured in a manner to circumvent, or that circumvents, the intent of this
definition in which case this definition shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this definition to
the extent necessary to correct this definition or any portion of this
definition which may be defective or inconsistent with the intended treatment of
such instrument or transaction (in any such case, a “Fundamental Transaction”),
then following such Fundamental Transaction the Holder shall have the right to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any Fundamental Transaction in which the Company is not the surviving
entity or the Alternate Consideration includes securities of another Person
unless (x) the Alternate Consideration is solely cash and the Company provides
for the simultaneous “cashless exercise” of this Warrant pursuant to Section 10
below, or (y) prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or other Person (including any
purchaser of assets of the Company) shall assume the obligation to deliver to
the Holder such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to receive, and the other obligations
under this Warrant. The provisions of this Section 9(c) shall similarly apply to
subsequent transactions analogous of a Fundamental Transaction type.

  

 

 

  

(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 9, the number of Warrant Shares that may be purchased
upon exercise of this Warrant shall be increased or decreased proportionately,
so that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustment.

 

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest one-tenth of one cent or the nearest share, as applicable.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

(g) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company or any subsidiary, (ii) authorizes or approves, enters into
any agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, the Company shall deliver to the
Holder a notice of such transaction at least ten (10) days prior to the
applicable record and effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice (but the Company shall remain liable to the Holder for any
damages resulting therefrom). In addition, if while this Warrant is outstanding,
the Company authorizes or approves, enters into any agreement contemplating or
solicits stockholder approval for any Fundamental Transaction contemplated by
Section 9(c), other than a Fundamental Transaction under clause (iii) of
Section 9(c), the Company shall deliver to the Holder a notice of such
Fundamental Transaction at least thirty (30) days prior to the date such
Fundamental Transaction is consummated. Holder agrees to maintain any
information disclosed pursuant to this Section 9(g) in confidence until such
information is publicly available, and shall comply with applicable law with
respect to trading in the Company’s securities following receipt any such
information.

  

 

 

 

10. Payment of Exercise Price. Notwithstanding anything contained herein to the
contrary, the Holder may, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Exercise Price, elect in its sole discretion, to satisfy its obligation to pay
the Exercise Price through a “cashless exercise,” in which event the Company
shall issue to the Holder, free of any withholding or deduction for any taxes,
the net number of Warrant Shares in an exchange of securities effected pursuant
to Section 3(a)(9) of the Securities Act, as determined according to the
following formula:

 

X = Y [(A-B)/A]

 

where:

 

“X” equals the number of Warrant Shares to be issued to the Holder;

 

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is then being exercised;

 

“A” equals the Closing Sale Prices of the shares of Common Stock (as reported by
Bloomberg Financial Markets) as of the Trading Day on the date immediately
preceding the Exercise Date; and

 

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued (provided that the Commission
continues to take the position that such treatment is proper at the time of such
exercise). In the event that a registration statement registering the issuance
or resale of Warrant Shares is, for any reason, not effective at the time of
exercise of this Warrant, then the Warrant may only be exercised through a
cashless exercise, as set forth in this Section 10. Except as set forth in
Section 5(b) (Buy-In remedy) and Section 12 (payment of cash in lieu of
fractional shares), in no event will the exercise of this Warrant be settled in
cash.

 

11. Limitations on Exercise.

 

(a) Notwithstanding anything to the contrary contained herein, the Company shall
not effect any exercise of this Warrant, and the Holder shall not be entitled to
exercise this Warrant for a number of Warrant Shares in excess of that number of
Warrant Shares which, upon giving effect or immediately prior to such exercise,
would cause (i) the aggregate number of shares of Common Stock beneficially
owned by the Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act (such as any other members of a Section 13(d)
“group”), to exceed 4.99% (the “Maximum Percentage”) of the total number of
issued and outstanding shares of Common Stock of the Company following such
exercise, or (ii) the combined voting power of the securities of the Company
beneficially owned by the Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act (such as any other members of a
Section 13(d) “group”) to exceed 4.99% of the combined voting power of all of
the securities of the Company then outstanding following such exercise. For
purposes of this Warrant, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as
the case may be, filed with the Commission prior to the date of exercise, (y) a
more recent public announcement by the Company, or (z) any other written notice
by the Company or the Transfer Agent setting forth the number of shares of
Common Stock outstanding. Upon the written request of the Holder, the Company
shall within three (3) Trading Days following receipt of the written request
confirm in writing or by electronic mail to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may from time to time
increase or decrease the Maximum Percentage to any other percentage not in
excess of 19.99% specified in such notice; provided that any such increase will
not be effective until the sixty-first (61st) day after such written notice is
delivered to the Company. For purposes of this Section 11(a), the aggregate
number of shares of Common Stock or voting securities beneficially owned by the
Holder and its Affiliates and any other Persons whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Exchange Act (such as any other members of a Section 13(d) “group”) shall
include the shares of Common Stock issuable upon the exercise of this Warrant
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (1) exercise of
the remaining unexercised and non-cancelled portion of this Warrant by the
Holder and (2) exercise or conversion of the unexercised, non-converted or
non-cancelled portion of any other securities of the Company that do not have
voting power (including without limitation any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock), is
subject to a limitation on conversion or exercise analogous to the limitation
contained herein and is beneficially owned by the Holder or any of its
Affiliates and other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(such as any other members of a Section 13(d) “group”).

  

 

 

 

(b) This Section 11 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9(c) of this Warrant.

 

12. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
confirmed e-mail at the facsimile number or e-mail address specified in the
books and records of the Transfer Agent prior to 5:30 P.M., New York City time,
on a Trading Day, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile or confirmed e-mail at
the facsimile number or e-mail address specified in the books and records of the
Transfer Agent on a day that is not a Trading Day or later than 5:30 P.M., New
York City time, on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service specifying
next business day delivery, or (iv) upon actual receipt by the Person to whom
such notice is required to be given, if by hand delivery.

 

14. Warrant Agent. The Company shall initially serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

15. Miscellaneous.

 

(a) No Rights as a Stockholder. Except as set forth in Section 9(b) of this
Warrant, the Holder, solely in such Person’s capacity as a holder of this
Warrant, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, amalgamation, conveyance or otherwise), receive
notice of meetings, receive dividends or subscription rights, or otherwise,
prior to the issuance to the Holder of the Warrant Shares which such Person is
then entitled to receive upon the due exercise of this Warrant. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

(b) Authorized Shares. (i) Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate or articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

  

 

 

 

 

(ii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.

 

(c) Successors and Assigns. Subject to compliance with applicable securities
laws, this Warrant may be assigned by the Holder. This Warrant may not be
assigned by the Company without the written consent of the Holder, except to a
successor in the event of a Fundamental Transaction. This Warrant shall be
binding on and inure to the benefit of the Company and the Holder and their
respective successors and assigns. Subject to the preceding sentence, nothing in
this Warrant shall be construed to give to any Person other than the Company and
the Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder, or their successors and assigns.

 

(d) Amendment and Waiver. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

(e) Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

(f) Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PERSON AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES
ALL RIGHTS TO A TRIAL BY JURY.

 

(g) Headings. The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(h) Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

  

 

 

 

(i) Interpretation. For purposes of this Warrant, (a) the words “include,”
“includes” and “including” are deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof, “hereby,” “hereto” and “hereunder” refer to this Warrant as a whole.
Unless the context otherwise requires, references herein: (x) to sections and
schedules mean the sections of, and schedules attached to, this Warrant; (y) to
an agreement, instrument, or other document means such agreement, instrument, or
other document (as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof/without regard to subsequent
amendments, supplements, and modifications thereto); and (z) to a statute means
such statute (as amended from time to time and includes/enforced at the time and
date of this Warrant becoming effective) and does not include any successor
legislation thereto and any regulations promulgated thereunder. This Warrant
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The schedules referred to herein shall be
construed with, and as an integral part of, this Warrant to the same extent as
if they were set forth verbatim herein. All references to “$” or “dollars” mean
the lawful currency of the United States of America. Whenever the singular is
used in this Warrant, the same shall include the plural, and whenever the plural
is used herein, the same shall include the singular, where appropriate.

 

(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to seek specific
performance of its rights under this Warrant. The Company agrees that monetary
damages may not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

      LEAP THERAPEUTICS, INC.       By:                                         
  Name:     Title:  

  

 

 

  

SCHEDULE 1

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

 

Ladies and Gentlemen:

 

(1) The undersigned is the Holder of Warrant No. __ (the “Warrant”) issued by
Leap Therapeutics, Inc., a Delaware corporation (the “Company”). Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Warrant.

 

(2) The undersigned hereby exercises its right to purchase Warrant Shares
pursuant to the Warrant.

 

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

  ☐ Cash Exercise

 

  ☐ “Cashless Exercise” under Section 10 of the Warrant

 

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of $
in immediately available funds to the Company in accordance with the terms of
the Warrant.

 

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

 

(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11(a) of the
Warrant to which this notice relates.

  

      Dated:           Name of Holder:           By:           Name:          
Title:    

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

  

 

 

  

FORM FINAL

  

Exhibit D

 

Form of Series A Coverage Warrant


 

 

 

 

 

THIS WARRANT AND THE UNDERLYING SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT (1) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (2) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE,
IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

LEAP THERAPEUTICS, INC.

WARRANT TO PURCHASE COMMON STOCK or pre-funded warrants

 

Warrant No.: 2020-[ ]

Number of Warrant Shares: [ ]

Date of Issuance: [ ], 2020 (“Issuance Date”)

Expiration Date: [ ]1 (“Expiration Date”)

 

Leap Therapeutics, Inc., a Delaware corporation (the “Company”), certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [Purchaser], the registered holder hereof or its permitted
assigns (the “Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, at the Exercise Price (as defined in
Section 1(c) below) then in effect, upon surrender of this Warrant to Purchase
Common Stock (including any Warrants to purchase Common Stock issued in
exchange, transfer or replacement hereof, the “Warrant”), at any time or times
on or after the Issuance Date (the “Exercisability Date”), but not after 11:59
p.m., New York Time, on the Expiration Date, [ ] Warrant Shares (as defined
below), provided, however, if at the time of exercise, the Holder or its
Affiliates then holds any Pre-Funded Warrants, this Warrant shall instead be
exercisable for additional Pre-Funded Warrants to purchase [ ] shares of Common
Stock, subject to adjustment as provided herein. For the avoidance of doubt,
except for the payment of the exercise price for the underlying shares of Common
Stock upon exercise of the Pre-Funded Warrants, there is intended to be no
economic difference in this Warrant between its exercise for shares of Common
Stock or Pre-Funded Warrants. Except as otherwise defined herein, capitalized
terms in this Warrant shall have the meanings set forth in Section 16.

  

 

 

 

1 NTD: To be date that is seven years from the closing date of the main
transaction.

 

2

 

 

1.             EXERCISE OF WARRANT.

 

(a)               Mechanics of Exercise. Subject to the terms and conditions
hereof (including, without limitation, the limitations set forth in Section
4(a)), this Warrant may be exercised by the Holder on any day on or after the
Exercisability Date, in whole or in part (but not as to fractional shares), by
(i) delivery of a written notice (including via email or fax), in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant to the Company, and (ii) if the Holder is not electing
a Cashless Exercise (as defined below) pursuant to Section 1(d) of this Warrant,
payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash or wire transfer of
immediately available funds (a “Cash Exercise”). The Holder shall not be
required to surrender this Warrant in order to effect an exercise hereunder,
provided, that in the event of an exercise of this Warrant for all Warrant
Shares then issuable hereunder, the Holder shall surrender this Warrant to the
Company by the third (3rd) Trading Day following the Share Delivery Date (as
defined below). On or before the first (1st) Trading Day following the date on
which the Company has received the Exercise Notice, the Company shall transmit
by email or facsimile an acknowledgement of confirmation of receipt of the
Exercise Notice to the Holder. No ink original or medallion guarantee shall be
required on any Exercise Notice. The Company shall cause the Warrant Shares
purchased hereunder to be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(or any equivalent or replacement system) if the Company is then a participant
in such system and either (with respect to the Common Stock) (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144 (assuming cashless exercise of the Warrant), and otherwise
by physical delivery of a certificate or copy of book-entry form representing
such shares, registered in the Company’s share register in the name of the
Holder or its designee, for the number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the address specified by the Holder in the
Exercise Notice, by the date that is the earlier of (i) two (2) Trading Days
after the delivery to the Company of the Exercise Notice, and (ii) the number of
Trading Days comprising the Standard Settlement Period after the delivery to the
Company of the Exercise Notice (such date, the “Share Delivery Date”), provided,
that, except in the case of a cashless exercise of the Warrant, the Company
shall have received the Aggregate Exercise Price payable by the Holder for the
Warrant Shares purchased hereunder on or prior to the applicable Share Delivery
Date. Notwithstanding the foregoing, if this Warrant is being exercised for
Warrant Shares that constitute Pre-Funded Warrants instead of shares of Common
Stock, the Company shall deliver to the Holder, or shall cause the Transfer
Agent to deliver to the Holder, such Pre-Funded Warrants. Such Pre-Funded
Warrants may be delivered in certificated or paper form and shall not be
required to be delivered to the Holder by crediting such Pre-Funded Warrants to
the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(or any equivalent or replacement system). If the Company fails for any reason
(other than failure to receive any applicable Aggregate Exercise Price) to
deliver to the Holder the Warrant Shares subject to an Exercise Notice by the
Share Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Warrant Shares subject to such
exercise (based on the Weighted Average Price of the Common Stock on the date of
the applicable Exercise Notice), $10 per Trading Day (increasing to $20 per
Trading Day on the fifth (5th) Trading Day after such liquidated damages begin
to accrue) for each Trading Day after such Share Delivery Date until such
Warrant Shares are delivered or Holder rescinds such exercise as provided in the
next sentence, provided, however, that Holder shall not be entitled to any
liquidated damages pursuant to this sentence if Holder is entitled to a cash
payment in accordance with the provisions set forth in the next paragraph in
connection with a Buy-In. Any payments made pursuant to this Section 1(a) shall
not constitute the Holder’s exclusive remedy for such events; provided further,
however, that any payments made by the Company pursuant to this Section 1(a)
shall reduce the amount of any damages that the Holder may be entitled to as a
remedy for such events. If the Company fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to this Section 1(a) by the
Share Delivery Date, then the Holder will have the right to rescind such
exercise. The Company agrees that the Transfer Agent shall at all times be a
participant in the FAST program (or any equivalent or replacement program) so
long as this Warrant remains outstanding and exercisable. Upon delivery of the
Exercise Notice, so long as the Aggregate Exercise Price, in the case of a Cash
Exercise, is delivered to the Company on or before the first (1st) Trading Day
following delivery of the Exercise Notice, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are issued and deposited into the Holder’s account with the
Transfer Agent. If the Aggregate Exercise Price, in the case of a Cash Exercise,
is delivered to the Company any time after the first (1st) Trading Day following
delivery of the Exercise Notice, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised on the date of delivery of the
Aggregate Exercise Price. If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than two (2) Trading Days after any
exercise and at the Company’s own expense, issue a new Warrant (in accordance
with Section 8(e)) representing the right to purchase the number of Warrant
Shares purchasable immediately prior to such exercise under this Warrant, less
the number of Warrant Shares with respect to which this Warrant is exercised.
The Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable based on the income of the Holder or in respect of any transfer involved
in the registration of any certificates or book-entry notation for Warrant
Shares or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of
transferring this Warrant.

  

3

 

 

(b)               Buy-In Remedy. In addition to any other rights available to
the Holder, if the Company fails to cause the Transfer Agent to issue and
deposit into the Holder’s account with the Transfer Agent such number of Warrant
Shares to which the Holder is entitled upon the Holder’s exercise pursuant to an
exercise on or before the Share Delivery Date, and if after such Share Delivery
Date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (i) pay in cash to the Holder the amount, if
any, by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock, so purchased in such Buy-In
(the “Buy-In Price”) exceeds (y) the amount obtained by multiplying (1) the
number of shares of Common Stock purchased in such Buy-In by (2) the price at
which the sell order giving rise to such Buy-In was executed, and (ii) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder (in which case, if
Holder has not previously delivered to the Company the Aggregate Exercise Price
for such shares of Common Stock, Holder shall be required to deliver such
Aggregate Exercise Price to the Company prior the delivery of such shares of
Common Stock). For all purposes of this Section 1(b), references to Warrant
Shares shall include shares of Common Stock underlying the Pre-Funded Warrants.
For the avoidance of doubt, the remedy provided in this Section 1(b) shall be in
addition to (and not in limitation of) any remedy provided under the Pre-Funded
Warrants.

 

(c)               Exercise Price. For purposes of this Warrant, “Exercise Price”
initially means $2.11 per share of Common Stock or Pre-Funded Warrant, as
applicable, subject to adjustment as provided herein. For the avoidance of
doubt, all references to the “Exercise Price” herein refers to the then current
Exercise Price. If this Warrant is exercised for Pre-Funded Warrants, the
Exercise Price shall be reduced to account for the exercise price of the
underlying shares of Common Stock upon exercise of the Pre-Funded Warrants.

 

(d)               Cashless Exercise. Notwithstanding anything contained herein
to the contrary, the Holder may, in its sole discretion, exercise this Warrant
in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock or Pre-Funded Warrants, as applicable,
determined according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of Warrant Shares with respect to which this Warrant is then
being exercised.

 

B= the Weighted Average Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

The Company hereby covenants and agrees that the Warrant Shares issued in a
Cashless Exercise shall be deemed to have been acquired by the Holder pursuant
to Rule 3(a)(9) of the Securities Act. The Company hereby covenants and agrees,
further, to use reasonable best efforts to treat any such Cashless Exercise as a
“recapitalization” pursuant to a “plan of reorganization” within the meaning of
Section 368(a)(1)(E) of the Code, or otherwise as a “nonrecognition” event for
U.S. federal income tax purposes, unless an alternative treatment is required as
a result of a “final determination” within the meaning of Section 1313(a) of the
Code.

  

4

 

 

(e)               No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share that the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.

 

2.             ADJUSTMENT OF EXERCISE PRICE.

 

The Exercise Price for the Warrant Shares shall be subject to adjustment
(without duplication) upon the occurrence of any of the following events at any
time while this Warrant is outstanding:

 

(a)               Stock Dividends, Combinations and Splits. The issuance of
Common Stock as a dividend or distribution to all holders of Common Stock, or a
subdivision, combination, split, reverse split or reclassification of the
outstanding shares of Common Stock into a greater or smaller number of shares,
in which event the Exercise Price shall be adjusted based on the following
formula:

 

[tm201393d1_ex10-1img01.jpg] 

 

  where:  

 

  E1 =        the Exercise Price in effect immediately after (i) 9:00 a.m., New
York City time (the “Open of Business”) on the first date on which the Common
Stock can be traded without the right to receive an issuance or distribution
(the “Ex-Date”) in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification;

 

  E0 =        the Exercise Price in effect immediately prior to (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification;

 

  N0 =       the number of shares of Common Stock outstanding immediately prior
to (i) the Open of Business on the Record Date in the case of a dividend or
distribution or (ii) the consummation of the transaction in the case of a
subdivision, combination, split, reverse split or reclassification; and

 

  N1 =        the number of shares of Common Stock equal to (i) in the case of a
dividend or distribution, the sum of the number of shares outstanding
immediately prior to the Open of Business on the Record Date for such dividend
or distribution plus the total number of shares issued pursuant to such dividend
or distribution or (ii) in the case of a subdivision, combination, split,
reverse split or reclassification, the number of shares outstanding immediately
after such subdivision, combination, split, reverse split or reclassification.

 

 

5

 

 

Such adjustment shall become effective immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification. If any dividend or distribution or
subdivision, combination, split, reverse split or reclassification of the type
described in this Section 2 is declared or announced but not so paid or made,
the Exercise Price shall again be adjusted to the Exercise Price that would then
be in effect if such dividend or distribution or subdivision, combination,
split, reverse split or reclassification had not been declared or announced, as
the case may be.

 

If any event occurs of the type contemplated by the provisions of Section 2(a)
but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features to the holders of the Company’s equity
securities), then the Board of Directors will make an appropriate adjustment in
the Exercise Price and the number of Warrant Shares so as to protect the rights
of the Holder; provided, that no such adjustment pursuant to this paragraph will
increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2.

 

(b)               Below Exercise Price Issuances. Other than any dividend or
distribution covered in Section 2(c), below, if there is an issuance of
Convertible Securities with an Effective Price lower than the Exercise Price,
the Exercise Price will be adjusted to be the Effective Price of such
Convertible Securities being issued. Such adjustment shall become effective
immediately after the Open of Business on the second Business Day preceding (i)
the Ex-Date in the case of a dividend or distribution or (ii) the date of the
issuance in the case of an issuance other than a dividend or distribution. In
the event that an issuance of such Convertible Securities is announced but such
Convertible Securities are not so issued, the Exercise Price shall again be
adjusted to be the Exercise Price that would then be in effect if such issuance
had not occurred.

 

(c)               Other Dividends and Distributions. The issuance as a dividend
or distribution to any holders of Common Stock of evidences of indebtedness,
shares of capital stock or other securities (other than Common Stock that is the
subject of Section 2(a) above, or Purchase Rights that are the subject of
Section 4(b) below), cash or other property, in which event the Exercise Price
will be adjusted based on the following formula:

 

[tm201393d1_ex10-1img02.jpg] 

  

  where:  

 

  E1 = the Exercise Price in effect immediately after the Open of Business on
the Ex-Date for such dividend or distribution;

 

  E0 = the Exercise Price in effect immediately prior to the Open of Business on
the Ex-Date for such dividend or distribution;

 

  P = the Weighted Average Price of a share of Common Stock immediately prior to
the Open of Business on the second Business Day preceding the Ex-Date for such
dividend or distribution; and

 

  FMV = the Fair Market Value of the portion of such dividend or distribution
applicable to one share of Common Stock as of the Open of Business on the
Ex-Date for such dividend or distribution.

  

6

 

 

Such decrease shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such distribution had not been declared or announced.

 

(d)               Tender or Exchange Offer. The payment in respect of any tender
offer or exchange offer by the Company for outstanding Common Stock on a pro
rata basis, where the cash and Weighted Average Price of any other consideration
included in the payment per share of the Common Stock exceeds the Weighted
Average Price of a share of Common Stock as of the Open of Business on the
second Business Day preceding the expiration date of the tender or exchange
offer (the “Offer Expiration Date”), in which event the Exercise Price will be
adjusted based on the following formula:

 

[tm201393d1_ex10-1img03.jpg] 

  

  where:  

 

  E1 = the Exercise Price in effect immediately after the Close of Business on
the Offer Expiration Date;

 

  E0 = the Exercise Price in effect immediately prior to the Close of Business
on the Offer Expiration Date;

 

  N0 = the number of shares of Common Stock outstanding immediately prior to the
expiration of the tender or exchange offer (prior to giving effect to the
purchase or exchange of shares);

 

  N1 = the number of shares of Common Stock outstanding immediately after the
expiration of the tender or exchange offer (after giving effect to the purchase
or exchange of shares);

 

  A = the aggregate cash and Weighted Average Price of any other consideration
payable for shares of Common Stock purchased in such tender offer or exchange
offer; and

 

  P = the Weighted Average Price of a share of Common Stock as of the Open of
Business on the second Business Day preceding the Offer Expiration Date.

 

An adjustment, if any, to the Exercise Price pursuant to this Section 2(d) shall
become effective immediately after the Close of Business on the Offer Expiration
Date. In the event that the Company or a Subsidiary of the Company is obligated
to purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Exercise Price shall again be adjusted to be the Exercise Price which would
then be in effect if such tender offer or exchange offer had not been made.
Except as set forth in the preceding sentence, if the application of this
Section 2(d) to any tender offer or exchange offer would result in an increase
in the Exercise Price, no adjustment shall be made for such tender offer or
exchange offer under this Section 2(d).

  

7

 

  

(e)               Multiple Adjustments. If any single action would require
adjustment of the Exercise Price pursuant to more than one subsection of this
Section 2, only one adjustment shall be made and such adjustment shall be the
amount of adjustment that has the highest, relative to the rights and interests
of the registered holders of the Warrants then outstanding, absolute value. For
the purpose of calculations pursuant to this Section 2, the number of shares of
Common Stock outstanding shall be based solely on the number of shares of Common
Stock outstanding on the applicable date of determination, without giving effect
to the conversion of any Convertible Securities outstanding as of such date.

 

(f)                Tax Adjustments. The Company may from time to time, to the
extent permitted by law, decrease the Exercise Price and/or increase the number
of Warrants held by the Holder hereunder by any amount for any period of at
least twenty (20) days. In that case, the Company shall give the Holder at least
ten (10) days’ prior written notice of such increase or decrease, and such
notice shall state the decreased Exercise Price and/or increased number of
Warrant Shares and the period during which the decrease and/or increase will be
in effect. The Company may make such decreases in the Exercise Price, in
addition to those set forth in this Section 2, as the Company deems advisable,
including to avoid or diminish any income tax to holders of the Common Stock
resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

 

(g)               Adjustment Timing. Solely with respect to an exercise of this
Warrant for Common Stock, notwithstanding anything to the contrary set forth in
this Section 2 or any other provision of this Warrant, if an Exercise Price
adjustment becomes effective on any Ex-Date, and a Holder that has exercised
this Warrant on or after such Ex-Date and on or prior to the related Record Date
would be treated as the record holder of the Common Stock on or prior to such
Record Date, then, the Exercise Price adjustment relating to such Ex-Date will
not be made for such exercising Holder. Instead, such Holder will be treated as
if it were the record owner of shares of Common Stock on an un-adjusted basis
and participate in the related dividend, distribution or other event giving rise
to such adjustment.

 

3.            ADJUSTMENTS TO NUMBER OF WARRANTS. Concurrently with any
adjustment to the Exercise Price under Section 2 (other than Section 2(b)), the
number of Warrant Shares hereunder will be adjusted such that the number of
Warrant Shares in effect immediately following the effectiveness of such
adjustment will be equal to the number of Warrant Shares in effect immediately
prior to such adjustment, multiplied by a fraction, (i) the numerator of which
is the Exercise Price in effect immediately prior to such adjustment, and
(ii) the denominator of which is the Exercise Price in effect immediately
following such adjustment.

  

8

 

 

4.              PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)               Purchase Rights. If at any time prior to the Expiration Date
the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to all
of the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (and, if applicable,
subsequent exercise of the Pre-Funded Warrant), assuming a Cash Exercise for
Common Stock (in both cases, and without regard to any limitations on the
exercise of this Warrant or the Pre-Funded Warrant) immediately before the date
on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, if the Holder then holds any amount of
Pre-Funded Warrant, to the extent that the Holder’s right to participate in any
such Purchase Rights would result in the Holder exceeding the Maximum Percentage
(as defined in the Pre-Funded Warrant), then the Holder shall be entitled to
purchase additional Pre-Funded Warrants in lieu of shares of Common Stock
underlying (directly or indirectly) such Purchase Rights.

 

(b)               Fundamental Transactions. Upon the occurrence of any
Fundamental Transaction in which the Company is neither the Successor Entity nor
the Parent Entity of the Successor Entity, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of any Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive shares of stock,
securities, cash, assets or any other property with respect to or in exchange
for shares of Common Stock, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of such Fundamental Transaction, in lieu of, or in
addition to, the shares of the Common Stock (or other share of stock,
securities, cash, assets or other property purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction had this
Warrant been exercised immediately prior to such Fundamental Transaction, as
adjusted in accordance with the provisions of this Warrant. In addition to and
not in substitution for any other rights hereunder, prior to the consummation of
any Fundamental Transaction pursuant to which holders of shares of Common Stock
are entitled to receive shares of stock, securities, cash, assets or any other
property with respect to or in exchange for shares of Common Stock, the Company
shall make appropriate provision to ensure that the Holder will thereafter have
the right to receive upon exercise of this Warrant within thirty (30) days after
the consummation of the Fundamental Transaction but, in any event, prior to the
Expiration Date, in lieu of, or in addition to, the Warrant Shares (or other
securities, cash, assets or other property) purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had the Warrant been
exercised immediately prior to such Fundamental Transaction.

  

9

 

 

5.                  RESERVATION OF WARRANT SHARES. The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved shares of Common Stock, solely
for the purpose of enabling it to issue Warrant Shares upon exercise of this
Warrant as herein provided, at least a number of shares of Common Stock equal to
100% of the number of shares of Common Stock which are then issuable and
deliverable upon the Cash Exercise of this entire Warrant for shares of Common
Stock (and not for Pre-Funded Warrants), assuming a Cash Exercise of the Warrant
(the “Required Reserve Amount”), free from preemptive or any other contingent
purchase rights of Persons other than the Holder (taking into account the
adjustments and restrictions in Section 2). The Company covenants that all
shares of Common Stock so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such actions as may be reasonably necessary, including but
not limited to seeking stockholder approval, to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any Eligible Market upon
which the Common Stock may be listed.

 

6.                  INSUFFICIENT AUTHORIZED SHARES. If at any time while this
Warrant remains outstanding the Company does not have reserved for issuance upon
exercise of this Warrant at least the then Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for this Warrant then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than one hundred and twenty
(120) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its reasonable best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause the Board of
Directors to recommend to the stockholders that they approve such proposal.

 

7.                  WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
Holder, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as a Holder, any of the rights of a stockholder of the Company
or any right to vote, give or withhold consent to any corporate action (whether
any reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder which
such Person is then entitled to receive upon the due exercise of this Warrant.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.



 

10

 

 

8.              REGISTRATION AND REISSUANCE OF WARRANTS.

 

(a)               Registration of Warrant. The Company shall register this
Warrant, upon the records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.
The Company shall also register any transfer, exchange, reissuance or
cancellation of any portion of this Warrant in the Warrant Register. This
Warrant shall automatically be cancelled at 11:59:01 p.m., New York time, on the
Expiration Date and upon such cancellation, the Company shall register the
cancellation of this Warrant in the Warrant Register.

 

(b)               Transfer of Warrant. This Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company, except as may
otherwise be required by applicable securities laws. Subject to applicable
securities laws, if this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, together with all applicable transfer
taxes and all additional documentation (including, without limitation, an
opinion of counsel reasonably satisfactory to the Company) reasonably requested
by the Company to confirm that any such transfer of this Warrant complies with
applicable securities laws, whereupon the Company will promptly issue and
deliver upon the order of the Holder a new Warrant (in accordance with Section
8(e)), registered as the Holder may request, representing the right to purchase
the number of Warrant Shares being transferred by the Holder and, if less than
the total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 8(e)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. The acceptance and execution of the new Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations in respect of the new Warrant that the Holder has in respect of
this Warrant.

 

(c)               Lost, Stolen or Mutilated Warrant. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft or
destruction, if requested by the Company, of any indemnification undertaking by
the Holder to the Company in customary form by the Holder to the Company (but
without the requirement to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 8(e))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

(d)               Exchangeable for Multiple Warrants. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, together with all applicable transfer taxes, for a new Warrant or
Warrants (in accordance with Section 8(e)) representing in the aggregate the
right to purchase the number of Warrant Shares then underlying this Warrant, and
each such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that the Company shall not be required to issue new Warrants
for fractional Warrant Shares hereunder.

 

11

 

 

 

(e)               Issuance of New Warrants. Whenever the Company or its Transfer
Agent, as directed by the Company, is required to issue a new Warrant pursuant
to the terms of this Warrant, such new Warrant shall (i) be of like tenor with
this Warrant, (ii) represent, as indicated on the face of such new Warrant, the
right to purchase the Warrant Shares then underlying this Warrant (or in the
case of a new Warrant being issued pursuant to Section 8(b) or Section 8(c), the
Warrant Shares designated by the Holder which, when added to the number of
shares of Common Stock underlying the other new Warrants issued in connection
with such issuance, does not exceed the number of Warrant Shares then underlying
this Warrant), (iii) have an issuance date, as indicated on the face of such new
Warrant which is the same as the Issuance Date and (iv) have the same terms and
conditions as this Warrant.

 

9.             NOTICES. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
writing, (a) if delivered from within the domestic United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile or email or (b) if delivered from
outside the United States, by International Federal Express or by facsimile or
email and (c) will be deemed given (i) if delivered by first-class registered or
certified domestic mail, three (3) Business Days after so mailed, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
so mailed, (iii) if delivered by International Federal Express, two (2) Business
Days after so mailed, and (iv) if delivered by facsimile, upon electronic
confirmation of receipt, or email, upon receipt, and will be delivered and
addressed as follows:

 

(a)   If to the Company, to

Leap Therapeutics, Inc.
47 Thorndike St, Suite B1-1
Cambridge, MA 02141
Facsimile number: 617-588-1606
Email address: PIPEnotices@leaptx.com
Attn: Chief Financial Officer

 

(b)   If to the Holder, to

 

[Purchaser].

 

The Company shall give written notice to the Holder (i) reasonably promptly
following any adjustment of the Exercise Price, setting forth in reasonable
detail, and certifying, the calculation of such adjustment and (ii) at least ten
(10) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation; provided, that in each case, such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder; and provided, further, that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporation action required to be specified
in such notice. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise in
accordance with applicable laws. In the event that the Company believes that a
notice contains material, nonpublic information relating to the Company or its
subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
subsidiaries.

  

12

 

 

10.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or Bylaws,
each as currently in effect, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, and (ii) shall use all reasonable efforts to
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock and shares of Pre-Funded Warrants, as applicable, upon the exercise
of this Warrant.

 

11.           AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may not be modified, amended or waived except
pursuant to an instrument in writing signed by the Company and the Holder. The
Company may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it without the written consent of the Holder
and the Holder may not take any action herein prohibited, or omit to perform any
act herein required to be performed by it without the written consent of the
Company.

  

12.           GOVERNING LAW; WAIVER OF JURY TRIAL. This Warrant shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company and the Holder each hereby irrevocably waives any right it may
have to a trial by jury in respect of any claim based upon or arising out of
this Warrant or any transaction contemplated hereby.

  

13

 

 

13.           CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

14.           DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via email or facsimile within two (2) Trading Days of receipt of
the Exercise Notice giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
five (5) Trading Days after such disputed determination or arithmetic
calculation is submitted to the Holder, then the Company shall, within two (2)
Trading Days, submit via email or facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Trading Days after the date that such
investment bank or accountant, as the case may be, receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.

 

15.           REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief). The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to seek an injunction restraining any breach, specific
performance and any other relief that may be available from a court of competent
jurisdiction, and in any case no bond or other security shall be required in
connection therewith.

 

16.            CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

  (a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

  

14

 

 

  (b) “Bloomberg” means Bloomberg Financial Markets.

 

  (c) “Board of Directors” means the Board of Directors of the Company.

 

  (d) “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York are open for the general transaction of business.

 

  (e) “Code” means the U.S. Internal Revenue Code of 1986, as amended (including
any successor statute).

 

  (f) “Common Stock” means (i) the Company’s shares of Common Stock, $0.001 par
value per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

  (g) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

 

  (h) “Effective Consideration” means the amount paid or payable to acquire
shares of Common Stock (or in the case of Convertible Securities, the amount
paid or payable to acquire the Convertible Security, if any, plus the exercise
price for the underlying Common Stock).

 

  (i) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American LLC, The Nasdaq Stock Market, or the OTC Bulletin Board.

 

  (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (k) “Fair Market Value” means, as of the applicable date of determination, the
fair market value of a dividend or distribution as determined reasonably and in
good faith by the Board of Directors and the Holder; provided, that if the Board
of Directors and the Holder cannot mutually agree on a determination of Fair
Market Value within 30 days of the Ex-Date, the Fair Market Value shall be
determined by an independent appraiser selected by the Board of Directors and
reasonably satisfactory to the Holder (the “Appraiser”). The determination of
Fair Market Value by the Appraiser shall be final and binding upon the parties
hereto, absent fraud or manifest error, and the Company shall pay the fees and
expenses of the Appraiser.

   

15

 

 

  (l) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the Exchange Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its shares of Common Stock,
(B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, whether through acquisition, purchase,
assignment, conveyance, tender, tender offer, exchange, reduction in outstanding
shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the date of
this Warrant calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their Common Stock without
approval of the stockholders of the Company, or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance by the Company of or the entering by the Company into
any other instrument or transaction structured in a manner to circumvent, or
that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

  

16

 

  

  (m) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

  (n) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

  (o) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

  (p) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.

 

  (q) “Pre-Funded Warrants” means the Pre-Funded Warrants as defined in the
Securities Purchase Agreement.

 

  (r) “Principal Market” means the NASDAQ Global Market.

 

  (s) “Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such Cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

  (t) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated January 3, 2020, by and among the Company and the Purchasers
named therein.

 

  (u) “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Common Stock as in effect on the date of delivery of the
Exercise Notice.

  

17

 

 

  (v) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

  (w) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

  (x) “Subsidiary” means, as to any Person, any corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, of which at least a majority of the securities or other
interests having by their terms voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly beneficially owned
or controlled by such party or by any one or more of its subsidiaries, or by
such party and one or more of its subsidiaries.

 

  (y) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day that the Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
Time).

 

  (z) “Transfer Agent” means Continental Stock Transfer & Trust Company, or any
other successor Person appointed to act in the capacity of transfer agent of the
Company.

 

  (aa) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York City time, and ending at
4:00:00 p.m., New York City time, as reported by Bloomberg through its “Volume
at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the OTC Pink Market maintained by OTC
Markets Group Inc. If the Weighted Average Price cannot be calculated for such
security on such date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 14 with the term “Weighted Average Price”
being substituted for the term “Exercise Price.” All such determinations shall
be appropriately adjusted for any share dividend, share split or other similar
transaction during such period.

  

  (bb) “Warrant Shares” means, fully paid and nonassessable shares of Common
Stock, provided, however, if at the time of exercise, the Holder or its
Affiliates then holds any Pre-Funded Warrants, the term “Warrant Shares” shall
instead refer to Pre-Funded Warrants to purchase shares of Common Stock.

 

[Signature Page Follows]

  

18

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
or Pre-Funded Warrants to be duly executed as of the Issuance Date set out
above.

 

  LEAP THERAPEUTICS, INC.           By:     Name:   Title:

  

Accepted as of the date first written above:

 

[HOLDER]           By:     Name:   Title:  

  

[Signature Page to Series A Coverage Warrant]

  

 

 

  

Warrant Holders

 

Investor   Warrants                                                        
Total    

  

 

 

  

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO PURCHASE
COMMON STOCK OR pre-funded warrants

LEAP THERAPEUTICS, INC.

 

The undersigned holder hereby exercises the right to purchase [_________][shares
of [Common Stock/Pre-Funded Warrants] (“Warrant Shares”) of Leap Therapeutics,
Inc., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock or Pre-Funded Warrants (the “Warrant”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

 

1. Exercise Price. The Holder intends that payment of the Exercise Price shall
be made as (check one):

 

☐ Cash Exercise under Section 1(a).

 

☐ Cashless Exercise under Section 1(d).

 

2. Cash Exercise. If the Holder has elected a Cash Exercise, the Holder shall
pay the sum of $[_________] to the Company in accordance with the terms of the
Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder Warrant
Shares in accordance with the terms of the Warrant. If the shares are to be
delivered electronically, please complete the Depositary information below.

 

4. Representations and Warranties. By its delivery of this Exercise Notice, the
undersigned represents and warrants to the Company that in giving effect to the
exercise evidenced hereby the Holder will not beneficially own in excess of the
number of shares of [Common Stock/Pre-Funded Warrants] (determined in accordance
with Section 13(d) of the Securities Exchange Act of 1934, as amended) permitted
to be owned under Section 4(a) of this Warrant to which this notice relates.

 

                DATED:______________________         (Signature must conform in
all respects to name of the Holder as specified on the face of the Warrant)    
  Registered Holder       Address:__________________________________       If
shares are to be delivered electronically:   Broker name:   Broker Depositary
account #:   Account at Broker shares are to be delivered to:

  

 

 

  

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice.

 

  LEAP THERAPEUTICS, INC.       By:       Name:   Title:

  



 

  

Exhibit E

 

Form of Series B Coverage Warrant
  

 

 

 

THIS WARRANT AND THE UNDERLYING SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT (1) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (2) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE,
IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

LEAP THERAPEUTICS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: 2020-[ ]

Number of Warrant Shares: [ ]

Date of Issuance: [ ], 2020 (“Issuance Date”)

Expiration Date: [ ]1 (“Expiration Date”)

 

Leap Therapeutics, Inc., a Delaware corporation (the “Company”), certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [Purchaser], the registered holder hereof or its permitted
assigns (the “Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, at the Exercise Price (as defined in
Section 1(c) below) then in effect, upon surrender of this Warrant to Purchase
Common Stock (including any Warrants to purchase Common Stock issued in
exchange, transfer or replacement hereof, the “Warrant”), at any time or times
on or after the Issuance Date (the “Exercisability Date”), but not after 11:59
p.m., New York Time, on the Expiration Date, [ ] Warrant Shares (as defined
below), subject to adjustment as provided herein. Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 16.

 

 

 

 

1NTD: To be date that is seven years from the closing date of the main
transaction.

  

2

 

 

1.                  EXERCISE OF WARRANT.

 

(a)               Mechanics of Exercise. Subject to the terms and conditions
hereof (including, without limitation, the limitations set forth in Section
4(a)), this Warrant may be exercised by the Holder on any day on or after the
Exercisability Date, in whole or in part (but not as to fractional shares), by
(i) delivery of a written notice (including via email or fax), in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant to the Company, and (ii) if the Holder is not electing
a Cashless Exercise (as defined below) pursuant to Section 1(d) of this Warrant,
payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash or wire transfer of
immediately available funds (a “Cash Exercise”). The Holder shall not be
required to surrender this Warrant in order to effect an exercise hereunder,
provided, that in the event of an exercise of this Warrant for all Warrant
Shares then issuable hereunder, the Holder shall surrender this Warrant to the
Company by the third (3rd) Trading Day following the Share Delivery Date (as
defined below). On or before the first (1st) Trading Day following the date on
which the Company has received the Exercise Notice, the Company shall transmit
by email or facsimile an acknowledgement of confirmation of receipt of the
Exercise Notice to the Holder. No ink original or medallion guarantee shall be
required on any Exercise Notice. The Company shall cause the Warrant Shares
purchased hereunder to be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(or any equivalent or replacement system) if the Company is then a participant
in such system and either (with respect to the Common Stock) (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144 (assuming cashless exercise of the Warrant), and otherwise
by physical delivery of a certificate or copy of book-entry form representing
such shares, registered in the Company’s share register in the name of the
Holder or its designee, for the number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the address specified by the Holder in the
Exercise Notice, by the date that is the earlier of (i) two (2) Trading Days
after the delivery to the Company of the Exercise Notice, and (ii) the number of
Trading Days comprising the Standard Settlement Period after the delivery to the
Company of the Exercise Notice (such date, the “Share Delivery Date”), provided,
that, except in the case of a cashless exercise of the Warrant, the Company
shall have received the Aggregate Exercise Price payable by the Holder for the
Warrant Shares purchased hereunder on or prior to the applicable Share Delivery
Date. If the Company fails for any reason (other than failure to receive any
applicable Aggregate Exercise Price) to deliver to the Holder the Warrant Shares
subject to an Exercise Notice by the Share Delivery Date, the Company shall pay
to the Holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of Warrant Shares subject to such exercise (based on the Weighted Average
Price of the Common Stock on the date of the applicable Exercise Notice), $10
per Trading Day (increasing to $20 per Trading Day on the fifth (5th) Trading
Day after such liquidated damages begin to accrue) for each Trading Day after
such Share Delivery Date until such Warrant Shares are delivered or Holder
rescinds such exercise as provided in the next sentence, provided, however, that
Holder shall not be entitled to any liquidated damages pursuant to this sentence
if Holder is entitled to a cash payment in accordance with the provisions set
forth in the next paragraph in connection with a Buy-In. Any payments made
pursuant to this Section 1(a) shall not constitute the Holder’s exclusive remedy
for such events; provided further, however, that any payments made by the
Company pursuant to this Section 1(a) shall reduce the amount of any damages
that the Holder may be entitled to as a remedy for such events. If the Company
fails to cause the Transfer Agent to transmit to the Holder the Warrant Shares
pursuant to this Section 1(a) by the Share Delivery Date, then the Holder will
have the right to rescind such exercise. The Company agrees that the Transfer
Agent shall at all times be a participant in the FAST program (or any equivalent
or replacement program) so long as this Warrant remains outstanding and
exercisable. Upon delivery of the Exercise Notice, so long as the Aggregate
Exercise Price, in the case of a Cash Exercise, is delivered to the Company on
or before the first (1st) Trading Day following delivery of the Exercise Notice,
the Holder shall be deemed for all corporate purposes to have become the holder
of record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date such Warrant Shares are issued and deposited
into the Holder’s account with the Transfer Agent. If the Aggregate Exercise
Price, in the case of a Cash Exercise, is delivered to the Company any time
after the first (1st) Trading Day following delivery of the Exercise Notice, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised on the date of delivery of the Aggregate Exercise Price. If this
Warrant is submitted in connection with any exercise pursuant to this Section
1(a) and the number of Warrant Shares represented by this Warrant submitted for
exercise is greater than the number of Warrant Shares being acquired upon an
exercise, then the Company shall as soon as practicable and in no event later
than two (2) Trading Days after any exercise and at the Company’s own expense,
issue a new Warrant (in accordance with Section 8(e)) representing the right to
purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised. The Company shall pay any and all taxes that
may be payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable based on the income of the Holder
or in respect of any transfer involved in the registration of any certificates
or book-entry notation for Warrant Shares or Warrants in a name other than that
of the Holder. The Holder shall be responsible for all other tax liability that
may arise as a result of transferring this Warrant.

  

3

 

 

(b)              Buy-In Remedy. In addition to any other rights available to the
Holder, if the Company fails to cause the Transfer Agent to issue and deposit
into the Holder’s account with the Transfer Agent such number of Warrant Shares
to which the Holder is entitled upon the Holder’s exercise pursuant to an
exercise on or before the Share Delivery Date, and if after such Share Delivery
Date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (i) pay in cash to the Holder the amount, if
any, by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock, so purchased in such Buy-In
(the “Buy-In Price”) exceeds (y) the amount obtained by multiplying (1) the
number of shares of Common Stock purchased in such Buy-In by (2) the price at
which the sell order giving rise to such Buy-In was executed, and (ii) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder (in which case, if
Holder has not previously delivered to the Company the Aggregate Exercise Price
for such shares of Common Stock, Holder shall be required to deliver such
Aggregate Exercise Price to the Company prior the delivery of such shares of
Common Stock).

 

(c)               Exercise Price. For purposes of this Warrant, “Exercise Price”
initially means $2.11 per share of Common Stock, subject to adjustment as
provided herein. For the avoidance of doubt, all references to the “Exercise
Price” herein refers to the then current Exercise Price.

 

(d)              Cashless Exercise. Notwithstanding anything contained herein to
the contrary, the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise Price, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock, determined according to the following formula (a
“Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

  

4

 

 

For purposes of the foregoing formula:

 

  A= the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

 

  B= the Weighted Average Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

 

  C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

The Company hereby covenants and agrees that the Warrant Shares issued in a
Cashless Exercise shall be deemed to have been acquired by the Holder pursuant
to Rule 3(a)(9) of the Securities Act. The Company hereby covenants and agrees,
further, to use reasonable best efforts to treat any such Cashless Exercise as a
“recapitalization” pursuant to a “plan of reorganization” within the meaning of
Section 368(a)(1)(E) of the Code, or otherwise as a “nonrecognition” event for
U.S. federal income tax purposes, unless an alternative treatment is required as
a result of a “final determination” within the meaning of Section 1313(a) of the
Code.

 

(e)               No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share that the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.

 

2.                  ADJUSTMENT OF EXERCISE PRICE.

 

The Exercise Price for the Warrant Shares shall be subject to adjustment
(without duplication) upon the occurrence of any of the following events at any
time while this Warrant is outstanding:

 

(a)               Stock Dividends, Combinations and Splits. The issuance of
Common Stock as a dividend or distribution to all holders of Common Stock, or a
subdivision, combination, split, reverse split or reclassification of the
outstanding shares of Common Stock into a greater or smaller number of shares,
in which event the Exercise Price shall be adjusted based on the following
formula:

 

[tm201393d1_ex10-1img04.jpg] 

  

5

 

 

where:

 

  E1 = the Exercise Price in effect immediately after (i) 9:00 a.m., New York
City time (the “Open of Business”) on the first date on which the Common Stock
can be traded without the right to receive an issuance or distribution (the
“Ex-Date”) in the case of a dividend or distribution or (ii) the consummation of
the transaction in the case of a subdivision, combination, split, reverse split
or reclassification;       E0 = the Exercise Price in effect immediately prior
to (i) the Open of Business on the Ex-Date in the case of a dividend or
distribution or (ii) the consummation of the transaction in the case of a
subdivision, combination, split, reverse split or reclassification;       N0 =
the number of shares of Common Stock outstanding immediately prior to (i) the
Open of Business on the Record Date in the case of a dividend or distribution or
(ii) the consummation of the transaction in the case of a subdivision,
combination, split, reverse split or reclassification; and       N1 = the number
of shares of Common Stock equal to (i) in the case of a dividend or
distribution, the sum of the number of shares outstanding immediately prior to
the Open of Business on the Record Date for such dividend or distribution plus
the total number of shares issued pursuant to such dividend or distribution or
(ii) in the case of a subdivision, combination, split, reverse split or
reclassification, the number of shares outstanding immediately after such
subdivision, combination, split, reverse split or reclassification.

 

Such adjustment shall become effective immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification. If any dividend or distribution or
subdivision, combination, split, reverse split or reclassification of the type
described in this Section 2 is declared or announced but not so paid or made,
the Exercise Price shall again be adjusted to the Exercise Price that would then
be in effect if such dividend or distribution or subdivision, combination,
split, reverse split or reclassification had not been declared or announced, as
the case may be.

 

If any event occurs of the type contemplated by the provisions of Section 2(a)
but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features to the holders of the Company’s equity
securities), then the Board of Directors will make an appropriate adjustment in
the Exercise Price and the number of Warrant Shares so as to protect the rights
of the Holder; provided, that no such adjustment pursuant to this paragraph will
increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2.

  

6

 

 

(b)               Below Exercise Price Issuances. Other than any dividend or
distribution covered in Section 2(c), below, if there is an issuance of
Convertible Securities with an Effective Price lower than the Exercise Price,
the Exercise Price will be adjusted to be the Effective Price of such
Convertible Securities being issued. Such adjustment shall become effective
immediately after the Open of Business on the second Business Day preceding (i)
the Ex-Date in the case of a dividend or distribution or (ii) the date of the
issuance in the case of an issuance other than a dividend or distribution. In
the event that an issuance of such Convertible Securities is announced but such
Convertible Securities are not so issued, the Exercise Price shall again be
adjusted to be the Exercise Price that would then be in effect if such issuance
had not occurred.

 

(c)               Other Dividends and Distributions. The issuance as a dividend
or distribution to any holders of Common Stock of evidences of indebtedness,
shares of capital stock or other securities (other than Common Stock that is the
subject of Section 2(a) above, or Purchase Rights that are the subject of
Section 4(b) below), cash or other property, in which event the Exercise Price
will be adjusted based on the following formula:

 

[tm201393d1_ex10-1img05.jpg]

 

  where:  

 

  E1 = the Exercise Price in effect immediately after the Open of Business on
the Ex-Date for such dividend or distribution;       E0 = the Exercise Price in
effect immediately prior to the Open of Business on the Ex-Date for such
dividend or distribution;

 

  P = the Weighted Average Price of a share of Common Stock immediately prior to
the Open of Business on the second Business Day preceding the Ex-Date for such
dividend or distribution; and

 

  FMV = the Fair Market Value of the portion of such dividend or distribution
applicable to one share of Common Stock as of the Open of Business on the
Ex-Date for such dividend or distribution.

 

Such decrease shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such distribution had not been declared or announced.

  

7

 

 

(d)               Tender or Exchange Offer. The payment in respect of any tender
offer or exchange offer by the Company for outstanding Common Stock on a pro
rata basis, where the cash and Weighted Average Price of any other consideration
included in the payment per share of the Common Stock exceeds the Weighted
Average Price of a share of Common Stock as of the Open of Business on the
second Business Day preceding the expiration date of the tender or exchange
offer (the “Offer Expiration Date”), in which event the Exercise Price will be
adjusted based on the following formula:

 

[tm201393d1_ex10-1img06.jpg]

 

  where:  

 

  E1 = the Exercise Price in effect immediately after the Close of Business on
the Offer Expiration Date;       E0 = the Exercise Price in effect immediately
prior to the Close of Business on the Offer Expiration Date;       N0 = the
number of shares of Common Stock outstanding immediately prior to the expiration
of the tender or exchange offer (prior to giving effect to the purchase or
exchange of shares);       N1 = the number of shares of Common Stock outstanding
immediately after the expiration of the tender or exchange offer (after giving
effect to the purchase or exchange of shares);

 

  A = the aggregate cash and Weighted Average Price of any other consideration
payable for shares of Common Stock purchased in such tender offer or exchange
offer; and

 

  P = the Weighted Average Price of a share of Common Stock as of the Open of
Business on the second Business Day preceding the Offer Expiration Date.

 

An adjustment, if any, to the Exercise Price pursuant to this Section 2(d) shall
become effective immediately after the Close of Business on the Offer Expiration
Date. In the event that the Company or a Subsidiary of the Company is obligated
to purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Exercise Price shall again be adjusted to be the Exercise Price which would
then be in effect if such tender offer or exchange offer had not been made.
Except as set forth in the preceding sentence, if the application of this
Section 2(d) to any tender offer or exchange offer would result in an increase
in the Exercise Price, no adjustment shall be made for such tender offer or
exchange offer under this Section 2(d).

  

8

 

 

(e)               Multiple Adjustments. If any single action would require
adjustment of the Exercise Price pursuant to more than one subsection of this
Section 2, only one adjustment shall be made and such adjustment shall be the
amount of adjustment that has the highest, relative to the rights and interests
of the registered holders of the Warrants then outstanding, absolute value. For
the purpose of calculations pursuant to this Section 2, the number of shares of
Common Stock outstanding shall be based solely on the number of shares of Common
Stock outstanding on the applicable date of determination, without giving effect
to the conversion of any Convertible Securities outstanding as of such date.

 

(f)                Tax Adjustments. The Company may from time to time, to the
extent permitted by law, decrease the Exercise Price and/or increase the number
of Warrants held by the Holder hereunder by any amount for any period of at
least twenty (20) days. In that case, the Company shall give the Holder at least
ten (10) days’ prior written notice of such increase or decrease, and such
notice shall state the decreased Exercise Price and/or increased number of
Warrant Shares and the period during which the decrease and/or increase will be
in effect. The Company may make such decreases in the Exercise Price, in
addition to those set forth in this Section 2, as the Company deems advisable,
including to avoid or diminish any income tax to holders of the Common Stock
resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

 

(g)               Adjustment Timing. Notwithstanding anything to the contrary
set forth in this Section 2 or any other provision of this Warrant, if an
Exercise Price adjustment becomes effective on any Ex-Date, and a Holder that
has exercised this Warrant on or after such Ex-Date and on or prior to the
related Record Date would be treated as the record holder of the Common Stock on
or prior to such Record Date, then, the Exercise Price adjustment relating to
such Ex-Date will not be made for such exercising Holder. Instead, such Holder
will be treated as if it were the record owner of shares of Common Stock on an
un-adjusted basis and participate in the related dividend, distribution or other
event giving rise to such adjustment.

 

3.                  ADJUSTMENTS TO NUMBER OF WARRANTS. Concurrently with any
adjustment to the Exercise Price under Section 2 (other than Section 2(b)), the
number of Warrant Shares hereunder will be adjusted such that the number of
Warrant Shares in effect immediately following the effectiveness of such
adjustment will be equal to the number of Warrant Shares in effect immediately
prior to such adjustment, multiplied by a fraction, (i) the numerator of which
is the Exercise Price in effect immediately prior to such adjustment, and
(ii) the denominator of which is the Exercise Price in effect immediately
following such adjustment.

 

4.                  PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)               Purchase Rights. If at any time prior to the Expiration Date
the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to all
of the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant, assuming a Cash Exercise for
Common Stock (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

  

9

 

 

(b)               Fundamental Transactions. Upon the occurrence of any
Fundamental Transaction in which the Company is neither the Successor Entity nor
the Parent Entity of the Successor Entity, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of any Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive shares of stock,
securities, cash, assets or any other property with respect to or in exchange
for shares of Common Stock, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of such Fundamental Transaction, in lieu of, or in
addition to, the shares of the Common Stock (or other share of stock,
securities, cash, assets or other property purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction had this
Warrant been exercised immediately prior to such Fundamental Transaction, as
adjusted in accordance with the provisions of this Warrant. In addition to and
not in substitution for any other rights hereunder, prior to the consummation of
any Fundamental Transaction pursuant to which holders of shares of Common Stock
are entitled to receive shares of stock, securities, cash, assets or any other
property with respect to or in exchange for shares of Common Stock, the Company
shall make appropriate provision to ensure that the Holder will thereafter have
the right to receive upon exercise of this Warrant within thirty (30) days after
the consummation of the Fundamental Transaction but, in any event, prior to the
Expiration Date, in lieu of, or in addition to, the Warrant Shares (or other
securities, cash, assets or other property) purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had the Warrant been
exercised immediately prior to such Fundamental Transaction.

 

5.                  RESERVATION OF WARRANT SHARES. The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved shares of Common Stock, solely
for the purpose of enabling it to issue Warrant Shares upon exercise of this
Warrant as herein provided, at least a number of shares of Common Stock equal to
100% of the number of shares of Common Stock which are then issuable and
deliverable upon the Cash Exercise of this entire Warrant for shares of Common
Stock, assuming a Cash Exercise of the Warrant (the “Required Reserve Amount”),
free from preemptive or any other contingent purchase rights of Persons other
than the Holder (taking into account the adjustments and restrictions in Section
2). The Company covenants that all shares of Common Stock so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable. The Company will take all such actions
as may be reasonably necessary, including but not limited to seeking stockholder
approval, to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any Eligible Market upon which the Common Stock may be listed.

  

10

 

 

6.                  INSUFFICIENT AUTHORIZED SHARES. If at any time while this
Warrant remains outstanding the Company does not have reserved for issuance upon
exercise of this Warrant at least the then Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for this Warrant then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than one hundred and twenty
(120) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its reasonable best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause the Board of
Directors to recommend to the stockholders that they approve such proposal.

 

7.                  WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
Holder, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as a Holder, any of the rights of a stockholder of the Company
or any right to vote, give or withhold consent to any corporate action (whether
any reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder which
such Person is then entitled to receive upon the due exercise of this Warrant.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

8.                  REGISTRATION AND REISSUANCE OF WARRANTS.

 

(a)               Registration of Warrant. The Company shall register this
Warrant, upon the records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.
The Company shall also register any transfer, exchange, reissuance or
cancellation of any portion of this Warrant in the Warrant Register. This
Warrant shall automatically be cancelled at 11:59:01 p.m., New York time, on the
Expiration Date and upon such cancellation, the Company shall register the
cancellation of this Warrant in the Warrant Register.

 

(b)              Transfer of Warrant. This Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company, except as may
otherwise be required by applicable securities laws. Subject to applicable
securities laws, if this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, together with all applicable transfer
taxes and all additional documentation (including, without limitation, an
opinion of counsel reasonably satisfactory to the Company) reasonably requested
by the Company to confirm that any such transfer of this Warrant complies with
applicable securities laws, whereupon the Company will promptly issue and
deliver upon the order of the Holder a new Warrant (in accordance with Section
8(e)), registered as the Holder may request, representing the right to purchase
the number of Warrant Shares being transferred by the Holder and, if less than
the total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 8(e)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. The acceptance and execution of the new Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations in respect of the new Warrant that the Holder has in respect of
this Warrant.

  

11

 

 

(c)               Lost, Stolen or Mutilated Warrant. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft or
destruction, if requested by the Company, of any indemnification undertaking by
the Holder to the Company in customary form by the Holder to the Company (but
without the requirement to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 8(e))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

(d)               Exchangeable for Multiple Warrants. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, together with all applicable transfer taxes, for a new Warrant or
Warrants (in accordance with Section 8(e)) representing in the aggregate the
right to purchase the number of Warrant Shares then underlying this Warrant, and
each such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that the Company shall not be required to issue new Warrants
for fractional Warrant Shares hereunder.

 

(e)               Issuance of New Warrants. Whenever the Company or its Transfer
Agent, as directed by the Company, is required to issue a new Warrant pursuant
to the terms of this Warrant, such new Warrant shall (i) be of like tenor with
this Warrant, (ii) represent, as indicated on the face of such new Warrant, the
right to purchase the Warrant Shares then underlying this Warrant (or in the
case of a new Warrant being issued pursuant to Section 8(b) or Section 8(c), the
Warrant Shares designated by the Holder which, when added to the number of
shares of Common Stock underlying the other new Warrants issued in connection
with such issuance, does not exceed the number of Warrant Shares then underlying
this Warrant), (iii) have an issuance date, as indicated on the face of such new
Warrant which is the same as the Issuance Date and (iv) have the same terms and
conditions as this Warrant.

 

9.                  NOTICES. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
writing, (a) if delivered from within the domestic United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile or email or (b) if delivered from
outside the United States, by International Federal Express or by facsimile or
email and (c) will be deemed given (i) if delivered by first-class registered or
certified domestic mail, three (3) Business Days after so mailed, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
so mailed, (iii) if delivered by International Federal Express, two (2) Business
Days after so mailed, and (iv) if delivered by facsimile, upon electronic
confirmation of receipt, or email, upon receipt, and will be delivered and
addressed as follows:

  

12

 

 

(a) If to the Company, to


Leap Therapeutics, Inc.
47 Thorndike St, Suite B1-1
Cambridge, MA 02141
Facsimile number: 617-588-1606
Email address: PIPEnotices@leaptx.com
Attn: Chief Financial Officer

 

(b) If to the Holder, to

 

[Purchaser].

 

The Company shall give written notice to the Holder (i) reasonably promptly
following any adjustment of the Exercise Price, setting forth in reasonable
detail, and certifying, the calculation of such adjustment and (ii) at least ten
(10) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation; provided, that in each case, such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder; and provided, further, that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporation action required to be specified
in such notice. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise in
accordance with applicable laws. In the event that the Company believes that a
notice contains material, nonpublic information relating to the Company or its
subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
subsidiaries.

 

10.              NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation or
Bylaws, each as currently in effect, or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant and take all
action as may be required to protect the rights of the Holder. Without limiting
the generality of the foregoing, the Company (i) shall not increase the par
value of any shares of Common Stock receivable upon the exercise of this Warrant
above the Exercise Price then in effect, and (ii) shall use all reasonable
efforts to take all such actions as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.

  

13

 

 

11.              AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may not be modified, amended or waived except
pursuant to an instrument in writing signed by the Company and the Holder. The
Company may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it without the written consent of the Holder
and the Holder may not take any action herein prohibited, or omit to perform any
act herein required to be performed by it without the written consent of the
Company.

 

12.              GOVERNING LAW; WAIVER OF JURY TRIAL. This Warrant shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company and the Holder each hereby irrevocably waives any right it may
have to a trial by jury in respect of any claim based upon or arising out of
this Warrant or any transaction contemplated hereby.

 

13.              CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

14.              DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via email or facsimile within two (2) Trading Days of receipt of
the Exercise Notice giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
five (5) Trading Days after such disputed determination or arithmetic
calculation is submitted to the Holder, then the Company shall, within two (2)
Trading Days, submit via email or facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Trading Days after the date that such
investment bank or accountant, as the case may be, receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.

  

14

 

 

15.              REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief). The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to seek an injunction restraining any breach, specific
performance and any other relief that may be available from a court of competent
jurisdiction, and in any case no bond or other security shall be required in
connection therewith.

 

16.              CERTAIN DEFINITIONS. For purposes of this Warrant, the
following terms shall have the following meanings:

 

  (a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

  (b) “Bloomberg” means Bloomberg Financial Markets.

 

  (c) “Board of Directors” means the Board of Directors of the Company.

 

  (d) “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York are open for the general transaction of business.

 

  (e) “Code” means the U.S. Internal Revenue Code of 1986, as amended (including
any successor statute).

 

  (f) “Common Stock” means (i) the Company’s shares of Common Stock, $0.001 par
value per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

  (g) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

 

  (h) “Effective Consideration” means the amount paid or payable to acquire
shares of Common Stock (or in the case of Convertible Securities, the amount
paid or payable to acquire the Convertible Security, if any, plus the exercise
price for the underlying Common Stock).

  

15

 

 

  (i) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American LLC, The Nasdaq Stock Market, or the OTC Bulletin Board.

 

  (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (k) “Fair Market Value” means, as of the applicable date of determination, the
fair market value of a dividend or distribution as determined reasonably and in
good faith by the Board of Directors and the Holder; provided, that if the Board
of Directors and the Holder cannot mutually agree on a determination of Fair
Market Value within 30 days of the Ex-Date, the Fair Market Value shall be
determined by an independent appraiser selected by the Board of Directors and
reasonably satisfactory to the Holder (the “Appraiser”). The determination of
Fair Market Value by the Appraiser shall be final and binding upon the parties
hereto, absent fraud or manifest error, and the Company shall pay the fees and
expenses of the Appraiser.

 

  (l) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the Exchange Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its shares of Common Stock,
(B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, whether through acquisition, purchase,
assignment, conveyance, tender, tender offer, exchange, reduction in outstanding
shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the date of
this Warrant calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their Common Stock without
approval of the stockholders of the Company, or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance by the Company of or the entering by the Company into
any other instrument or transaction structured in a manner to circumvent, or
that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

  

16

 

 

  (m) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

  (n) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

  (o) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

  (p) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.

 

  (q) “Principal Market” means the NASDAQ Global Market.

 

  (r) “Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such Cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

  (s) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated January 3, 2020, by and among the Company and the Purchasers
named therein.

  

17

 

 

  (t) “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Common Stock as in effect on the date of delivery of the
Exercise Notice.

 

  (u) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

  (v) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

  (w) “Subsidiary” means, as to any Person, any corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, of which at least a majority of the securities or other
interests having by their terms voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly beneficially owned
or controlled by such party or by any one or more of its subsidiaries, or by
such party and one or more of its subsidiaries.

 

  (x) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day that the Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
Time).

 

  (y) “Transfer Agent” means Continental Stock Transfer & Trust Company, or any
other successor Person appointed to act in the capacity of transfer agent of the
Company.

  

18

 

 

  (z) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York City time, and ending at
4:00:00 p.m., New York City time, as reported by Bloomberg through its “Volume
at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the OTC Pink Market maintained by OTC
Markets Group Inc. If the Weighted Average Price cannot be calculated for such
security on such date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 14 with the term “Weighted Average Price”
being substituted for the term “Exercise Price.” All such determinations shall
be appropriately adjusted for any share dividend, share split or other similar
transaction during such period.

 

  (aa) “Warrant Shares” means, fully paid and nonassessable shares of Common
Stock.

 

[Signature Page Follows]

  

19

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

  LEAP THERAPEUTICS, INC.       By:     Name:   Title:

 

Accepted as of the date first written above:

 

[HOLDER]

 

By:    

Name:

Title:

 

[Signature Page to Series B Coverage Warrant]

  

 

 

 

Warrant Holders

 

Investor   Warrants                                                            
                        Total    

  

 

 

 

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO PURCHASE
COMMON STOCK

LEAP THERAPEUTICS, INC.

 

The undersigned holder hereby exercises the right to purchase [_________] shares
of Common Stock (“Warrant Shares”) of Leap Therapeutics, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

 

1. Exercise Price. The Holder intends that payment of the Exercise Price shall
be made as (check one):

 

☐ Cash Exercise under Section 1(a).

 

☐ Cashless Exercise under Section 1(d).

 

2. Cash Exercise. If the Holder has elected a Cash Exercise, the Holder shall
pay the sum of $[_________] to the Company in accordance with the terms of the
Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder Warrant
Shares in accordance with the terms of the Warrant. If the shares are to be
delivered electronically, please complete the Depositary information below.

 

4. Representations and Warranties. By its delivery of this Exercise Notice, the
undersigned represents and warrants to the Company that in giving effect to the
exercise evidenced hereby the Holder will not beneficially own in excess of the
number of shares of Common Stock (determined in accordance with Section 13(d) of
the Securities Exchange Act of 1934, as amended) permitted to be owned under
Section 4(a) of this Warrant to which this notice relates.

 

DATED:         (Signature must conform in all respects to name of the Holder as
specified on the face of the Warrant)     Registered Holder

 

    Address:  

 

 

  If shares are to be delivered electronically:
Broker name:
Broker Depositary account #:
Account at Broker shares are to be delivered to:

  

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice.

 

  LEAP THERAPEUTICS, INC.       By:     Name:   Title:

  



 

  

Exhibit F

 

Form of Special Voting Stock Certificate of Designation

 

 

 

 

  

CERTIFICATE OF DESIGNATION

OF

SPECIAL VOTING STOCK

OF

LEAP THERAPEUTICS, INC.

 

Pursuant to Section 151(g) of the

General Corporation Law of the State of Delaware

 

Leap Therapeutics, Inc. (the “Corporation”), a corporation duly organized and
existing under the General Corporation Law of the State of Delaware, DOES HEREBY
CERTIFY:

 

The board of directors of the Corporation (the “Board of Directors”) or an
applicable committee of the Board of Directors, in accordance with the
Certificate of Incorporation (the “Certificate of Incorporation”) and Bylaws of
the Corporation (the “Bylaws”) and applicable law, adopted the following
resolution on December 31, 2019 creating a series of preferred stock, par value
$0.001 per share, of the Corporation consisting of one (1) share, designated as
“Special Voting Stock”, and hereby fixes the powers (including the voting
powers), preferences and rights of the shares of such series, and the
qualifications, limitations or restrictions thereof, as provided in this
Certificate of Designation of Special Voting Stock of the Corporation to be
filed with the office of the Secretary of State of the State of Delaware:

 

RESOLVED, that pursuant to the provisions of the Certificate of Incorporation
and the Bylaws and applicable law, a series of preferred stock, par value $0.001
per share, of the Corporation be and hereby is created, and that the designation
and number of shares of such series, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof, of the shares of such
series, are as follows:

 

1.      Number of Shares; Designation. Of the ten million (10,000,000) shares of
the Corporation’s authorized preferred stock, par value $0.001 per share
(“Preferred Stock”), one (1) share is designated as “Special Voting Stock,” with
the rights and preferences set forth below. Only one person or entity is
entitled to be designated as the owner of all of the Special Voting Stock (the
“Holder”), in whose name the initial certificate representing the Special Voting
Stock shall be issued. Any Transfer of the Special Voting Stock to a different
Holder must be approved in advance by the Corporation; provided, however, that
the Holder shall have the right to Transfer the Special Voting Stock to any
affiliate of Holder or nominee of Holder, without the approval of the
Corporation.

 

2.      Rank. The Special Voting Stock shall rank junior to all other series of
Preferred Stock as to the distribution of assets upon any liquidation,
dissolution or winding up, and senior to the Common Stock as to the distribution
of assets upon any liquidation, dissolution or winding up.

 

3.      Dividends. The Holder of the Special Voting Stock shall not be entitled
to receive any dividends in respect of such shares.

  

2

 

 

4.      Liquidation, Dissolution or Winding Up. Upon any liquidation,
dissolution or winding up of the Corporation, the holder of the Special Voting
Stock shall be entitled to receive, prior and in preference to any distribution
to the holders of Common Stock, an amount equal to $1.00.

 

5.      Voting Rights.

 

(a)              Unless otherwise provided by any federal or state law, the
Corporation’s Certificate of Incorporation, the Bylaws, or the provisions of
Section 5(b) hereof, the Holder of the Special Voting Stock shall not have the
right to vote for the election of directors or on any other matters presented to
the Stockholders for action by their written consent or at any annual or special
meeting of the Stockholders.

 

(b)              At any time when the Holder, together with all of its
Affiliates and Associates holds at least 5% of the then outstanding shares of
Common Stock, the Holder of the Special Voting Stock shall be entitled to
designate one (1) individual as a director on the Board of Directors of the
Corporation (the “Series A Director”). The Series A Director may be removed at
any time as a director on the Board of Directors (with or without cause) upon,
and only upon, the request of the Holder of the Special Voting Stock effecting
such removal. In the event that a vacancy is created on the Board of Directors
at any time due to the death, disability, retirement, resignation or removal of
the Series A Director, then the Holder, and only the Holder, of the Special
Voting Stock shall have the right to designate an individual to fill such
vacancy. In the event that the Holder of the Special Voting Stock shall fail to
designate a representative to fill the vacant Series A Director seat on the
Board of Directors, then such Board of Directors seat shall remain vacant until
such time as the Holder of the Special Voting Stock designates an individual to
fill such seat in accordance with this Section 5(b), and during any period where
such seat remains vacant, the Board of Directors nonetheless shall be deemed
duly constituted. For the avoidance of doubt, even if there are no vacancies on
the Board of Directors, so long as the Holder meets the qualifications set forth
the first sentence of this Paragraph 5(b), the Holder, shall be entitled to
designate the Series A Director as set forth herein, and the size of the Board
shall be deemed to have been increased by one director to accommodate such
election.

 

(c)              The delivery by the Holder of notice to the Secretary of the
Corporation of any action taken by the Holder under this Certificate of
Designation of Special Voting Stock shall be effective immediately upon delivery
of such notice.

 

6.       Covenants

 

(a)              The Corporation shall not amend, alter, change or repeal the
preferences, privileges, special rights or other powers of the Special Voting
Stock so as to adversely affect the Special Voting Stock, without the vote or
written consent of the Holder.

 

(b)              So long as the Special Voting Stock is outstanding, the
Corporation shall not, without first obtaining the approval by vote or written
consent of Holder, which approval may be withheld in the Holder’s sole and
absolute discretion: change, amend, alter or repeal any provision of the
Certificate of Incorporation or Bylaws, whether by merger, consolidation or
otherwise, or create a new series of Preferred Stock or issue any other
securities, or agree to any provision in any agreement, to the extent any such
action would adversely affect the powers, obligations, preferences or relative,
participating, optional, special or other rights of the Holder of Special Voting
Stock or the qualifications, limitations or restrictions of the Holder of
Special Voting Stock.

 

 

3

 

  

(c)               For clarity, any increase in the total number of directors
that constitutes the entire Board of Directors that is not effected for the
primary purpose of diluting the vote of the Series A Director, whether pursuant
to any action taken by the Board of Directors or the stockholders of the
Company, pursuant to an amendment to the Certificate of Incorporation (other
than an amendment of this Certificate of Designation) or Bylaws, pursuant to the
creation or issuance of any new series of Preferred Stock or other securities of
the Company, pursuant to any agreement, pursuant to merger or consolidation or
pursuant to any other means, shall not be deemed or treated (i) as an amendment,
alteration, change or repeal of any of the preferences, privileges, special
rights or other powers of the Special Voting Stock for purposes of Section 6(a)
or otherwise and (ii) to adversely affect the powers, obligations, preferences
or relative, participating, optional, special or other rights of the Holder of
Special Voting Stock or the qualifications, limitations or restrictions of the
Holder of Special Voting Stock for purposes of Section 6(b) or otherwise; and,
therefore, any such increase in the total number of directors that constitutes
the entire Board of Directors shall not require the approval, by vote or written
consent, of the Holder.

 

7.      Replacement. Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the registered Holder shall be satisfactory) of the
ownership and the loss, theft, destruction, or mutilation of any certificate
evidencing the one outstanding share of Voting Preferred Stock, the Corporation,
at its expense, shall execute and deliver in lieu of such certificate a new
certificate of like kind representing the one outstanding share of Voting
Preferred Stock represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

 

8.       Interpretation; Certain Definitions.

 

(a)              The division of this Certificate of Designation into articles,
sections and other subdivisions and the insertion of headings are for
convenience of reference only and do not affect and shall not be utilized in
construing or interpreting this Certificate of Designation. All references in
this Certificate of Designation to any “Section” are to the corresponding
sections of this Certificate of Designation unless otherwise specified. Words
such as “herein”, “hereinafter”, “hereof” and “hereunder” refer to this
Certificate of Designation as a whole and not merely to a subdivision in which
such words appear unless the context otherwise requires. The word “including” or
any variation thereof means (unless the context of its usage otherwise requires)
“including, without limitation” and should not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. The word “extent” and the phrase “to the extent” when
used in this Certificate of Designation shall mean the degree to which a subject
or other thing extends, and such word or phrase shall not mean simply “if”.

 

(b)              Notwithstanding anything to the contrary in the Certificate of
Incorporation, except as otherwise required by law or the Certificate of
Incorporation (including any Preferred Stock Certificate of Designation), no
holder of any class of capital stock of the Corporation (including the holders
of shares of Common Stock or any other series of Preferred Stock) shall be
entitled to vote on any amendment to the Certificate of Incorporation (including
any amendment to any Preferred Stock Certificate of Designation) that relates
solely to the terms of the Special Voting Stock if the Holder of the Special
Voting Stock is entitled, to vote thereon pursuant to the Certificate of
Incorporation (including any Preferred Stock Certificate of Designation) or the
DGCL.

  

4

 

 

(c)               In addition to the terms defined elsewhere in this Certificate
of Designation, the following terms shall have the following respective
meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Associate” shall have the meaning ascribed to such term in Rule 405 under the
Securities Act.

 

“Bylaws” means the Bylaws of the Corporation, as the same may be amended and/or
restated, modified or supplemented from time to time.

 

“Certificate of Designation” means this Certificate of Designation of Special
Voting Stock of the Corporation, as the same may be amended and/or restated,
modified or supplemented from time to time.

 

“Certificate of Incorporation” means the Third Amended and Restated Certificate
of Incorporation of the Corporation, as the same may be amended and/or restated,
modified or supplemented from time to time (for avoidance of doubt, including by
this Certificate of Designation or any other certificate of designation
previously or subsequently filed with the office of the Secretary of State of
the State of Delaware).

 

“Common Stock” means the Common Stock of the Corporation.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Preferred Stock Certificate of Designation” means the Certificate of
Designation of any series of preferred stock of the Corporation, including,
without limitation, this Certificate of Incorporation.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Preferred Stock” means the series of preferred stock of the
Corporation designated as Series A Mandatorily Convertible Cumulative Non-Voting
Perpetual Preferred Stock, the terms of which are set forth in the Preferred
Stock Certificate of Designation of Series A Preferred Stock of the Corporation.

 

“Transfer” means any direct or indirect transfer, sale, pledge or hypothecation
of an applicable share, security or similar instrument or interest, or of any
legal, economic or beneficial interest therein, in each case, whether by merger,
consolidation or otherwise, whether held in an applicable holder’s own right or
by its representative and whether voluntary or involuntary or by operation of
law. The words “Transferred” and “Transferable” shall have correlative meanings.

 

[Signature page follows]

 

 

5

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Special Voting Stock of the Corporation to be duly executed on its behalf by
the undersigned as of January 7, 2020.

  

  LEAP THERAPEUTICS, INC.     By: /s/ Christopher Mirabelli   Name:  
Christopher Mirabelli   Title: President and Chief Executive Officer

  

6

 

  

Exhibit G

 

Form of Voting Agreement

  

 

 

  

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is made as of January 3, 2020 (the “Agreement”), by and
among Leap Therapeutics, Inc., a Delaware corporation (the “Company”), and
[INSERT NAME OF STOCKHOLDER] (the “Stockholder”). Capitalized terms used in this
Agreement without definition shall have the respective meanings ascribed to such
terms in the Purchase Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is entering into a Securities Purchase Agreement, dated as of the
date hereof (as such agreement may hereafter be amended from time to time, the
“Purchase Agreement”), with certain investors (the “Purchasers”) that provide
for, upon the terms and subject to the conditions set forth therein, two series,
designated as: (i) the Series A Preferred Stock, the terms of which are set
forth in the Certificate of Designation of Series A Preferred Stock of the
Company (the “Series A Preferred Stock”), and (ii) the Series B Preferred Stock,
the terms of which are set forth in the Certificate of Designation of Series B
Preferred Stock of the Company (the “Series B Preferred Stock”);

 

WHEREAS, the Series A Preferred Stock will be, subject to the approval of the
Company’s stockholders, mandatorily convertible into (i) warrants to purchase an
aggregate of 14,218,010 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), at an exercise price of $0.001 per share (the
“Pre-Funded Warrants”), and (ii) warrants to purchase an aggregate of either (x)
14,218,010 Pre-Funded Warrants or (y) 14,218,010 shares of the Common Stock, at
an exercise price of $2.11 per share of Common Stock underlying such Pre-Funded
Warrants or referred to the foregoing clause (y), as applicable (the “Series A
Coverage Warrants”), in each case subject to and in accordance with the terms
and conditions of the Series A Preferred Stock Certificate of Designation;

 

WHEREAS, the Series B Preferred Stock will be, subject to the approval of the
Company’s stockholders, mandatorily convertible into (i) an aggregate of
11,374,420 shares of Common Stock and (ii) warrants to purchase an aggregate of
11,374,420 shares of the Common Stock at an exercise price of $2.11 per share
(the “Series B Coverage Warrants”), in each case subject to and in accordance
with the terms and conditions of the Series B Preferred Stock Certificate of
Designation;

 

WHEREAS, the shares of Series A Preferred Stock and the Series B Preferred Stock
to be sold pursuant to the terms of the Purchase Agreement are sometimes
referred to herein as the “Purchased Shares.” The shares of Common Stock into
which the Purchased Shares are to be convertible, as well as the shares of
Common Stock underlying the Pre-Funded Warrants and the Coverage Warrants, are
referred to as the “Underlying Shares,” and the Underlying Shares, the Purchased
Shares, the Pre-Funded Warrants and the Coverage Warrants are referred to,
collectively, as the “Securities;”

 

-2-

 

  

WHEREAS, pursuant to the Purchase Agreement, the Company shall call a meeting of
its stockholders to be held as promptly as practicable following the date
hereof, but in no event later than ninety (90) days following the Closing Date,
to vote on the following proposals: (i) to approve an increase in the number of
shares of Common Stock that the Company is authorized to issue from one hundred
ten million (110,000,000) shares to two hundred fifty million (250,000,000)
shares; and (ii) to approve (1) the issuance of Common Stock and Pre-Funded
Warrants, as applicable, upon the conversion of the Mandatorily Convertible
Preferred Stock, (2) the issuance of the Coverage Warrants upon the conversion
of the Mandatorily Convertible Preferred Stock and (3) the issuance of Common
Stock upon the exercise of the Pre-Funded Warrants and the Coverage Warrants, in
each case for purposes of Rule 5635 of the Nasdaq Stock Market Rules, and
therefore, the Company has agreed to call a meeting of its stockholders for the
purpose of seeking approval of the Company’s stockholders for the approval of
the items referred to in the foregoing clauses (i) and (ii) (the “Proposals”);

 

WHEREAS, as of the date hereof, the Stockholder beneficially owns the number of
shares of Common Stock set forth opposite such Stockholder’s name on Schedule I
hereto (all such shares so beneficially owned and which may hereafter be
acquired by such Stockholder prior to the termination of this Agreement, whether
upon the exercise of options, conversion of convertible securities, exercise of
warrants or by means of purchase, dividend, distribution or otherwise, being
referred to herein as the “Shares”); and

 

WHEREAS, in order to induce the Company and the Purchasers to enter into the
Purchase Agreement, the Stockholder is willing to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Stockholder hereby agree as follows:

 

-3-

 

 

ARTICLE I.

 

TRANSFER AND VOTING OF SHARES; AND

OTHER COVENANTS OF THE STOCKHOLDER

 

SECTION 1.1. Voting of Shares. From the date hereof until termination of this
Agreement pursuant to Section 3.1 hereof (the “Term”), at any meeting of the
stockholders of the Company, however called and at any adjournment or
postponement thereof, and in any action by written consent of the stockholders
of the Company, in either case at or pursuant to which the Proposals are to be
considered and voted on by the stockholders of the Company, the Stockholder
shall (a) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum and (b) vote (or cause to
be voted) the Shares (i) in favor of the Proposals and such other matters as may
be necessary or advisable to consummate the transactions contemplated by the
Purchase Agreement (the “Transactions”) and (ii) against the approval or
adoption of any proposal made in opposition to, or in competition with, the
Proposals or the Transactions, and against any other action that is intended, or
could reasonably be expected, to otherwise materially impede, interfere with,
delay, postpone, discourage or adversely affect the consummation of the
Transactions. If the Stockholder is the beneficial owner, but not the record
holder, of any of the Shares, the Stockholder agrees to cause the record holder
and any nominees to vote all of such Shares in accordance with this Section 1.1,
including by executing such documentation as shall be requested by the record
holder or any such nominee for purposes of giving voting instructions thereto.

 

SECTION 1.2. Grant of Irrevocable Proxy.

 

(a)                The Stockholder hereby irrevocably and unconditionally (to
the fullest extent permitted by law) grants to, and appoints, the Company and
each of its executive officers and any of them, in their capacities as officers
of the Company (the “Grantees”), as the Stockholder’s proxy and attorney-in-fact
(with full power of substitution and re-substitution), for and in the name,
place and stead of the Stockholder, to vote the Shares, to instruct nominees or
record holders to vote the Shares, or to grant a consent or approval or dissent
or disapproval in respect of the Shares, in each case in accordance with Section
1.1 hereof and, in the discretion of the Grantees, with respect to any proposed
adjournments or postponements of any meeting of stockholders of the Company at
which any of the matters described in Section 1.1 hereof are to be considered.

 

(b)                The Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 1.2 is given in connection with the execution of the
Purchase Agreement and the proposed issuance of the Securities as contemplated
thereby, and that such irrevocable proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. The Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, except as otherwise set forth herein. The
Stockholder hereby ratifies and confirms all that the Grantees may lawfully do
or cause to be done by virtue hereof. The irrevocable proxy set forth in this
Section 1.2 is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the Delaware General Corporation Law.
Notwithstanding this Section 1.2, the proxy granted by the Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.

 

-4-

 

 

(c)                The Grantees may not exercise this irrevocable proxy on any
other matter except as provided above.

 

SECTION 1.3. No Inconsistent Arrangements. Except as contemplated by this
Agreement, from the date hereof until the record date for the stockholders’
meeting of the Company at which the Proposals are to be voted on by the
stockholders of the Company, the Stockholder will not (a) directly or
indirectly, sell, transfer, assign, pledge, hypothecate, tender, encumber or
otherwise dispose of in any manner any of the Shares, or consent or agree to do
any of the foregoing, (b) directly or indirectly, limit its right to vote in any
manner any of the Shares (other than as set forth in this Agreement), including
without limitation by the grant of any proxy, power of attorney or other
authorization in or with respect to the Shares (other than any such proxy, power
of attorney or other authorization consistent with, and for purposes of
complying with, the provisions of Section 1.1 hereof), by depositing the Shares
into a voting trust, or by entering into a voting agreement, or consent or agree
to do any of the foregoing or (c) take any action which would have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, any Stockholder may sell or
transfer any or all of the Shares to any Person (as defined below) in a private
transaction at any time on or prior to the record date for such stockholders’
meeting of the Company, provided that the transferee of such Shares executes and
delivers to the Company a Voting Agreement with respect to such transferred
Shares containing substantially the same terms as this Agreement. For purposes
of this Section 1.3, the term “sell” or “transfer” or any derivatives thereof
shall include, but not be limited to, (A) a sale, transfer or disposition of
record or beneficial ownership, or both and (B) a short sale with respect to the
Shares or substantially identical property, entering into or acquiring an
offsetting derivative contract with respect to the Shares or substantially
identical property, entering into or acquiring a futures or forward contract to
deliver the Shares or substantially identical property or entering into any
transaction that has the same effect as any of the foregoing.

 

SECTION 1.4. Stop Transfer. The Company shall issue stop-transfer instructions
to the transfer agent for the Shares instructing the transfer agent not to
register any transfer of Shares during the Term except in compliance with the
terms of this Agreement.

 

SECTION 1.5. Additional Shares. The Stockholder hereby agrees that, while this
Agreement is in effect, such Stockholder shall promptly notify the Company of
any new Shares acquired (whether upon the exercise of options, conversion of
convertible securities, exercise of warrants or by means of purchase, dividend,
distribution or otherwise) by such Stockholder after the date hereof.

 

SECTION 1.6. Disclosure. The Stockholder hereby authorizes the Company to
publish and disclose in any announcement or disclosure required by the United
States Securities and Exchange Commission (the “SEC”), including in any proxy
statement filed with the SEC in connection with any meeting of stockholders of
the Company at which the Proposals are to be considered and all documents and
schedules filed with the SEC in connection with the foregoing, the Stockholder’s
identity and ownership of the Shares and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement.

 

-5-

 

  

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company as of the date
hereof and as of the date of any stockholders’ meeting at which the Proposals
are considered, including any adjournment or postponement thereof (or the date
of the taking of any action by written consent with respect to the Proposals) as
follows:

 

SECTION 2.1. Due Authorization, etc. Such Stockholder has all requisite power
and authority to execute, deliver and perform this Agreement and to take the
actions contemplated hereby (including the granting of the irrevocable proxy
pursuant to Section 1.2 hereof), all of which have been duly authorized by all
action necessary on the part of such Stockholder. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Stockholder. This Agreement has been duly executed and delivered by
or on behalf of such Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws and except that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding for such remedy may be brought.

 

SECTION 2.2. No Violation. Neither the execution and delivery of this Agreement
nor the performance of this Agreement by such Stockholder will (a) require such
Stockholder to file or register with, or obtain any material permit,
authorization, consent or approval of, any governmental agency, authority,
administrative or regulatory body, court or other tribunal, foreign or domestic,
or any other entity, or (b) violate, or cause a breach of or default under, or
conflict with any contract, agreement or understanding, any statute or law, or
any judgment, decree, order, regulation or rule of any governmental agency,
authority, administrative or regulatory body, court or other tribunal, foreign
or domestic, or any other entity or any arbitration award binding upon such
Stockholder, except for such violations, breaches, defaults or conflicts which
would not, individually or in the aggregate, be reasonably likely to impair or
have an adverse effect on such Stockholder’s ability to satisfy its obligations
under this Agreement or render inaccurate any of the other representations made
by such Stockholder in this Agreement. No proceedings are pending which, if
adversely determined, will have an adverse effect on such Stockholder’s ability
to vote any of the Shares.

 

SECTION 2.3. Ownership of Shares. Such Stockholder has good and marketable title
to, and is the sole legal and beneficial owner (determined in accordance with
Rule 13d-3 under the Securities Exchange Act of 1934, as amended, the “Exchange
Act”) of the Shares set forth opposite its name on Schedule I hereto, in each
case free and clear of all liabilities, claims, liens, options, security
interests, proxies, voting trusts, voting agreements, charges, participations
and encumbrances of any kind or character whatsoever, except as may be imposed
by federal, state or foreign securities laws and this Agreement. Such
Stockholder has not previously assigned or sold any of the Shares to any third
party. On the date hereof, the Shares set forth opposite such Stockholder’s name
on Schedule I hereto constitute all of the Shares owned of record or
beneficially by such Stockholder. Such Stockholder has sole voting power and
sole power of disposition with respect to the Shares with no restrictions on its
voting rights or rights of disposition pertaining thereto.

 

-6-

 

  

SECTION 2.4. Voting Authority. Such Stockholder has full legal power, authority
and right to vote all of the Shares owned of record and/or beneficially by such
Stockholder in favor of the Proposals and the approval and authorization of the
Transactions without the consent or approval of, or any other action on the part
of, any other Person. Without limiting the generality of the foregoing, such
Stockholder has not entered into any voting agreement (other than this
Agreement) with any Person with respect to any of the Shares, granted any Person
any proxy (revocable or irrevocable) or power of attorney with respect to any of
the Shares, deposited any of the Shares in a voting trust or entered into any
arrangement or agreement with any Person limiting or affecting such
Stockholder’s legal power, authority or right to vote the Shares on any matter.
For purpose hereof, “Person” means any individual, corporation, limited or
general partnership, limited liability company, limited liability partnership,
trust, association, joint venture, governmental entity or any other entity or
group (as such term is defined in Section 13(d)(3) of the Exchange Act).

 

SECTION 2.5. Reliance by the Company. Such Stockholder understands and
acknowledges that the Company is entering into the Purchase Agreement in
reliance upon such Stockholder’s execution and delivery of this Agreement and
the representations and warranties of such Stockholder contained herein.

 

ARTICLE III.

 

MISCELLANEOUS

 

SECTION 3.1. Termination. This Agreement shall terminate and be of no further
force and effect upon the earliest of (i) immediately following a meeting of the
Company’s stockholders at which the Proposals are voted upon and approved by the
Company’s stockholders, which meeting is duly called and held for such purpose
and at which a quorum was present and acting throughout, and (ii) the
termination of the Purchase Agreement at any time prior to the consummation of
the Closing contemplated under the Purchase Agreement. No such termination of
this Agreement shall relieve any party hereto from any liability for any breach
of this Agreement prior to such termination.

 

SECTION 3.2. Further Assurances. From time to time at the request of the Company
and without further consideration, the Stockholder will execute and deliver to
the Company such documents and take such action as the Company may reasonably
deem to be necessary or desirable to carry out the provisions hereof.

 

SECTION 3.3. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, or any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

-7-

 

  

SECTION 3.4. Specific Performance. The Stockholder acknowledges that the Company
will be irreparably harmed and that there will be no adequate remedy at law for
a violation of any of the covenants or agreements of such Stockholder that are
contained in this Agreement. It is accordingly agreed that, in addition to any
other remedies which may be available to the Company upon the breach by any
Stockholder of such covenants and agreements, the Company will have the right
without the posting of a bond or other security to obtain injunctive relief to
restrain any breach or threatened breach of such covenants or agreements or
otherwise to obtain specific performance of any of such covenants or agreements
against such Stockholder. Accordingly, should the Company institute an action or
proceeding seeking specific enforcement of the provisions hereof, the
Stockholder hereby waives the claim or defense that the Company has an adequate
remedy at law and hereby agrees not to assert in any such action or proceeding
the claim or defense that such a remedy at law exists.

 

SECTION 3.5. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (except notice
may not be delivered to the Company via facsimile) or e-mail (provided
confirmation of transmission is mechanically or electronically generated and, in
the case of an email, a read receipt is received, and in each case kept on file
by the sending party); or (c) upon receipt, when delivered by a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

(i)        if to the Company, to:     Leap Therapeutics, Inc.   47 Thorndike St,
Suite B1-1   Cambridge, MA 02141   Facsimile number: 617-395-2647   Email
address: donsi@leaptx.com
Attn: Chief Financial Officer       with a copy to:     Morgan, Lewis & Bockius
LLP   One Federal Street   Boston, MA 02110-1726   Attn: Julio E. Vega, Esq.  
Fax No.: (617) 341-7701   Email: julio.vega@morganlewis.com   (ii)        if to
the Stockholder, as set forth in Schedule I hereto.  

 

SECTION 3.6. Capacity. Notwithstanding anything in this Agreement to the
contrary, the Stockholder makes no agreement or understanding herein in any
capacity other than in such Stockholder’s capacity as a record holder and
beneficial owner of the Shares.

 

-8-

 

  

SECTION 3.7. Expenses. Each of the parties hereto will pay its own expenses
incurred in connection with this Agreement.

 

SECTION 3.8. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 3.9. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
obligations hereunder are fulfilled to the maximum extent possible.

 

SECTION 3.10. Entire Agreement. This Agreement constitutes the entire agreement
and supersedes any and all other prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof.

 

SECTION 3.11. Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, administrators and permitted assigns of
the parties hereto. No assignment or delegation by any party to this Agreement
of any obligations of such party under this Agreement shall operate to relieve
or release such party from such obligations or from any liability hereunder for
failure of such obligations to be performed in accordance with their respective
terms.

 

SECTION 3.12. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement will be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to its principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

-9-

 

  

SECTION 3.13. Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and the Stockholder. If
any material amendment or waiver is proposed to be made with respect to any
other Voting Agreement, the Company hereby covenants and agrees that the
Stockholder shall be afforded the opportunity to enter into or receive (as
applicable) a comparable amendment or waiver with respect to this Agreement.

 

SECTION 3.14. Remedies Not Exclusive. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by any party will not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.

 

SECTION 3.15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or “.pdf” signature were the original thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

  

-10-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

    LEAP THERAPEUTICS, INC.     By:     Name:   Christopher Mirabelli, Ph.D.  
Title: President and Chief Executive Officer

  

Signature Page to Voting Agreement

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  [NAME OF STOCKHOLDER]

 

  By:     Name:     Title:  

  

Signature Page to Voting Agreement

 

 

 

 

Schedule I

 

Name of Stockholder Number of Shares Beneficially Owned

[INSERT NAME OF STOCKHOLDER]

[INSERT ADDRESS]

[INSERT ADDRESS]

[INSERT ADDRESS]

[                      ]

  



 

  

Exhibit H

 

Form of Lead Investor Registration Rights Agreement

  

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of January 3,
2020, by and between Leap Therapeutics, Inc., a Delaware corporation (the
“Company”), and the persons listed on the attached Schedule A who are
signatories to this Agreement (collectively, the “Investors”). Unless otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings ascribed to them in Section 1.

 

RECITALS

 

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.
Definitions

 

1.1.            Certain Definitions. In addition to the terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms have the
respective meanings set forth below:

 

(a)             “Board” shall mean the Board of Directors of the Company.

 

(b)             “Commission” shall mean the Securities and Exchange Commission
or any other federal agency at the time administering the Securities Act.

 

(c)              “Common Stock” shall mean the common stock of the Company, par
value $0.001 per share.

 

(d)             “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, or any similar successor federal statute and the rules and
regulations thereunder, all as the same shall be in effect from time to time.

 

(e)             “Governmental Entity” shall mean any federal, state, local or
foreign government, or any department, agency, or instrumentality of any
government; any public international organization; any transnational
governmental organization; any court of competent jurisdiction, arbitral,
administrative agency, commission, or other governmental regulatory authority or
quasi-governmental authority; any political party; and any national securities
exchange or national quotation system.

 

(f)              “Other Securities” shall mean securities of the Company, other
than Registrable Securities (as defined below).

  

2

 

 

(g)             “Person” shall mean any individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.

 

(h)             “Registrable Securities” shall mean the shares of Common Stock
and any Common Stock issued or issuable upon the exercise or conversion of any
other securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors. Registrable Securities shall cease
to be Registrable Securities upon the earliest to occur of the following events:
(i) such Registrable Securities have been sold pursuant to an effective
Registration Statement; (ii) such Registrable Securities have been sold by the
Investors pursuant to Rule 144 (or other similar rule); (iii) at any time after
any of the Investors become an affiliate of the Company, such Registrable
Securities may be resold by the Investor holding such Registrable Securities
without limitations as to volume or manner of sale pursuant to Rule 144; or (iv)
ten (10) years after the date of this Agreement. For purposes of this
definition, in order to determine whether an Investor is an “affiliate” (as such
term is defined and used in Rule 144, and including for determining whether
volume or manner of sale limitations of Rule 144 apply) the parties will assume
that all convertible securities (whether equity, debt or otherwise) have been
converted into Common Stock.

 

(i)               The terms “register,” “registered” and “registration” shall
refer to a registration effected by preparing and filing a Registration
Statement in compliance with the Securities Act, and such Registration Statement
becoming effective under the Securities Act.

 

(j)               “Registration Expenses” shall mean all expenses incurred by
the Company in effecting any registration pursuant to this Agreement, including,
without limitation, all registration, qualification, and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, up to
$50,000 of reasonable legal expenses of one special counsel for Investors (if
different from the Company’s counsel and if such counsel is reasonably approved
by the Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and up to $50,000 of reasonable legal
expenses of one special counsel for Investors (if different from the Company’s
counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.

 

(k)              “Registration Statement” means any registration statement of
the Company filed with, or to be filed with, the Commission under the Securities
Act, including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement as may be necessary to comply with applicable securities laws other
than a registration statement (and related prospectus) filed on Form S-4 or Form
S-8 or any successor forms thereto.

 

(l)               “Rule 144” shall mean Rule 144 as promulgated by the
Commission under the Securities Act, as such rule may be amended from time to
time, or any similar successor rule that may be promulgated by the Commission.

  

3

 

 

(m)             “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

(n)              “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities, the fees
and expenses of any legal counsel (except as provided in the definition of
“Registration Expenses”) and any other advisors any of the Investors engage and
all similar fees and commissions relating to the Investors’ disposition of the
Registrable Securities.

 

Section 2.
Resale Registration Rights

 

2.1.            Resale Registration Rights.

 

(a)             Following demand by any Investor, the Company shall file with
the Commission a Registration Statement on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance with the Securities Act) covering the resale of the Registrable
Securities by the Investors (the “Resale Registration Shelf”), and the Company
shall file such Resale Registration Shelf as promptly as reasonably practicable
following such demand, and in any event within sixty (60) days of such demand;
provided, however, that the Company shall not be obligated to make any such
filing until after the effective date of the mandatory conversion of all shares
of Series A Preferred Stock pursuant to, and in accordance with, the terms and
conditions set forth in the Series A Preferred Stock Certificate of Designation
(the “Demand Effective Date”). Such Resale Registration Shelf shall include a
“final” prospectus, including the information required by Item 507 of Regulation
S-K of the Securities Act, as provided by the Investors in accordance with
Section 2.7. Notwithstanding the foregoing, before filing the Resale
Registration Shelf, the Company shall furnish to the Investors a copy of the
Resale Registration Shelf and afford the Investors an opportunity to review and
comment on the Resale Registration Shelf. The Company’s obligation pursuant to
this Section 2.1(a) is conditioned upon the Investors providing the information
contemplated in Section 2.7. If the staff of the Commission (the “Staff”) or the
Commission seeks to characterize any offering pursuant to the Resale
Registration Shelf as constituting an offering of securities that does not
permit such Resale Registration Shelf to become effective and be used for
resales by the Investors under Rule 415, or if after the filing of the Resale
Registration Shelf with the Commission pursuant to this Section 2.1(a), the
Company is otherwise required by the Staff or the Commission to reduce the
number of Registrable Securities included in the Resale Registration Shelf, then
the Company shall reduce the number of Registrable Securities to be included in
the Resale Registration Shelf until the Staff and the SEC shall so permit the
Resale Registration Shelf to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to the immediately
preceding sentence, the Company shall file, as soon as permitted by the Staff or
the Commission, one or more additional Registration Statements on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act) covering the
resale of Registrable Securities by the Investors that have not previously been
registered under the Securities Act for resale by the Investors pursuant to Rule
415 until such time as all Registrable Securities have been included in such
additional Registration Statement (or in one of such additional Registration
Statements) that has or have been declared effective and the prospectus
contained therein is available for use by the Investors. The provisions of this
Agreement that are applicable to the Resale Registration Shelf shall also be
applicable to such additional Registration Statement or each of such additional
Registration Statements to the same extent as if such additional Registration
Statement were the Resale Registration Shelf. Notwithstanding any provision in
this Agreement to the contrary, the Company’s obligations to register
Registrable Securities (and any related conditions to the Investor’s
obligations) pursuant to this Agreement shall be qualified as necessary to
comport with any requirement of the Commission or the Staff as addressed above
in this Section 2.1(a).

  

4

 

 

(b)             The Company shall use its reasonable best efforts to cause the
Resale Registration Shelf and related prospectuses to become effective as
promptly as practicable after filing. The Company shall use its reasonable best
efforts to cause such Registration Statement to remain effective under the
Securities Act until the earlier of the date (i) all Registrable Securities
covered by the Resale Registration Shelf have been sold or may be sold freely
without limitations or restrictions as to volume or manner of sale pursuant to
Rule 144 or (ii) all Registrable Securities covered by the Resale Registration
Shelf otherwise cease to be Registrable Securities pursuant to the definition of
“Registrable Securities”. The Company shall promptly, and within two
(2) business days after the Company confirms effectiveness of the Resale
Registration Shelf with the Commission, notify the Investors of the
effectiveness of the Resale Registration Shelf.

 

(c)              Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

 

(i)     if the Company has and maintains an effective Registration Statement on
Form S-3ASR that provides for the resale of an unlimited number of securities by
selling stockholders (a “Company Registration Shelf”);

 

(ii)    during the period forty-five (45) days prior to the Company’s good faith
estimate of the date of filing of a Company Registration Shelf; or

 

(iii)   if the Company has caused a Registration Statement to become effective
pursuant to this Section 2.1 during the prior twelve (12) month period.

 

(d)             If the Company has a Company Registration Shelf in place at any
time in which the Investors make a demand pursuant to Section 2.1(a), the
Company shall file with the Commission, as promptly as practicable, and in any
event within fifteen (15) business days after such demand, a “final” prospectus
supplement to its Company Registration Shelf covering the resale of the
Registrable Securities by the Investors (the “Prospectus”); provided, however,
that (i) the Company shall not be obligated to make any such filing until after
the Demand Effective Date and (ii) the Company shall not be obligated to file
more than one Prospectus pursuant to this Section 2.1(d) in any six month period
to add additional Registrable Securities to the Company Registration Shelf that
were acquired by the Investors other than directly from the Company or in an
underwritten public offering by the Company. The Prospectus shall include the
information required under Item 507 of Regulation S-K of the Securities Act,
which information shall be provided by the Investors in accordance with Section
2.7. Notwithstanding the foregoing, before filing the Prospectus, the Company
shall furnish to the Investors a copy of the Prospectus and afford the Investors
an opportunity to review and comment on the Prospectus.

  

5

 

 

(e)              If any investor (a “Series B Investor”) that has entered into
the registration rights agreement dated January 3, 2020 by and between the
Company and the persons listed on Schedule A thereto in connection with the
purchase of Series B Preferred Stock (the “Series B Registration Rights
Agreement”) demands, pursuant to Section 2.1 of the Series B Registration Rights
Agreement, that the Company file a registration statement on Form S-3 (or on
another appropriate form if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3) covering the resale of the
Registrable Securities held by such Series B Investor, and the Company files
such registration statement (the “Series B Registration Statement Shelf”) then
the Company shall include all of the Registrable Securities held by the
Investors on the Series B Registration Statement Shelf, provided that the filing
of the Series B Registration Statement Shelf occurs after the Demand Effective
Date.

 

(f)              Deferral and Suspension. At any time after being obligated to
file a Resale Registration Shelf or Prospectus, or after any Resale Registration
Shelf has become effective or a Prospectus is filed with the Commission, the
Company may defer the filing of or suspend the use of any such Resale
Registration Shelf or Prospectus, upon giving written notice of such action to
the Investors with a certificate signed by the Principal Executive Officer of
the Company stating that in the good faith judgment of the Board, the filing or
use of any such Resale Registration Shelf or Prospectus covering the Registrable
Securities would be seriously detrimental to the Company or its stockholders at
such time and that the Board concludes, as a result, that it is in the best
interests of the Company and its stockholders to defer the filing or suspend the
use of such Resale Registration Shelf or Prospectus at such time. The Company
shall have the right to defer the filing of or suspend the use of such Resale
Registration Shelf or Prospectus for a period of not more than one hundred
twenty (120) days from the date the Company notifies the Investors of such
deferral or suspension; provided that the Company shall not exercise the right
contained in this Section 2.1(e) more than once in any twelve (12) month period.
In the case of the suspension of use of any effective Resale Registration Shelf
or Prospectus, the Investors, immediately upon receipt of notice thereof from
the Company, shall discontinue any offers or sales of Registrable Securities
pursuant to such Resale Registration Shelf or Prospectus until advised in
writing by the Company that the use of such Resale Registration Shelf or
Prospectus may be resumed. In the case of a deferred Prospectus or Resale
Registration Shelf filing, the Company shall provide prompt written notice to
the Investors of (i) the Company’s decision to file or seek effectiveness of the
Prospectus or Resale Registration Shelf, as the case may be, following such
deferral and (ii) in the case of a Resale Registration Shelf, the effectiveness
of such Resale Registration Shelf. In the case of either a suspension of use of,
or deferred filing of, any Resale Registration Shelf or Prospectus, the Company
shall not, during the pendency of such suspension or deferral, be required to
take any action hereunder (including any action pursuant to Section 2.2 hereof)
with respect to the registration or sale of any Registrable Securities pursuant
to any such Resale Registration Shelf, Company Registration Shelf or Prospectus.

 

(g)             Other Securities. Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold (i) on behalf of Series B Investors and/or
(ii) for the account of the Company; provided such Other Securities are excluded
first from such Registration Statement in order to comply with any applicable
laws or request from any Governmental Entity, Nasdaq or any applicable listing
agency. For the avoidance of doubt, no Other Securities may be included in an
underwritten offering pursuant to Section 2.2 without the consent of the
Investors.

   

6

 

 

2.2.            Sales and Underwritten Offerings of the Registrable Securities.

 

(a)              Notwithstanding any provision contained herein to the contrary,
the Investors, collectively, shall, following the Demand Effective Date, and
subject to the limitations set forth in this Section 2.2, be permitted one
underwritten public offering per calendar year, but no more than three
underwritten public offerings in total, to effect the sale or distribution of
Registrable Securities.

 

(b)              If the Investors intend to effect an underwritten public
offering pursuant to a Resale Registration Shelf or Company Registration Shelf
to sell or otherwise distribute Registrable Securities, they shall so advise the
Company and the Series B Investors and provide as much notice to the Company and
the Series B Investors as reasonably practicable (and in any event not less than
fifteen (15) business days prior to the Investors’ request that the Company file
a prospectus supplement to a Resale Registration Shelf or Company Registration
Shelf).

 

(c)              In connection with any offering initiated by the Investors
pursuant to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Investors shall be entitled to select the underwriter or
underwriters for such offering, subject to the consent of the Company, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(d)             In connection with any offering initiated by the Investors
pursuant to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Company shall not be required to include any of the Registrable
Securities in such underwriting unless the Investors (i) enter into an
underwriting agreement in customary form with the underwriter or underwriters,
(ii) accept customary terms in such underwriting agreement with regard to
representations and warranties relating to ownership of the Registrable
Securities and authority and power to enter into such underwriting agreement and
(iii) complete and execute all questionnaires, powers of attorney, custody
agreements, indemnities and other documents as may be requested by such
underwriter or underwriters. Further, the Company shall not be required to
include any of the Registrable Securities in such underwriting if (Y) the
underwriting agreement proposed by the underwriter or underwriters contains
representations, warranties or conditions that are not reasonable in light of
the Company’s then-current business or (Z) the underwriter, underwriters or the
Investors require the Company to participate in any marketing, road show or
comparable activity that may be required to complete the orderly sale of shares
by the underwriter or underwriters.

 

(e)              If the total amount of securities to be sold in any offering
initiated by the Investors pursuant to this Section 2.2 involving an
underwriting of shares of Registrable Securities exceeds the amount that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities (subject
in each case to the cutback provisions set forth in this Section 2.2(e)), that
the underwriters and the Company determine in their sole discretion shall not
jeopardize the success of the offering. If the underwritten public offering has
been requested pursuant to Section 2.2(a) hereof, the number of shares that are
entitled to be included in the registration and underwriting shall be allocated
in the following manner: (a) first, shares of Company equity securities that the
Company desires to include in such registration shall be excluded and (b)
second, (x) Registrable Securities requested to be included in such registration
by the Investors and (y) Registrable Securities, if any, requested to be
included in such registration by the Series B Investors shall be excluded on a
pro rata basis. To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round down the number of
shares allocated to any of the Investors to the nearest 100 shares.

  

7

 

 

2.3.            Fees and Expenses. All Registration Expenses incurred in
connection with registrations pursuant to this Agreement shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Investors shall be borne by the Investors.

 

2.4.            Registration Procedures. In the case of each registration of
Registrable Securities effected by the Company pursuant to Section 2.1 hereof,
the Company shall keep the Investors advised as to the initiation of each such
registration and as to the status thereof, and the Company shall use its
reasonable best efforts, within the limits set forth in this Section 2.4, to:

 

(a)              prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectuses used in
connection with such Registration Statement as may be necessary to keep such
Registration Statement effective and current and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement;

 

(b)             furnish to the Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the Investors may reasonably request
in order to facilitate the disposition of Registrable Securities;

 

(c)              use its reasonable best efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or blue sky laws of such jurisdictions in the United States as shall
be reasonably requested by the Investors, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

 

(d)             in the event of any underwritten public offering, and subject to
Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

 

(e)              notify the Investors at any time when a prospectus relating to
a Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

  

8

 

 

(f)              provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such Registration Statement and, if required,
a CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(g)             if requested by an Investor, use reasonable best efforts to
cause the Company’s transfer agent to remove any restrictive legend from any
Registrable Securities, within two business days following such request;

 

(h)             cause to be furnished, at the request of the Investors, on the
date that Registrable Securities are delivered to underwriters for sale in
connection with an underwritten offering pursuant to this Agreement, (i) an
opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
and (ii) a letter or letters from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters; and

 

(i)               cause all such Registrable Securities included in a
Registration Statement pursuant to this Agreement to be listed on each
securities exchange or other securities trading markets on which Common Stock is
then listed.

 

2.5.            The Investors Obligations.

 

(a)               Discontinuance of Distribution. The Investors agree that, upon
receipt of any notice from the Company of the occurrence of any event of the
kind described in Section 2.4(e) hereof, the Investors shall immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement covering such Registrable Securities until the Investors’ receipt of
the copies of the supplemented or amended prospectus contemplated by Section
2.4(e) hereof or receipt of notice that no supplement or amendment is required
and that the Investors’ disposition of the Registrable Securities may be
resumed. The Company may provide appropriate stop orders to enforce the
provisions of this Section 2.5(a).

 

(b)             Compliance with Prospectus Delivery Requirements. The Investors
covenant and agree that they shall comply with the prospectus delivery
requirements of the Securities Act as applicable to them or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement filed by the Company pursuant to this Agreement.

 

(c)             Notification of Sale of Registrable Securities. The Investors
covenant and agree that they shall notify the Company following the sale of
Registrable Securities to a third party as promptly as reasonably practicable,
and in any event within thirty (30) days, following the sale of such Registrable
Securities.

  

9

 

 

2.6.            Indemnification.

 

(a)              To the extent permitted by law, the Company shall indemnify the
Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or other document (including any related Registration Statement)
incident to any such registration, qualification, or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the Investors, each such underwriter,
and each Person who controls the Investors or underwriter, any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided, however, that the
indemnity contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of the Company (which consent shall not
unreasonably be withheld); and provided, further, that the Company shall not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors, such underwriter,
or such controlling Person and stated to be for use therein.

 

(b)             To the extent permitted by law, each Investor (severally and not
jointly) shall, if Registrable Securities held by such Investor are included for
sale in the registration and related qualification and compliance effected
pursuant to this Agreement, indemnify the Company, each of its directors, each
officer of the Company who signs the applicable Registration Statement, each
legal counsel and each underwriter of the Company’s securities covered by such a
Registration Statement, each Person who controls the Company or such underwriter
within the meaning of the Securities Act against all claims, losses, damages,
and liabilities (or actions in respect thereof) arising out of or based upon (i)
any untrue statement (or alleged untrue statement) of a material fact contained
in any such Registration Statement, or related document, or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.

  

10

 

 

(c)              Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 2.6, notify the indemnifying party in writing of the
commencement thereof and generally summarize such action. The indemnifying party
shall have the right to participate in and to assume the defense of such claim;
provided, however, that the indemnifying party shall be entitled to select
counsel for the defense of such claim with the approval of any parties entitled
to indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.

 

(d)             If the indemnification provided for in this Section 2.6 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. In no event, however, shall (i) any amount due for
contribution hereunder be in excess of the amount that would otherwise be due
under Section 2.6(a) or Section 2.6(b), as applicable, based on the limitations
of such provisions and (ii) a Person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) be entitled to contribution from a
Person who was not guilty of such fraudulent misrepresentation.

  

11

 

 

(e)             Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control; provided, however, that the failure of the underwriting agreement
to provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.

 

(f)              The obligations of the Company and the Investors under this
Section 2.6 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Agreement or otherwise.

 

2.7.            Information. The Investors shall furnish to the Company such
information regarding the Investors and the distribution proposed by the
Investors as the Company may reasonably request and as shall be reasonably
required in connection with any registration referred to in this Agreement. The
Investors agree to, as promptly as practicable (and in any event prior to any
sales made pursuant to a prospectus), furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by the Investors not misleading. The Investors agree to keep
confidential the receipt of any notice received pursuant to Section 2.4(e) and
the contents thereof, except as required pursuant to applicable law.
Notwithstanding anything to the contrary herein, the Company shall be under no
obligation to name the Investors in any Registration Statement if the Investors
have not provided the information required by this Section 2.7 with respect to
the Investors as a selling securityholder in such Registration Statement or any
related prospectus.

 

2.8.            Rule 144 Requirements. With a view to making available to the
Investors the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit the Investors to sell Registrable
Securities to the public without registration, the Company agrees to use its
reasonable best efforts to:

 

(a)              make and keep public information available, as those terms are
understood and defined in Rule 144 at all times after the date hereof;

 

(b)             file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act;

 

(c)             prior to the filing of the Registration Statement or any
amendment thereto (whether pre-effective or post-effective), and prior to the
filing of any prospectus or prospectus supplement related thereto, to provide
the Investors with copies of all of the pages thereof (if any) that reference
the Investors; and

 

(d)             furnish to any Investor, so long as the Investor owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested by an Investor in availing itself of any rule or
regulation of the Commission which permits an Investor to sell any such
securities without registration.

  

12

 

 

2.9.            Limitations on Subsequent Registration Rights. From and after
the date of this Agreement, the Company shall not enter into any agreement with
any holder or prospective holder of any securities of the Company which would
provide to such holder rights with respect to the registration of such
securities under the Securities Act or the Exchange Act that would conflict with
or adversely affect any of the rights provided to the Investors in this Section
2; it being understood and agreed that any subsequent agreement of the Company
with any holder or prospective holder of any securities of the Company of the
same class (or convertible into or exchange for securities of the same class) as
the Registrable Securities granting such Person rights under this Section 2
equivalent to the rights of the Investors under this Section 2 will not be
prohibited by the terms of this Section 2.9.

 

Section 3.
Miscellaneous

 

3.1.            Amendment. No amendment, alteration or modification of any of
the provisions of this Agreement shall be binding unless made in writing and
signed by each of the Company and the Investors.

 

3.2.            Injunctive Relief. It is hereby agreed and acknowledged that it
shall be impossible to measure in money the damages that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person shall be
irreparably damaged and shall not have an adequate remedy at law. Any such
Person shall, therefore, be entitled (in addition to any other remedy to which
it may be entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

 

3.3.            Notices. All notices required or permitted under this Agreement
must be in writing and sent to the address or facsimile number identified below.
Notices must be given: (a) by personal delivery, with receipt acknowledged; (b)
by facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices shall be effective
upon receipt. Either party may change its notice address by providing the other
party written notice of such change. Notices shall be delivered as follows:

  

13

 

 

If to the Investors: At such Investor’s address as set forth on Schedule A
hereto

 

If to the Company:

 

Leap Therapeutics, Inc.

47 Thorndike Street, Suite B1-1

Cambridge, MA 02141
Attention: Douglas E. Onsi, Chief Financial Officer
Donsi@leaptx.com
Fax: (617) 395-2647

 

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110
Attention: Julio E. Vega, Esq.
julio.vega@morganlewis.com
Fax: (617) 341-7701

 

3.4.            Governing Law; Jurisdiction; Venue; Jury Trial.

 

(a)             This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

(b)             Each of the Company and the Investors irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated herein, or for recognition or enforcement of any judgment, and each
of the Company and the Investors irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the Company and the Investors hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c)              Each of the Company and the Investors irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated herein in any court referred to in Section 3.4(b) hereof. Each of
the Company and the Investors hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)             EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE
INVESTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

14

 

 

3.5.           Successors, Assigns and Transferees. Any and all rights, duties
and obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.
The Company shall not consummate any recapitalization, merger, consolidation,
reorganization or other similar transaction whereby stockholders of the Company
receive (either directly, through an exchange, via dividend from the Company or
otherwise) equity (the “Other Equity”) in any other entity (the “Other Entity”)
with respect to Registrable Securities hereunder, unless prior to the
consummation thereof, the Other Entity assumes, by written instrument, the
obligations under this Agreement with respect to such Other Equity as if such
Other Equity were Registrable Securities hereunder.

 

3.6.            Entire Agreement. This Agreement, together with any exhibits
hereto, constitute the entire agreement between the parties relating to the
subject matter hereof and all previous agreements or arrangements between the
parties, written or oral, relating to the subject matter hereof are superseded.

 

3.7.            Waiver. No failure on the part of either party hereto to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of either party hereto in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver thereof; and
no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

 

3.8.            Severability. If any part of this Agreement is declared invalid
or unenforceable by any court of competent jurisdiction, such declaration shall
not affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

 

3.9.            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and

paragraphs hereof and exhibits attached hereto.

  

15

 

 

3.10.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

 

3.11.          Term and Termination. The Investors’ rights to demand the
registration of the Registrable Securities under this Agreement, as well as the
Company’s obligations hereunder other than pursuant to Section 2.6 hereof, shall
terminate automatically once all Registrable Securities cease to be Registrable
Securities pursuant to the terms of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

  

16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

  Leap Therapeutics, inc.     By:                                              
  Name:     Title:  

  

17

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

  667, L.P.   By:   BAKER BROS. ADVISORS LP, management company and investment
adviser to 667, L.P., pursuant to authority granted to it by Baker Biotech
Capital, L.P., general partner to 667, L.P., and not as the general partner  
By:       Scott L. Lessing     President         BAKER BROTHERS LIFE SCIENCES,
L.P.   By: BAKER BROS. ADVISORS LP, management company and investment adviser to
BAKER BROTHERS LIFE SCIENCES, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to BAKER BROTHERS LIFE
SCIENCES, L.P., and not as the general partner         By:       Scott L.
Lessing     President      

 

[Signature Page to Registration Rights Agreement]

  

 

 

 

Schedule A

 

The Investors

 

667, L.P.

BAKER BROTHERS LIFE SCIENCES, L.P.

 

To the above Investors:

 

Baker Brothers Investments
667 Madison Avenue 21st Floor
New York, NY 10065

 

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP
Attn: Jeffrey Kochian
One Bryant Park
New York, NY 10036-6745

 



 



 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of January 3,
2020, by and between Leap Therapeutics, Inc., a Delaware corporation (the
“Company”), and the persons listed on the attached Schedule A who are
signatories to this Agreement (collectively, the “Investors”). Unless otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings ascribed to them in Section 1.

 

RECITALS

 

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.
Definitions

 

1.1.             Certain Definitions. In addition to the terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms have the
respective meanings set forth below:

 

(a)               “Board” shall mean the Board of Directors of the Company.

 

(b)               “Commission” shall mean the Securities and Exchange Commission
or any other federal agency at the time administering the Securities Act.

 

(c)               “Common Stock” shall mean the common stock of the Company, par
value $0.001 per share.

 

(d)               “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, or any similar successor federal statute and the rules and
regulations thereunder, all as the same shall be in effect from time to time.

 

(e)               “Governmental Entity” shall mean any federal, state, local or
foreign government, or any department, agency, or instrumentality of any
government; any public international organization; any transnational
governmental organization; any court of competent jurisdiction, arbitral,
administrative agency, commission, or other governmental regulatory authority or
quasi-governmental authority; any political party; and any national securities
exchange or national quotation system.

 

(f)                “Other Securities” shall mean securities of the Company,
other than Registrable Securities (as defined below).

  



 

 

(g)               “Person” shall mean any individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.

 

(h)               “Registrable Securities” shall mean the shares of Common Stock
and any Common Stock issued or issuable upon the exercise or conversion of any
other securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors. Registrable Securities shall cease
to be Registrable Securities upon the earliest to occur of the following events:
(i) such Registrable Securities have been sold pursuant to an effective
Registration Statement; (ii) such Registrable Securities have been sold by the
Investors pursuant to Rule 144 (or other similar rule); (iii) at any time after
any of the Investors become an affiliate of the Company, such Registrable
Securities may be resold by the Investor holding such Registrable Securities
without limitations as to volume or manner of sale pursuant to Rule 144; or (iv)
ten (10) years after the date of this Agreement. For purposes of this
definition, in order to determine whether an Investor is an “affiliate” (as such
term is defined and used in Rule 144, and including for determining whether
volume or manner of sale limitations of Rule 144 apply) the parties will assume
that all convertible securities (whether equity, debt or otherwise) have been
converted into Common Stock.

 

(i)                 The terms “register,” “registered” and “registration” shall
refer to a registration effected by preparing and filing a Registration
Statement in compliance with the Securities Act, and such Registration Statement
becoming effective under the Securities Act.

 

(j)                 “Registration Expenses” shall mean all expenses incurred by
the Company in effecting any registration pursuant to this Agreement, including,
without limitation, all registration, qualification, and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, up to
$50,000 of reasonable legal expenses of one special counsel for Investors (if
different from the Company’s counsel and if such counsel is reasonably approved
by the Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and up to $50,000 of reasonable legal
expenses of one special counsel for Investors (if different from the Company’s
counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.

 

(k)               “Registration Statement” means any registration statement of
the Company filed with, or to be filed with, the Commission under the Securities
Act, including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement as may be necessary to comply with applicable securities laws other
than a registration statement (and related prospectus) filed on Form S-4 or Form
S-8 or any successor forms thereto.

 

(l)                 “Rule 144” shall mean Rule 144 as promulgated by the
Commission under the Securities Act, as such rule may be amended from time to
time, or any similar successor rule that may be promulgated by the Commission.

 

(m)             “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

(n)               “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities, the fees
and expenses of any legal counsel (except as provided in the definition of
“Registration Expenses”) and any other advisors any of the Investors engage and
all similar fees and commissions relating to the Investors’ disposition of the
Registrable Securities.

 

(o)               “Series B Preferred Stock” shall mean the Series B Mandatorily
Convertible Cumulative Non-Voting Perpetual Preferred Stock, par value $0.001 of
the Company.

 

(p)               “Series B Preferred Stock Certificate of Designation” shall
mean the Certificate of Designation of the Series B Preferred Stock.

  

2

 

 

Section 2.
Resale Registration Rights

 

2.1.             Resale Registration Rights.

 

(a)               Following demand by any Investor, the Company shall file with
the Commission a Registration Statement on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance with the Securities Act) covering the resale of the Registrable
Securities by the Investors (the “Resale Registration Shelf”), and the Company
shall file such Resale Registration Shelf as promptly as reasonably practicable
following such demand, and in any event within sixty (60) days of such demand;
provided, however, that the Company shall not be obligated to make any such
filing until after the effective date of the mandatory conversion of all shares
of Series B Preferred Stock pursuant to, and in accordance with, the terms and
conditions set forth in the Series B Preferred Stock Certificate of Designation
(the “Demand Effective Date”). Such Resale Registration Shelf shall include a
“final” prospectus, including the information required by Item 507 of Regulation
S-K of the Securities Act, as provided by the Investors in accordance with
Section 2.7. Notwithstanding the foregoing, before filing the Resale
Registration Shelf, the Company shall furnish to the Investors a copy of the
Resale Registration Shelf and afford the Investors an opportunity to review and
comment on the Resale Registration Shelf. The Company’s obligation pursuant to
this Section 2.1(a) is conditioned upon the Investors providing the information
contemplated in Section 2.7. If the staff of the Commission (the “Staff”) or the
Commission seeks to characterize any offering pursuant to the Resale
Registration Shelf as constituting an offering of securities that does not
permit such Resale Registration Shelf to become effective and be used for
resales by the Investors under Rule 415, or if after the filing of the Resale
Registration Shelf with the Commission pursuant to this Section 2.1(a), the
Company is otherwise required by the Staff or the Commission to reduce the
number of Registrable Securities included in the Resale Registration Shelf, then
the Company shall reduce the number of Registrable Securities to be included in
the Resale Registration Shelf until the Staff and the SEC shall so permit the
Resale Registration Shelf to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to the immediately
preceding sentence, the Company shall file, as soon as permitted by the Staff or
the Commission, one or more additional Registration Statements on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act) covering the
resale of Registrable Securities by the Investors that have not previously been
registered under the Securities Act for resale by the Investors pursuant to Rule
415 until such time as all Registrable Securities have been included in such
additional Registration Statement (or in one of such additional Registration
Statements) that has or have been declared effective and the prospectus
contained therein is available for use by the Investors. The provisions of this
Agreement that are applicable to the Resale Registration Shelf shall also be
applicable to such additional Registration Statement or each of such additional
Registration Statements to the same extent as if such additional Registration
Statement were the Resale Registration Shelf. Notwithstanding any provision in
this Agreement to the contrary, the Company’s obligations to register
Registrable Securities (and any related conditions to the Investor’s
obligations) pursuant to this Agreement shall be qualified as necessary to
comport with any requirement of the Commission or the Staff as addressed above
in this Section 2.1(a).

 

(b)               The Company shall use its reasonable best efforts to cause the
Resale Registration Shelf and related prospectuses to become effective as
promptly as practicable after filing. The Company shall use its reasonable best
efforts to cause such Registration Statement to remain effective under the
Securities Act until the earlier of the date (i) all Registrable Securities
covered by the Resale Registration Shelf have been sold or may be sold freely
without limitations or restrictions as to volume or manner of sale pursuant to
Rule 144 or (ii) all Registrable Securities covered by the Resale Registration
Shelf otherwise cease to be Registrable Securities pursuant to the definition of
“Registrable Securities”. The Company shall promptly, and within two
(2) business days after the Company confirms effectiveness of the Resale
Registration Shelf with the Commission, notify the Investors of the
effectiveness of the Resale Registration Shelf.

 

(c)               Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

 

(i)     if the Company has and maintains an effective Registration Statement on
Form S-3ASR that provides for the resale of an unlimited number of securities by
selling stockholders (a “Company Registration Shelf”);

 

(ii)    during the period forty-five (45) days prior to the Company’s good faith
estimate of the date of filing of a Company Registration Shelf; or

 

(iii)    if the Company has caused a Registration Statement to become effective
pursuant to this Section 2.1 during the prior twelve (12) month period.

  

3

 

 

(d)               If the Company has a Company Registration Shelf in place at
any time in which the Investors make a demand pursuant to Section 2.1(a), the
Company shall file with the Commission, as promptly as practicable, and in any
event within fifteen (15) business days after such demand, a “final” prospectus
supplement to its Company Registration Shelf covering the resale of the
Registrable Securities by the Investors (the “Prospectus”); provided, however,
that (i) the Company shall not be obligated to make any such filing until after
the Demand Effective Date and (ii) the Company shall not be obligated to file
more than one Prospectus pursuant to this Section 2.1(d) in any six month period
to add additional Registrable Securities to the Company Registration Shelf that
were acquired by the Investors other than directly from the Company or in an
underwritten public offering by the Company. The Prospectus shall include the
information required under Item 507 of Regulation S-K of the Securities Act,
which information shall be provided by the Investors in accordance with Section
2.7. Notwithstanding the foregoing, before filing the Prospectus, the Company
shall furnish to the Investors a copy of the Prospectus and afford the Investors
an opportunity to review and comment on the Prospectus.

 

(e)               If any investor (a “Series A Investor”) that has entered into
the registration rights agreement dated January 3, 2020 by and between the
Company and the persons listed on Schedule A thereto in connection with the
purchase of Series A Preferred Stock (the “Series A Registration Rights
Agreement”) demands, pursuant to Section 2.1 of the Series A Registration Rights
Agreement, that the Company file a registration statement on Form S-3 (or on
another appropriate form if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3) covering the resale of the
Registrable Securities held by such Series A Investor, and the Company files
such registration statement (the “Series A Registration Statement Shelf”) then
the Company shall include all of the Registrable Securities held by the
Investors on the Series A Registration Statement Shelf, provided that the filing
of the Series A Registration Statement Shelf occurs after the Demand Effective
Date.

 

(f)                Deferral and Suspension. At any time after being obligated to
file a Resale Registration Shelf or Prospectus, or after any Resale Registration
Shelf has become effective or a Prospectus is filed with the Commission, the
Company may defer the filing of or suspend the use of any such Resale
Registration Shelf or Prospectus, upon giving written notice of such action to
the Investors with a certificate signed by the Principal Executive Officer of
the Company stating that in the good faith judgment of the Board, the filing or
use of any such Resale Registration Shelf or Prospectus covering the Registrable
Securities would be seriously detrimental to the Company or its stockholders at
such time and that the Board concludes, as a result, that it is in the best
interests of the Company and its stockholders to defer the filing or suspend the
use of such Resale Registration Shelf or Prospectus at such time. The Company
shall have the right to defer the filing of or suspend the use of such Resale
Registration Shelf or Prospectus for a period of not more than one hundred
twenty (120) days from the date the Company notifies the Investors of such
deferral or suspension; provided that the Company shall not exercise the right
contained in this Section 2.1(e) more than once in any twelve (12) month period.
In the case of the suspension of use of any effective Resale Registration Shelf
or Prospectus, the Investors, immediately upon receipt of notice thereof from
the Company, shall discontinue any offers or sales of Registrable Securities
pursuant to such Resale Registration Shelf or Prospectus until advised in
writing by the Company that the use of such Resale Registration Shelf or
Prospectus may be resumed. In the case of a deferred Prospectus or Resale
Registration Shelf filing, the Company shall provide prompt written notice to
the Investors of (i) the Company’s decision to file or seek effectiveness of the
Prospectus or Resale Registration Shelf, as the case may be, following such
deferral and (ii) in the case of a Resale Registration Shelf, the effectiveness
of such Resale Registration Shelf. In the case of either a suspension of use of,
or deferred filing of, any Resale Registration Shelf or Prospectus, the Company
shall not, during the pendency of such suspension or deferral, be required to
take any action hereunder (including any action pursuant to Section 2.2 hereof)
with respect to the registration or sale of any Registrable Securities pursuant
to any such Resale Registration Shelf, Company Registration Shelf or Prospectus.

  

4

 

 

(g)               Other Securities. Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold (i) on behalf of Series A Investors and/or
(ii) for the account of the Company; provided such Other Securities are excluded
first from such Registration Statement in order to comply with any applicable
laws or request from any Governmental Entity, Nasdaq or any applicable listing
agency. For the avoidance of doubt, no Other Securities may be included in an
underwritten offering pursuant to Section 2.2 without the consent of the
Investors.

 

2.2.            Sales and Underwritten Offerings of the Registrable Securities.

 

(a)               Notwithstanding any provision contained herein to the
contrary, the Investors, collectively, shall, following the Demand Effective
Date, and subject to the limitations set forth in this Section 2.2, be permitted
one underwritten public offering per calendar year, but no more than three
underwritten public offerings in total, to effect the sale or distribution of
Registrable Securities.

 

(b)               If the Investors intend to effect an underwritten public
offering pursuant to a Resale Registration Shelf or Company Registration Shelf
to sell or otherwise distribute Registrable Securities, they shall so advise the
Company and the Series A Investors and provide as much notice to the Company and
the Series A Investors as reasonably practicable (and in any event not less than
fifteen (15) business days prior to the Investors’ request that the Company file
a prospectus supplement to a Resale Registration Shelf or Company Registration
Shelf).

 

(c)               In connection with any offering initiated by the Investors
pursuant to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Investors shall be entitled to select the underwriter or
underwriters for such offering, subject to the consent of the Company, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(d)               In connection with any offering initiated by the Investors
pursuant to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Company shall not be required to include any of the Registrable
Securities in such underwriting unless the Investors (i) enter into an
underwriting agreement in customary form with the underwriter or underwriters,
(ii) accept customary terms in such underwriting agreement with regard to
representations and warranties relating to ownership of the Registrable
Securities and authority and power to enter into such underwriting agreement and
(iii) complete and execute all questionnaires, powers of attorney, custody
agreements, indemnities and other documents as may be requested by such
underwriter or underwriters. Further, the Company shall not be required to
include any of the Registrable Securities in such underwriting if (Y) the
underwriting agreement proposed by the underwriter or underwriters contains
representations, warranties or conditions that are not reasonable in light of
the Company’s then-current business or (Z) the underwriter, underwriters or the
Investors require the Company to participate in any marketing, road show or
comparable activity that may be required to complete the orderly sale of shares
by the underwriter or underwriters.

  

5

 

 

(e)               If the total amount of securities to be sold in any offering
initiated by the Investors pursuant to this Section 2.2 involving an
underwriting of shares of Registrable Securities exceeds the amount that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities (subject
in each case to the cutback provisions set forth in this Section 2.2(e)), that
the underwriters and the Company determine in their sole discretion shall not
jeopardize the success of the offering. If the underwritten public offering has
been requested pursuant to Section 2.2(a) hereof, the number of shares that are
entitled to be included in the registration and underwriting shall be allocated
in the following manner: (a) first, shares of Company equity securities that the
Company desires to include in such registration shall be excluded and (b)
second, (x) Registrable Securities requested to be included in such registration
by the Investors and (y) Registrable Securities, if any, requested to be
included in such registration by the Series A Investors shall be excluded on a
pro rata basis. To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round down the number of
shares allocated to any of the Investors to the nearest 100 shares.

 

2.3.            Fees and Expenses. All Registration Expenses incurred in
connection with registrations pursuant to this Agreement shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Investors shall be borne by the Investors.

 

2.4.            Registration Procedures. In the case of each registration of
Registrable Securities effected by the Company pursuant to Section 2.1 hereof,
the Company shall keep the Investors advised as to the initiation of each such
registration and as to the status thereof, and the Company shall use its
reasonable best efforts, within the limits set forth in this Section 2.4, to:

 

(a)               prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectuses used in
connection with such Registration Statement as may be necessary to keep such
Registration Statement effective and current and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement;

 

(b)               furnish to the Investors such numbers of copies of a
prospectus, including preliminary prospectuses, in conformity with the
requirements of the Securities Act, and such other documents as the Investors
may reasonably request in order to facilitate the disposition of Registrable
Securities;

 

(c)               use its reasonable best efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or blue sky laws of such jurisdictions in the United States as shall
be reasonably requested by the Investors, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

 

(d)               in the event of any underwritten public offering, and subject
to Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

  

6

 

 

(e)               notify the Investors at any time when a prospectus relating to
a Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

 

(f)                provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such Registration Statement and, if required,
a CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(g)               if requested by an Investor, use reasonable best efforts to
cause the Company’s transfer agent to remove any restrictive legend from any
Registrable Securities, within two business days following such request;

 

(h)               cause to be furnished, at the request of the Investors, on the
date that Registrable Securities are delivered to underwriters for sale in
connection with an underwritten offering pursuant to this Agreement, (i) an
opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
and (ii) a letter or letters from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters; and

 

(i)                 cause all such Registrable Securities included in a
Registration Statement pursuant to this Agreement to be listed on each
securities exchange or other securities trading markets on which Common Stock is
then listed.

 

2.5.            The Investors Obligations.

 

(a)               Discontinuance of Distribution. The Investors agree that, upon
receipt of any notice from the Company of the occurrence of any event of the
kind described in Section 2.4(e) hereof, the Investors shall immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement covering such Registrable Securities until the Investors’ receipt of
the copies of the supplemented or amended prospectus contemplated by Section
2.4(e) hereof or receipt of notice that no supplement or amendment is required
and that the Investors’ disposition of the Registrable Securities may be
resumed. The Company may provide appropriate stop orders to enforce the
provisions of this Section 2.5(a).

 

(b)               Compliance with Prospectus Delivery Requirements. The
Investors covenant and agree that they shall comply with the prospectus delivery
requirements of the Securities Act as applicable to them or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement filed by the Company pursuant to this Agreement.

  

7

 

 

(c)               Notification of Sale of Registrable Securities. The Investors
covenant and agree that they shall notify the Company following the sale of
Registrable Securities to a third party as promptly as reasonably practicable,
and in any event within thirty (30) days, following the sale of such Registrable
Securities.

 

2.6.            Indemnification.

 

(a)               To the extent permitted by law, the Company shall indemnify
the Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or other document (including any related Registration Statement)
incident to any such registration, qualification, or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the Investors, each such underwriter,
and each Person who controls the Investors or underwriter, any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided, however, that the
indemnity contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of the Company (which consent shall not
unreasonably be withheld); and provided, further, that the Company shall not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors, such underwriter,
or such controlling Person and stated to be for use therein.

 

(b)               To the extent permitted by law, each Investor (severally and
not jointly) shall, if Registrable Securities held by such Investor are included
for sale in the registration and related qualification and compliance effected
pursuant to this Agreement, indemnify the Company, each of its directors, each
officer of the Company who signs the applicable Registration Statement, each
legal counsel and each underwriter of the Company’s securities covered by such a
Registration Statement, each Person who controls the Company or such underwriter
within the meaning of the Securities Act against all claims, losses, damages,
and liabilities (or actions in respect thereof) arising out of or based upon (i)
any untrue statement (or alleged untrue statement) of a material fact contained
in any such Registration Statement, or related document, or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.

  

8

 

 

(c)               Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 2.6, notify the indemnifying party in writing of the
commencement thereof and generally summarize such action. The indemnifying party
shall have the right to participate in and to assume the defense of such claim;
provided, however, that the indemnifying party shall be entitled to select
counsel for the defense of such claim with the approval of any parties entitled
to indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.

 

(d)               If the indemnification provided for in this Section 2.6 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. In no event, however, shall (i) any amount due for
contribution hereunder be in excess of the amount that would otherwise be due
under Section 2.6(a) or Section 2.6(b), as applicable, based on the limitations
of such provisions and (ii) a Person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) be entitled to contribution from a
Person who was not guilty of such fraudulent misrepresentation.

  

9

 

 

(e)               Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with an underwritten public offering are in
conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control; provided, however, that the failure of the underwriting
agreement to provide for or address a matter provided for or addressed by the
foregoing provisions shall not be a conflict between the underwriting agreement
and the foregoing provisions.

 

(f)                The obligations of the Company and the Investors under this
Section 2.6 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Agreement or otherwise.

 

2.7.            Information. The Investors shall furnish to the Company such
information regarding the Investors and the distribution proposed by the
Investors as the Company may reasonably request and as shall be reasonably
required in connection with any registration referred to in this Agreement. The
Investors agree to, as promptly as practicable (and in any event prior to any
sales made pursuant to a prospectus), furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by the Investors not misleading. The Investors agree to keep
confidential the receipt of any notice received pursuant to Section 2.4(e) and
the contents thereof, except as required pursuant to applicable law.
Notwithstanding anything to the contrary herein, the Company shall be under no
obligation to name the Investors in any Registration Statement if the Investors
have not provided the information required by this Section 2.7 with respect to
the Investors as a selling securityholder in such Registration Statement or any
related prospectus.

 

2.8.            Rule 144 Requirements. With a view to making available to the
Investors the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit the Investors to sell Registrable
Securities to the public without registration, the Company agrees to use its
reasonable best efforts to:

 

(a)               make and keep public information available, as those terms are
understood and defined in Rule 144 at all times after the date hereof;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act;

 

(c)               prior to the filing of the Registration Statement or any
amendment thereto (whether pre-effective or post-effective), and prior to the
filing of any prospectus or prospectus supplement related thereto, to provide
the Investors with copies of all of the pages thereof (if any) that reference
the Investors; and

 

(d)               furnish to any Investor, so long as the Investor owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested by an Investor in availing itself of any rule or
regulation of the Commission which permits an Investor to sell any such
securities without registration.

  

10

 

 

2.9.            Limitations on Subsequent Registration Rights. From and after
the date of this Agreement, the Company shall not enter into any agreement with
any holder or prospective holder of any securities of the Company which would
provide to such holder rights with respect to the registration of such
securities under the Securities Act or the Exchange Act that would conflict with
or adversely affect any of the rights provided to the Investors in this Section
2; it being understood and agreed that any subsequent agreement of the Company
with any holder or prospective holder of any securities of the Company of the
same class (or convertible into or exchange for securities of the same class) as
the Registrable Securities granting such Person rights under this Section 2
equivalent to the rights of the Investors under this Section 2 will not be
prohibited by the terms of this Section 2.9.

 

Section 3.
Miscellaneous

 

3.1.            Amendment. No amendment, alteration or modification of any of
the provisions of this Agreement shall be binding unless made in writing and
signed by each of the Company and the Investors.

 

3.2.            Injunctive Relief. It is hereby agreed and acknowledged that it
shall be impossible to measure in money the damages that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person shall be
irreparably damaged and shall not have an adequate remedy at law. Any such
Person shall, therefore, be entitled (in addition to any other remedy to which
it may be entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

 

3.3.            Notices. All notices required or permitted under this Agreement
must be in writing and sent to the address or facsimile number identified below.
Notices must be given: (a) by personal delivery, with receipt acknowledged; (b)
by facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices shall be effective
upon receipt. Either party may change its notice address by providing the other
party written notice of such change. Notices shall be delivered as follows:

  

11

 

 

If to the Investors: At such Investor’s address as set forth on Schedule A
hereto

 

If to the Company:

 

Leap Therapeutics, Inc.

47 Thorndike Street, Suite B1-1

Cambridge, MA 02141
Attention: Douglas E. Onsi, Chief Financial Officer
Donsi@leaptx.com
Fax: (617) 395-2647

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110
Attention: Julio E. Vega, Esq.
julio.vega@morganlewis.com
Fax: (617) 341-7701

 

3.4.            Governing Law; Jurisdiction; Venue; Jury Trial.

 

(a)               This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(b)               Each of the Company and the Investors irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated herein, or for recognition or enforcement of any judgment, and each
of the Company and the Investors irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the Company and the Investors hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c)               Each of the Company and the Investors irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated herein in any court referred to in Section 3.4(b) hereof. Each of
the Company and the Investors hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

  

12

 

 

(d)               EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE
INVESTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

3.5.            Successors, Assigns and Transferees. Any and all rights, duties
and obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.
The Company shall not consummate any recapitalization, merger, consolidation,
reorganization or other similar transaction whereby stockholders of the Company
receive (either directly, through an exchange, via dividend from the Company or
otherwise) equity (the “Other Equity”) in any other entity (the “Other Entity”)
with respect to Registrable Securities hereunder, unless prior to the
consummation thereof, the Other Entity assumes, by written instrument, the
obligations under this Agreement with respect to such Other Equity as if such
Other Equity were Registrable Securities hereunder.

 

3.6.            Entire Agreement. This Agreement, together with any exhibits
hereto, constitute the entire agreement between the parties relating to the
subject matter hereof and all previous agreements or arrangements between the
parties, written or oral, relating to the subject matter hereof are superseded.

 

3.7.            Waiver. No failure on the part of either party hereto to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of either party hereto in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver thereof; and
no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

 

3.8.            Severability. If any part of this Agreement is declared invalid
or unenforceable by any court of competent jurisdiction, such declaration shall
not affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

 

3.9.            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.

 

3.10.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

 

3.11.        Term and Termination. The Investors’ rights to demand the
registration of the Registrable Securities under this Agreement, as well as the
Company’s obligations hereunder other than pursuant to Section 2.6 hereof, shall
terminate automatically once all Registrable Securities cease to be Registrable
Securities pursuant to the terms of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

  

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

  Leap Therapeutics, inc.       By:     Name:   Title:



 

14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

  INVESTORS:       [LIST INVESTOR SIGNATURE BLOCKS]

 

[Signature Page to Registration Rights Agreement]



 



 

 

Schedule A

 

The Investors

 

1. Perceptive Life Sciences Master Fund, Ltd.

51 Astor Pl., 10th Floor

New York, NY 10003

Attn: Steve Berger

 

With a copy (which shall not constitute notice) to:

 

Pillsbury Winthrop Shaw Pittman LLP

31 W. 52nd Street

New York, NY 10019

Attn: Michael Flynn

michael.flynn@pillsburylaw.com

 

2. BeiGene, Ltd.

c/o BeiGene USA, Inc.

55 Cambridge Parkway, Suite 700W

Cambridge, MA 02142



  



  